Exhibit 10.1

EXECUTION VERSION

Published CUSIP Number: 69074MAL1

Revolving Credit CUSIP Number: 69074MAM9

 

 

 

$800,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of November 13, 2015,

by and among

OWENS CORNING and

certain of its Subsidiaries,

as Borrowers,

the Lenders referred to herein,

as Lenders,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

a Swingline Lender and an Issuing Lender

and

BANK OF AMERICA, N.A.,

as a Co-Syndication Agent, a Swingline Lender

and an Issuing Lender

and

CITIBANK, N.A.,

as a Co-Syndication Agent and an Issuing Lender

and

BNP PARIBAS,

JPMORGAN CHASE BANK, N.A.,

and

THE BANK OF NOVA SCOTIA

each, as a Documentation Agent

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH PIERCE FENNER & SMITH INCORPORATED,

and

CITIGROUP GLOBAL MARKETS INC.

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS

     1   

SECTION 1.1

  

Definitions

     1   

SECTION 1.2

  

Other Definitions and Provisions

     31   

SECTION 1.3

  

Accounting Terms

     31   

SECTION 1.4

  

Rounding

     32   

SECTION 1.5

  

References to Agreement and Laws

     32   

SECTION 1.6

  

Times of Day

     33   

SECTION 1.7

  

Letter of Credit Amounts

     33   

SECTION 1.8

  

References to Alternative Currencies

     33   

SECTION 1.9

  

Appointment of U.S. Borrower as Agent

     33   

SECTION 1.10

  

European Borrower

     34   

ARTICLE II REVOLVING CREDIT FACILITY

     34   

SECTION 2.1

  

Revolving Credit Loans

     34   

SECTION 2.2

  

Swingline Loans

     35   

SECTION 2.3

  

Procedure for Advances of Revolving Credit Loans and Swingline Loans

     36   

SECTION 2.4

  

Repayment and Prepayment of Revolving Credit Loans and Swingline Loans

     38   

SECTION 2.5

  

Permanent Reduction of the Revolving Credit Commitment

     40   

SECTION 2.6

  

Termination of Revolving Credit Facility

     41   

ARTICLE III LETTER OF CREDIT FACILITY

     41   

SECTION 3.1

  

L/C Commitment

     41   

SECTION 3.2

  

Procedure for Issuance of Letters of Credit

     42   

SECTION 3.3

  

Commissions and Other Charges

     42   

SECTION 3.4

  

L/C Participations

     43   

SECTION 3.5

  

Reimbursement Obligations

     44   

SECTION 3.6

  

Obligations Absolute

     44   

SECTION 3.7

  

Effect of Letter of Credit Application

     45   

ARTICLE IV GENERAL LOAN PROVISIONS

     45   

SECTION 4.1

  

Interest

     45   

SECTION 4.2

  

Notice and Manner of Conversion or Continuation of Loans

     48   

SECTION 4.3

  

Fees

     49   

SECTION 4.4

  

Manner of Payment

     50   

SECTION 4.5

  

Evidence of Indebtedness

     51   

SECTION 4.6

  

Adjustments

     52   

SECTION 4.7

  

Obligations of Lenders

     52   

SECTION 4.8

  

Changed Circumstances

     53   

SECTION 4.9

  

Indemnity

     55   

 

i



--------------------------------------------------------------------------------

SECTION 4.10

  

Increased Costs

     55   

SECTION 4.11

  

Regulatory Limitation; Further Assurances

     58   

SECTION 4.12

  

Taxes

     58   

SECTION 4.13

  

Mitigation Obligations; Replacement of Lenders

     62   

SECTION 4.14

  

Incremental Loan Facilities

     63   

SECTION 4.15

  

Defaulting Lenders

     65   

ARTICLE V CONDITIONS OF EFFECTIVENESS AND BORROWING

     68   

SECTION 5.1

  

Conditions to Effectiveness and Initial Extensions of Credit

     68   

SECTION 5.2

  

Conditions to All Extensions of Credit

     70   

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

     71   

SECTION 6.1

  

Company Status

     71   

SECTION 6.2

  

Power and Authority

     71   

SECTION 6.3

  

No Violation

     72   

SECTION 6.4

  

Approvals

     72   

SECTION 6.5

  

Financial Statements; Financial Condition; Undisclosed Liabilities; Projections

     72   

SECTION 6.6

  

Litigation

     74   

SECTION 6.7

  

True and Complete Disclosure

     74   

SECTION 6.8

  

Use of Proceeds; Margin Regulations

     74   

SECTION 6.9

  

Tax Returns and Payments

     74   

SECTION 6.10

  

Compliance with ERISA; Non-U.S. Plans

     75   

SECTION 6.11

  

[Reserved].

     76   

SECTION 6.12

  

Subsidiaries

     76   

SECTION 6.13

  

Compliance with Statutes, etc

     76   

SECTION 6.14

  

Investment Company Act

     76   

SECTION 6.15

  

Environmental Matters

     76   

SECTION 6.16

  

Employment and Labor Relations

     77   

SECTION 6.17

  

Intellectual Property, etc

     77   

SECTION 6.18

  

Indebtedness

     77   

SECTION 6.19

  

Compliance with Act on the Financial Supervision

     78   

SECTION 6.20

  

Sanctions, Anti-Money Laundering and Anti-Corruption Laws

     78   

ARTICLE VII AFFIRMATIVE COVENANTS

     78   

SECTION 7.1

  

Information Covenants

     78   

SECTION 7.2

  

Books, Records and Inspections; Annual Meetings

     80   

SECTION 7.3

  

Maintenance of Property; Insurance

     80   

SECTION 7.4

  

Existence; Franchises

     81   

SECTION 7.5

  

Compliance with Statutes, etc

     81   

SECTION 7.6

  

Compliance with Environmental Laws

     81   

SECTION 7.7

  

ERISA Reporting Covenant; Employee Benefits Matters

     81   

SECTION 7.8

  

End of Fiscal Years; Fiscal Quarters

     82   

SECTION 7.9

  

Payment of Taxes

     82   

SECTION 7.10

  

Use of Proceeds

     82   

 

ii



--------------------------------------------------------------------------------

SECTION 7.11

  

Ratings

     82   

SECTION 7.12

  

Additional Subsidiary Guarantors

     83   

SECTION 7.13

  

Maintenance of Company Separateness

     84   

SECTION 7.14

  

Sanctions and Anti-Money Laundering Laws.

     84   

ARTICLE VIII NEGATIVE COVENANTS

     85   

SECTION 8.1

  

Liens

     85   

SECTION 8.2

  

Consolidation, Merger, Purchase or Sale of Assets, etc

     87   

SECTION 8.3

  

Dividends

     90   

SECTION 8.4

  

Indebtedness

     90   

SECTION 8.5

  

Advances, Investments and Loans

     92   

SECTION 8.6

  

Transactions with Affiliates

     94   

SECTION 8.7

  

Interest Expense Coverage Ratio

     94   

SECTION 8.8

  

Leverage Ratio

     94   

SECTION 8.9

  

Modifications of Certain Agreements

     95   

SECTION 8.10

  

Limitation on Certain Restrictions on Subsidiaries

     95   

SECTION 8.11

  

Intercompany Subordination Agreement

     96   

ARTICLE IX DEFAULT AND REMEDIES

     96   

SECTION 9.1

  

Events of Default

     96   

SECTION 9.2

  

Remedies

     98   

SECTION 9.3

  

Rights and Remedies Cumulative; Non-Waiver; etc

     99   

SECTION 9.4

  

Crediting of Payments and Proceeds

     99   

SECTION 9.5

  

Administrative Agent May File Proofs of Claim

     100   

ARTICLE X THE ADMINISTRATIVE AGENT

     101   

SECTION 10.1

  

Appointment and Authority

     101   

SECTION 10.2

  

Rights as a Lender

     101   

SECTION 10.3

  

Exculpatory Provisions

     102   

SECTION 10.4

  

Reliance by the Administrative Agent

     102   

SECTION 10.5

  

Delegation of Duties

     103   

SECTION 10.6

  

Resignation of Administrative Agent

     103   

SECTION 10.7

  

Non-Reliance on Administrative Agent and Other Lenders

     104   

SECTION 10.8

  

No Other Duties, etc

     104   

SECTION 10.9

  

Guaranty Matters

     104   

SECTION 10.10

  

Specified Hedge Agreements

     105   

ARTICLE XI MISCELLANEOUS

     105   

SECTION 11.1

  

Notices

     105   

SECTION 11.2

  

Amendments, Waivers and Consents

     107   

SECTION 11.3

  

Expenses; Indemnity

     109   

SECTION 11.4

  

Right of Set Off

     111   

SECTION 11.5

  

Governing Law; Jurisdiction, Etc

     111   

SECTION 11.6

  

Waiver of Jury Trial

     112   

SECTION 11.7

  

Reversal of Payments

     112   

 

iii



--------------------------------------------------------------------------------

SECTION 11.8

  

Injunctive Relief; Punitive Damages

     112   

SECTION 11.9

  

Successors and Assigns; Participations

     113   

SECTION 11.10

  

Confidentiality

     116   

SECTION 11.11

  

Performance of Duties

     117   

SECTION 11.12

  

All Powers Coupled with Interest

     117   

SECTION 11.13

  

Survival

     118   

SECTION 11.14

  

Titles and Captions

     118   

SECTION 11.15

  

Severability of Provisions

     118   

SECTION 11.16

  

Counterparts; Integration; Effectiveness; Electronic Execution

     118   

SECTION 11.17

  

Term of Agreement

     119   

SECTION 11.18

  

USA Patriot Act

     119   

SECTION 11.19

  

Judgment Currency

     119   

SECTION 11.20

  

Independent Effect

     120   

SECTION 11.21

  

Special Provisions Regarding Dutch Act on the Financial Supervision

     120   

SECTION 11.22

  

No Advisory or Fiduciary Responsibility

     120   

ARTICLE XII U.S. BORROWER’S GUARANTY

     121   

SECTION 12.1

  

The U.S. Borrower’s Guaranty

     121   

SECTION 12.2

  

Bankruptcy

     121   

SECTION 12.3

  

Nature of Liability

     121   

SECTION 12.4

  

Independent Obligation

     122   

SECTION 12.5

  

Authorization

     122   

SECTION 12.6

  

Reliance

     123   

SECTION 12.7

  

Subordination

     124   

SECTION 12.8

  

Waiver

     124   

SECTION 12.9

  

Payments

     125   

SECTION 12.10

  

Effect of Restatement

     126   

 

iv



--------------------------------------------------------------------------------

EXHIBITS

      

Exhibit A-1

    -        

Form of Revolving Credit Note

Exhibit A-2

    -        

Form of Swingline Note

Exhibit B

    -        

Form of Notice of Borrowing

Exhibit C

    -        

Form of Notice of Account Designation

Exhibit D

    -        

Form of Notice of Prepayment

Exhibit E

    -        

Form of Notice of Conversion/Continuation

Exhibit F

    -        

Form of Officer’s Compliance Certificate

Exhibit G

    -        

Form of Assignment and Assumption

Exhibit H

    -        

Form of Subsidiary Guaranty Agreement

Exhibit I

    -        

Form of Intercompany Subordination Agreement

Exhibit J

    -        

Form of U.S. Tax Compliance Certificate

SCHEDULES

      

Schedule 1.1(a)

    -        

Revolving Credit Commitments

Schedule 1.2

    -        

Existing Letters of Credit

Schedule 6.9

    -        

Statute Extensions

Schedule 6.12

    -        

Subsidiaries

Schedule 6.18

    -        

Scheduled Existing Indebtedness

Schedule 8.1

    -        

Existing Liens

Schedule 8.5

    -        

Existing Investments

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of November 13, 2015, by and
among OWENS CORNING, a Delaware corporation (the “U.S. Borrower”), each
Subsidiary Borrower (as defined below and, together with the U.S. Borrower, the
“Borrowers”), the lenders signatory hereto and the lenders who may become a
party to this Agreement pursuant to the terms hereof (collectively with the
lenders signatory hereto, the “Lenders”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as Administrative Agent (the
“Administrative Agent”) for the Lenders.

STATEMENT OF PURPOSE

The U.S. Borrower, certain lenders and Wells Fargo Bank, National Association,
as administrative agent, are parties to that certain Credit Agreement, dated as
of May 26, 2010 (as previously amended, the “Existing Credit Agreement”).

The parties hereto have agreed to amend and restate the Existing Credit
Agreement on the terms and conditions set forth herein, it being the intention
of the Credit Parties, the Lenders and the Administrative Agent that this
Agreement (as hereinafter defined) and the Loan Documents (as hereinafter
defined) executed in connection herewith shall not effect the novation of the
obligations of the Credit Parties thereunder but be merely a restatement and,
where applicable, an amendment of and substitution for the terms governing such
obligations hereafter.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree that the Existing Credit Agreement shall be, and hereby is, amended and
restated in its entirety as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:

“Acquisition” shall have the meaning provided in Section 8.2.

“Act” shall mean the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), as amended.

“Administrative Agent” shall mean Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 10.6.

“Administrative Agent’s Office” shall mean, with respect to any currency, the
office of the Administrative Agent specified in or determined in accordance with
the provisions of Section 11.1(c).

“Administrative Questionnaire” shall mean an administrative questionnaire in a
form supplied by the Administrative Agent.

 

1



--------------------------------------------------------------------------------

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including, but not limited to, all directors and
officers of such Person), controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power (i) to vote 15% or more
of the securities having ordinary voting power for the election of directors (or
equivalent governing body) of such Person or (ii) to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that none of the Administrative Agent, any Lender or any of their respective
Affiliates shall be considered an Affiliate of the U.S. Borrower or any
Subsidiary thereof by reason of its acting in its capacities as such.

“AFS” shall mean the Dutch Act on the Financial Supervision (Wet op het
financieel toezicht).

“Agreement” shall mean this Credit Agreement, as amended, restated, supplemented
or otherwise modified from time to time.

“Alternate Rating Agency” shall mean, with respect to any current Rating Agency,
a substitute rating agency that is a nationally recognized rating agency
(including Fitch Ratings, Ltd.) and that has been approved in writing by the
Administrative Agent (such approval not to be unreasonably withheld or delayed).

“Alternative Currency” shall mean Euros, Canadian Dollars, British pounds
sterling, Swiss francs and other currencies acceptable to the Credit Parties,
the Administrative Agent, each of the Lenders and each Issuing Lender; provided
that in each case such currency is freely transferable and convertible into
Dollars in the United States currency market and freely available to the
applicable Lender in the London interbank market.

“Alternative Currency Outstandings” shall mean the sum of (i) with respect to
Alternative Currency Revolving Credit Loans on any date, the aggregate
outstanding principal Dollar Amount thereof after giving effect to any
borrowings and prepayments or repayments of Alternative Currency Revolving
Credit Loans occurring on such date plus (ii) with respect to any L/C
Obligations denominated in an Alternative Currency on any date, the aggregate
outstanding Dollar Amount thereof on such date after giving effect to any
Extensions of Credit occurring on such date and any other changes in the
aggregate Dollar Amount of such L/C Obligations as of such date, including as a
result of any reimbursements of outstanding unpaid drawings under any Letters of
Credit or any reductions in the maximum amount available for drawing under
Letters of Credit taking effect on such date.

“Alternative Currency Revolving Credit Loan” shall mean any Revolving Credit
Loan denominated in an Alternative Currency.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Anti-Money Laundering Laws” means the US Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 and the

 

2



--------------------------------------------------------------------------------

regulations and rules promulgated thereunder, as amended from time to time; the
US Money Laundering Control Act of 1986 and the regulations and rules
promulgated thereunder, as amended from time to time; the US Bank Secrecy Act
and the regulations and rules promulgated thereunder, as amended from time to
time; and corresponding laws of (a) the European Union or Canada designed to
combat money laundering and terrorist financing and (b) jurisdictions in which
the U.S. Borrower or any of its Affiliates operates or in which the proceeds of
any Loan or Letter of Credit will be used or from which funds used to repay any
Obligation will be derived.

“Applicable Borrower” shall mean, with respect to any Loan or other amount owing
hereunder or any matter pertaining to such Loan or other amount, whichever of
the Borrowers is the primary obligor on such Loan or other amount.

“Applicable Law” shall mean all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Applicable Margin” shall mean the per annum rate determined as set forth below
based on the Debt Rating as set forth below:

 

Pricing

Level

   Debt Rating   LIBOR +   Base Rate +   Facility
Fee

I

   ³A-/³A3   0.900%   0.000%   0.100%

II

   BBB+/Baa1   1.000%   0.000%   0.125%

III

   BBB/Baa2   1.100%   0.100%   0.150%

IV

   BBB-/Baa3   1.300%   0.300%   0.200%

V

   BB+/Ba1   1.500%   0.500%   0.250%

VI

   <BB+/<Ba1   1.700%   0.700%   0.300%

Each change in the Applicable Margin resulting from a publicly announced change
in the Debt Rating shall be effective during the period commencing on the date
of such public announcement and ending on the date immediately preceding the
effective date of the next such publicly announced change. If at any time there
is a split in the Debt Ratings issued by the Rating Agencies, then the higher of
such Debt Ratings shall apply (with the Debt Rating for Pricing Level I being
the highest and the Debt Rating for Pricing Level VI being the lowest), unless
there is a split in Debt Ratings of more than one Pricing Level, in which case
the Pricing Level that is one Pricing Level higher than the Pricing Level of the
lower Debt Rating shall apply. In the event of a Rating Agency Disruption with
respect to one of the Rating Agencies, the Debt Rating of the non-affected
Rating Agency shall be the basis for determining the Pricing Level for a period
ending on the earlier of (i) the date an Alternate Rating Agency is approved by
the Administrative Agent and (ii) thirty (30) days following such Rating Agency
Disruption, during which period the U.S. Borrower and the Administrative Agent
will engage in good faith negotiations to name an Alternate Rating Agency. If,
at the end of such period, an Alternate Rating Agency has not been named,
Pricing Level VI shall apply until an Alternate Rating Agency is named. In the
event of a Rating Agency Disruption with respect to both of the Rating Agencies,
Pricing Level VI shall apply and the Administrative Agent and the U.S. Borrower
shall enter into good faith negotiations to name two Alternate Rating Agencies.
In the event of

 

3



--------------------------------------------------------------------------------

the approval of an Alternate Rating Agency, references in the table set forth
above to the Debt Ratings of the replaced Rating Agency shall be deemed to be
references to the corresponding Debt Ratings of the Alternate Rating Agency. As
of the Closing Date, Pricing Level IV shall apply.

“Approved Fund” shall mean any Fund that is administered or managed by (i) a
Lender, (ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Asset Sale” shall mean any sale, transfer or other disposition by the U.S.
Borrower or any of its Subsidiaries to any Person other than the U.S. Borrower
or any Subsidiary of the U.S. Borrower of any asset or Property (including,
without limitation, any capital stock or other securities of, or other Equity
Interests in, another Person, but excluding the sale by the U.S. Borrower of its
own capital stock) of the U.S. Borrower or such Subsidiary other than (i) sales,
transfers or other dispositions of inventory made in the ordinary course of
business or (ii) sales or liquidations of Cash Equivalents, it being understood
and agreed that the grant of a Lien by the U.S. Borrower or any of its
Subsidiaries in favor of another Person shall not in and of itself constitute an
“Asset Sale” for purposes of this definition.

“Asset Securitization” shall mean a sale, other transfer or factoring
arrangement by the U.S. Borrower and/or one or more of its Subsidiaries of
accounts, related general intangibles and chattel paper, and the related
security and collections with respect thereto to a special purpose Subsidiary
(an “SPV”), and the sale, pledge or other transfer by that SPV in connection
with financing provided to that SPV, which financing shall be “non-recourse” to
the U.S. Borrower and its Subsidiaries (other than the SPV) except pursuant to
the Standard Securitization Undertakings.

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 11.9), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.

“Attributable Securitization Indebtedness” shall mean, at any time with respect
to an Asset Securitization by the U.S. Borrower or any of its Subsidiaries, the
principal amount of Indebtedness which (i) if the financing received by an SPV
as part of such Asset Securitization is treated as a secured lending
arrangement, is the principal amount of such Indebtedness, or (ii) if the
financing received by the relevant SPV is structured as a purchase agreement,
would be outstanding at such time if such financing were structured as a secured
lending arrangement rather than a purchase agreement, and in any such case which
Indebtedness is without recourse to the U.S. Borrower or any of its Subsidiaries
(other than such SPV or pursuant to Standard Securitization Undertakings), in
each case, together with interest payable thereon and fees payable in connection
therewith.

“Bank of America” shall mean Bank of America, N.A., and its successors.

“Bankruptcy Code” shall have the meaning provided in Section 9.1(e).

 

4



--------------------------------------------------------------------------------

“Bankruptcy Court” shall mean the United States Bankruptcy Court for the
District of Delaware.

“Base Rate” shall mean, at any time, the highest of (i) the Prime Rate (ii) the
Federal Funds Rate plus 0.50% and (iii) except during any period of time during
which a notice delivered to the U.S. Borrower under Section 4.8 shall remain in
effect, LIBOR (as defined in clause (ii) of the definition thereof) plus 1.00%;
each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or
LIBOR; provided that, if the Base Rate determined as provided above with respect
to any Base Rate Loan for any Interest Period would be less than 0.0% per annum,
then the Base Rate with respect to such Base Rate Loan for such Interest Period
shall be deemed to be 0.0% per annum.

“Base Rate Loan” shall mean any Loan bearing interest at a rate based upon the
Base Rate as provided in Section 4.1(a).

“Borrowers” has the meaning assigned thereto in the introductory paragraph
hereto.

“Business Day” shall mean (i) for all purposes other than as covered by
clause (ii) below, any day except Saturday, Sunday and any day which shall be in
New York, New York or Charlotte, North Carolina a legal holiday or a day on
which banking institutions are authorized or required by law or other government
action to close and (ii) with respect to all notices and determinations in
connection with, and payments of principal and interest on or with respect to,
any LIBOR Rate Loan or any Letters of Credit denominated in an Alternative
Currency, any day which is a Business Day described in clause (i) and which is
also (A) a day for trading by and between banks in Dollars or Euros, as the case
may be, deposits in the London interbank market and which shall not be a legal
holiday or a day on which banking institutions are authorized or required by law
or other government action to close in London, England or New York, New York and
(B) in relation to any payment in Euros, a day on which the Trans-European
Automated Real-Time Gross Settlement Express Transfer (TARGET) System is open.

“Canadian Borrower” shall mean OC Canada Finance Inc., a Wholly-Owned Subsidiary
of the U.S. Borrower organized under the laws of Canada.

“Canadian Dollars” shall mean the lawful currency of Canada.

“Canadian Reference Bank” means a Canadian financial institution which agrees to
provide discount rate quotations as contemplated by clause (ii) of the
definition of “LIBOR” (or the discount rate quotations of which are publicly
available) and which the Administrative Agent, with the consent of the U.S.
Borrower (not to be unreasonably withheld), shall from time to time designate as
the Canadian Reference Bank hereunder.

“Capital Lease” shall mean, as applied to any Person, any lease of any Property
by that Person as lessee which, in conformity with U.S. GAAP, is accounted for
as a capital lease on the balance sheet of that Person.

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
obligations under Capital Leases of such Person, in each case taken at the
amount thereof accounted for as indebtedness in accordance with U.S. GAAP.

 

5



--------------------------------------------------------------------------------

“Cash Equivalents” shall mean, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than six
months from the date of acquisition, (ii) marketable direct obligations issued
by any state of the United States or any political subdivision of any such state
or any public instrumentality thereof maturing within six months from the date
of acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s, (iii) Dollar denominated
time deposits, certificates of deposit and bankers acceptances of any Lender or
any commercial bank having, or which is the principal banking subsidiary of a
bank holding company having, a long-term unsecured debt rating of at least “A”
or the equivalent thereof from S&P or “A2” or the equivalent thereof from
Moody’s with maturities of not more than six months from the date of acquisition
by such Person, (iv) repurchase obligations with a term of not more than seven
days for underlying securities of the types described in clause (i) above
entered into with any bank meeting the qualifications specified in clause
(iii) above, (v) commercial paper issued by any Person incorporated in the
United States rated at least A-1 or the equivalent thereof by S&P or at least
P-1 or the equivalent thereof by Moody’s and in each case maturing not more than
six months after the date of acquisition by such Person, (vi) investments in
money market funds substantially all of whose assets are comprised of securities
of the types described in clauses (i) through (v) above, and (vii) in the case
of any Foreign Subsidiary only, direct obligations of the sovereign nation (or
any agency thereof) in which such Foreign Subsidiary is organized and is
conducting business or in obligations fully and unconditionally guaranteed by
such sovereign nation (or any agency thereof).

“Change of Control” shall mean (i) the U.S. Borrower shall at any time cease to
own directly or indirectly 100% of the Equity Interests of each Subsidiary
Borrower (other than directors’ qualifying shares and/or other nominal amounts
of shares required by applicable law to be held by Persons other than such
Person), (ii) any “Person” or “Group” (within the meaning of Sections 13(d) and
14(d) under the Exchange Act) (A) is or shall be the “beneficial owner” (as so
defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act) of 40% or more on a
fully diluted basis of the aggregate ordinary voting power represented by the
U.S. Borrower’s capital stock or other Equity Interests or (B) has obtained the
power (whether or not exercised) to elect a majority of the U.S. Borrower’s
directors, (iii) the board of directors of the U.S. Borrower shall cease to
consist of a majority of Continuing Directors, or (iv) a “change of control” or
similar event shall occur as provided in any Senior Notes Documents.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any law, rule,
regulation or treaty, (ii) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (iii) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

 

6



--------------------------------------------------------------------------------

“Citibank” shall mean Citibank, N.A., and its successors.

“Closing Date” shall mean the date of this Agreement or such later Business Day
upon which each condition described in Section 5.1 shall be satisfied or waived
in all respects in a manner acceptable to the Administrative Agent, in its sole
discretion.

“Code” shall mean the Internal Revenue Code of 1986.

“Company” shall mean any corporation, limited liability company, partnership,
trust or other domestic or foreign entity or organizational form (or the
adjectival form thereof, where appropriate).

“Consolidated” shall mean, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under U.S. GAAP.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period (without giving effect to (x) any extraordinary gains or losses
and/or any write-off of long lived or intangible assets, (y) any non-cash
income, and (z) any gains or losses (in excess of $10 million for any sale) from
sales of assets other than inventory sold in the ordinary course of business)
adjusted by adding thereto (in each case to the extent deducted in determining
Consolidated Net Income for such period), without duplication, the amount of
(i) total interest expense (inclusive of amortization of deferred financing fees
and other original issue discount and banking fees, charges and commissions
(e.g., letter of credit fees and facility fees)) of the U.S. Borrower and its
Subsidiaries determined on a consolidated basis for such period, (ii) provision
for taxes based on income and foreign withholding taxes for the U.S. Borrower
and its Subsidiaries determined on a consolidated basis for such period,
(iii) all depreciation and amortization expense of the U.S. Borrower and its
Subsidiaries determined on a consolidated basis for such period, including
depletion of precious metals used in manufacturing processes and (iv) in the
case of any period that includes the first Fiscal Quarter ended after the
Closing Date, the amount of all fees and expenses incurred in connection with
the transactions contemplated by this Agreement during such Fiscal Quarter. For
the avoidance of doubt, it is understood and agreed that, to the extent any
amounts are excluded from Consolidated Net Income by virtue of the proviso to
the definition thereof contained herein, any add backs to Consolidated Net
Income in determining Consolidated EBITDA as provided above shall be limited (or
denied) in a fashion consistent with the proviso to the definition of
“Consolidated Net Income” contained herein.

“Consolidated Interest Expense” shall mean, for any period, (i) the total
consolidated interest expense of the U.S. Borrower and its Subsidiaries
(including, without limitation, all commissions, discounts and other commitment
and banking fees and charges (e.g., fees with respect to letters of credit,
Interest Rate Protection Agreements and Other Hedging Agreements) for such
period, adjusted to exclude (to the extent same would otherwise be included in
the calculation above in this clause (i)) the amortization of any deferred
financing costs for such period, capitalized interest expense and any other
interest expense which, in accordance with the terms of the relevant
Indebtedness, is paid-in-kind through the issuance of additional notes or added
to the principal amount of such outstanding Indebtedness, in each case so long
as the

 

7



--------------------------------------------------------------------------------

respective notes or Indebtedness matures after the Revolving Maturity Date plus
(ii) without duplication, (x) that portion of Capitalized Lease Obligations of
the U.S. Borrower and its Subsidiaries on a consolidated basis representing the
interest factor for such period and (y) the “deemed interest expense” (i.e., the
interest expense which would have been applicable if the respective obligations
were structured as on-balance sheet financing arrangements) with respect to all
Off-Balance Sheet Liabilities of the U.S. Borrower and its Subsidiaries (to the
extent the same does not arise from a financing arrangement constituting an
operating lease) for such period minus interest income of the U.S. Borrower and
its Subsidiaries received upon cash and Cash Equivalents.

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the U.S. Borrower and its Subsidiaries determined on a consolidated basis for
such period (taken as a single accounting period) in accordance with U.S. GAAP,
provided that the following items shall be excluded in computing Consolidated
Net Income (without duplication): (i) the net income (or loss) of any Subsidiary
that is not a Wholly-Owned Subsidiary of the U.S. Borrower, to the pro rata
extent of the Equity Interests held by Persons other than the U.S. Borrower and
its Wholly-Owned Subsidiaries in such Subsidiary, (ii) except for determinations
expressly required to be made on a Pro Forma Basis, the net income (or loss) of
any Person accrued prior to the date it becomes a Subsidiary or all or
substantially all of the property or assets of such Person are acquired by a
Subsidiary and (iii) the net income of any Subsidiary to the extent that the
declaration or payment of cash dividends or similar cash distributions by such
Subsidiary of such net income is not at the time permitted by the operation of
the terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to such Subsidiary.

“Consolidated Net Tangible Assets” shall mean the aggregate amount of assets of
the U.S. Borrower and its Subsidiaries determined on a consolidated basis in
accordance with U.S. GAAP (less applicable reserves and other properly
deductible items) after deducting therefrom (a) all current liabilities
(excluding any thereof constituting Funded Debt by reason of being extendible or
renewable), (b) all goodwill, trade names, trademarks, patents, unamortized debt
discount and expense and other like intangibles, all as set forth on the books
and records of the U.S. Borrower and its Subsidiaries and computed in accordance
with U.S. GAAP and (c) minority Equity Interests in any Non-Wholly Owned
Subsidiary.

“Consolidated Net Worth” shall mean, as of any date of determination, the Net
Worth of the U.S. Borrower and its Subsidiaries on such date determined on a
consolidated basis; provided that the Warrant Obligation Amount on the relevant
date of determination shall be added to Consolidated Net Worth.

“Consolidated Total Capitalization” shall mean, as of any date of determination,
the sum of (i) Consolidated Total Indebtedness and (ii) Consolidated Net Worth.

“Consolidated Total Indebtedness” shall mean, at any time, the sum of (without
duplication) (i) all Indebtedness of the U.S. Borrower and its Subsidiaries (on
a consolidated basis) as would be required to be reflected as debt or
Capitalized Lease Obligations on the liability side of a consolidated balance
sheet of the U.S. Borrower and its Subsidiaries in accordance with U.S. GAAP,
(ii) all Indebtedness of the U.S. Borrower and its Subsidiaries of

 

8



--------------------------------------------------------------------------------

the type described in clauses (ii), (vii) and (viii) of the definition of
“Indebtedness” contained herein and (iii) all Contingent Obligations of the U.S.
Borrower and its Subsidiaries in respect of Indebtedness of any third Person of
the type referred to in preceding clauses (i) and (ii); provided that the amount
of Indebtedness in respect of the Interest Rate Protection Agreements and Other
Hedging Agreements shall be at any time the unrealized net loss position, if
any, of the U.S. Borrower and/or its Subsidiaries thereunder on a
marked-to-market basis determined no more than one month prior to such time.

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person in respect of Indebtedness of any other Person as a result of such Person
being a general partner of such other Person, unless the underlying Indebtedness
is expressly made non-recourse as to such general partner, and any obligation of
such Person guaranteeing or intended to guarantee any Indebtedness, leases,
dividends or other obligations (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (x) for the
purchase or payment of any such primary obligation or (y) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor or (iii) otherwise to assure or
hold harmless the holder of such primary obligation against loss in respect
thereof; provided, however, that the term Contingent Obligation shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business. The amount of any Contingent Obligation shall be deemed to
be an amount equal to the lesser of (x) the stated or determinable amount of the
primary obligation in respect of which such Contingent Obligation is made or, if
not stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith and (y) the stated amount of such
Contingent Obligation.

“Continuing Directors” shall mean the directors of the U.S. Borrower on the
Closing Date and each other director if such director’s election to, or
nomination for the election to, the board of directors of the U.S. Borrower is
recommended or approved by a majority of then Continuing Directors.

“CRD IV/CRR” means (a) Regulation (EU) No 575/2013 of the European Parliament
and of the Council of 26 June 2013 on prudential requirements for credit
institutions and in-vestment firms, and (b) Directive 2013/36/EU of the European
Parliament and of the Council of 26 June 2013 on access to the activity of
credit institutions and the prudential supervision of credit institutions and
investment firms.

“Credit Parties” shall mean, the U.S. Borrower, the Canadian Borrower, the
European Borrower and the Subsidiary Guarantors.

“Debt Rating” shall mean the U.S. Borrower’s senior unsecured long term debt
rating provided by the applicable Rating Agency.

“Default” shall mean any of the events specified in Article IX which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

 

9



--------------------------------------------------------------------------------

“Defaulting Lender” shall mean any Lender that (i) has failed to fund any
portion of the Loans, participations in L/C Obligations or participations in
Swingline Loans required to be funded by it hereunder within two Business Days
of the date required to be funded by it hereunder unless such Lender notifies
the Administrative Agent and the U.S. Borrower in writing that such failure is
the result of such Lender’s determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, (ii) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, unless such amount is the subject of a
good faith dispute, (iii) has notified any Borrower, the Administrative Agent or
any other Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply or has failed to comply with its
funding obligations under this Agreement or generally under other agreements in
which it commits or is obligated to extend credit, or (iv) has become or is
insolvent or has become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided, that a Lender
shall not qualify as a Defaulting Lender solely as a result of the acquisition
or maintenance of an ownership interest in such Lender or its parent company, or
of the exercise of control over such Lender or any Person controlling
such Lender, by a Governmental Authority or instrumentality thereof.

“Disputes” shall mean any dispute, claim or controversy arising out of,
connected with or relating to this Agreement or any other Loan Document, between
or among parties hereto and to the other Loan Documents.

“Dividend” shall mean, with respect to any Person, that such Person has declared
or paid a dividend, distribution or returned any equity capital in cash to its
stockholders, partners or members or authorized or made any other distribution,
payment or delivery of property (other than common Equity Interests, or Equity
Interests of the same class as the Equity Interests in respect of which such
dividend or other distribution was paid, of such Person) or cash to its
stockholders, partners or members in their capacity as such, or redeemed,
retired, purchased or otherwise acquired, directly or indirectly, for a
consideration (other than common Equity Interests, or Equity Interests of the
same class as the Equity Interest in respect of which such dividend or other
distribution was paid, of such Person) any shares of any class of its capital
stock or any other Equity Interests outstanding on or after the Closing Date (or
any options or warrants issued by such Person with respect to its capital stock
or other Equity Interests), or set aside any funds for any of the foregoing
purposes, or shall have permitted any of its Subsidiaries to purchase or
otherwise acquire for a consideration any shares of any class of the capital
stock or any other Equity Interests of such Person outstanding on or after the
Closing Date (or any options or warrants issued by such Person with respect to
its capital stock or other Equity Interests). For the avoidance of doubt, the
purchase by the U.S. Borrower of its common Equity Interests owned by employees
of the U.S. Borrower or any of its Subsidiaries in connection with stock option,
stock compensation or similar plans, the proceeds of which purchase are used to
pay taxes, shall not constitute “Dividends”.

 

10



--------------------------------------------------------------------------------

“Dollar Amount” shall mean, at any time, (i) with respect to any amount
denominated in Dollars, such amount, and (ii) with respect to any amount
expressed in an Alternative Currency, such amount converted to Dollars on the
basis of the exchange rate as shown on Reuters World Currency Page for such
Alternative Currency or, if the same does not provide such exchange rate, by
reference to such other publicly available service for displaying exchange rates
as may be reasonably selected by the Administrative Agent upon notice to the
U.S. Borrower and the Lenders or, in the event no such service is selected, on
the basis of the most favorable spot exchange rate determined by the
Administrative Agent to be available to it at approximately 11:00 a.m. two
(2) Business Days prior to the most recent Revaluation Date.

“Dollars” or “$” shall mean, unless otherwise qualified, dollars in lawful
currency of the United States.

“Domestic Subsidiary” shall mean, as to any Person, any Subsidiary of such
Person incorporated or organized in the United States or any State or territory
thereof.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, written notices
of non-compliance or violation, investigations or proceedings relating in any
way to (i) any violation (or alleged violation) by the U.S. Borrower or any of
its Subsidiaries of any Environmental Law; (ii) any permit issued to the U.S.
Borrower or any of its Subsidiaries under any such law; or (iii) otherwise
arising under Environmental Law, (hereafter “Claims”), including, without
limitation, (a) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law, and (b) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to health, safety or the environment.

“Environmental Law” shall mean any federal, national, provincial, state or local
policy having the force and effect of law, statute, law, rule, regulation,
ordinance, code or rule of common law now or hereafter in effect and in each
case as amended, and any judicial or administrative interpretation thereof,
including any legally-binding judicial or administrative order, consent, decree
or judgment (for purposes of this definition (collectively, “Laws”)), relating
to pollution or protection of the environment, or Hazardous Materials or health
and safety to the extent such health and safety issues arise under the
Occupational Safety and Health Act of 1970, as amended, or any such similar
Laws.

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interest in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest, any membership interest in a
cooperative society and any limited liability company membership interest.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time.

 

11



--------------------------------------------------------------------------------

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that is treated as a single employer together with the U.S. Borrower or any of
its Subsidiaries under Section 414 of the Code and for purposes of potential
liability under Section 302 of ERISA and the Lien created under Section 303(k)
of ERISA, under Section 414(m) or (o) of the Code.

“Euro” shall mean the lawful currency of the participating member states of the
European Union.

“Eurodollar Reserve Percentage” shall mean, for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any basic,
supplemental or emergency reserves) in respect of eurocurrency liabilities or
any similar category of liabilities for a member bank of the Federal Reserve
System in New York City.

“European Borrower” shall mean Dutch OC Coöperatief Invest U.A., a cooperative
association with exclusion of liability (coöperatie met uitsluiting
van aansprakelijkheid) incorporated under the laws of the Netherlands, having
its statutory seat (statutaire zetel) in Apeldoorn, the Netherlands and its
principal place of business at Laan van Westenenk 5, (7336 AZ) Apeldoorn, the
Netherlands and registered with the trade register (handelsregister) of the
Chamber of Commerce (Kamer van Koophandel) under number 08151411, a Wholly-Owned
Subsidiary of the U.S. Borrower.

“Event of Default” shall mean any of the events specified in Article IX.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
U.S. Borrower under Section 4.13(b)) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 4.12,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 4.12(e) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

“Existing Credit Agreement” has the meaning set forth in the Statement of
Purpose hereto.

 

12



--------------------------------------------------------------------------------

“Existing Indebtedness Agreements” shall mean all agreements evidencing or
relating to any Scheduled Existing Indebtedness of the U.S. Borrower or any of
its Subsidiaries.

“Existing Letters of Credit” shall mean those letters of credit issued by Wells
Fargo Bank, National Association, as issuing lender, under the Existing Credit
Agreement existing on the Closing Date and identified on Schedule 1.2.

“Extensions of Credit” shall mean, as to any Lender at any time, the making of
any Loan or participation in any Letter of Credit or Swingline Loan by such
Lender, as the context requires.

“Fair Market Value” shall mean, with respect to any asset, the price at which a
willing buyer, not an Affiliate of the seller, and a willing seller who does not
have to sell, would agree to purchase and sell such asset, as determined in good
faith by the board of directors or other governing body or senior officer of
such seller.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
with respect thereto.

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
Federal Funds brokers of recognized standing selected by the Administrative
Agent.

“Fee Letters” shall mean, collectively, the separate fee letter agreements dated
October 20, 2015 among the U.S. Borrower, the applicable Joint Lead Arranger and
the Administrative Agent, as applicable.

“Fiscal Quarter” shall mean for any Fiscal Year of the U.S. Borrower and its
Subsidiaries, the fiscal quarters ending on each of
March 31, June 30, September 30 and December 31.

“Fiscal Year” shall mean the fiscal year of the U.S. Borrower ending on
December 31 of each calendar year. For purposes of this Agreement, any
particular Fiscal Year shall be designated by reference to the calendar year in
which such Fiscal Year ends (e.g., Fiscal Year 2015 shall be the fiscal year of
the U.S. Borrower ended December 31, 2015).

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the U.S. Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

13



--------------------------------------------------------------------------------

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(i) with respect to any Issuing Lender, such Defaulting Lender’s Revolving
Credit Commitment Percentage of the outstanding L/C Obligations with respect to
Letters of Credit issued by such Issuing Lender other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or cash collateral or other credit support acceptable to such
Issuing Lender shall have been provided in accordance with the terms hereof and
(ii) with respect to any Swingline Lender, such Defaulting Lender’s Revolving
Credit Commitment Percentage of Swingline Loans made by such Swingline Lender
other than Swingline Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders, repaid by the U.S. Borrower or
for which cash collateral or other credit support acceptable to such Swingline
Lender shall have been provided in accordance with the terms hereof.

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Debt” shall mean all Indebtedness, whether or not evidenced by a bond,
debenture, note or similar instrument or agreement, of any Person, for the
repayment of borrowed money having a maturity of more than 12 months from the
date of its creation or having a maturity of less than 12 months from the date
of its creation but by its terms being renewable or extendible beyond 12 months
from such date at the option of such Person. For the purpose of determining
“Funded Debt” of any Person, there shall be excluded any particular Indebtedness
if, on or prior to the maturity thereof, there shall have been deposited with
the proper depository in trust the necessary funds for the payment, redemption
or satisfaction of such Indebtedness.

“Governmental Authority” shall mean any federal (including the federal
governments of the United States and Canada), national, provincial, state or
local government (and any political subdivision thereof), and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guaranteed Creditors” shall mean collectively, the Lenders, the Administrative
Agent, any Swingline Lender, any Issuing Lender, any counterparty to a Specified
Hedge Agreement, any other holder from time to time of any of the Guaranteed
Obligations and, in each case, their respective successors and permitted
assigns.

“Guaranteed Obligations” shall mean the Obligations and the Specified Hedge
Obligations; provided that any release of Guarantors effected in the manner
permitted by this Agreement shall not require the consent of holders of the
Specified Hedge Obligations.

“Guarantors” shall mean the U.S. Borrower and each Subsidiary Guarantor.

“Guaranty Agreements” shall mean, collectively, the U.S. Borrower’s Guaranty and
the Subsidiary Guaranty Agreement.

 

14



--------------------------------------------------------------------------------

“Hazardous Materials” shall mean (i) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
and (ii) any chemicals, materials, substances or mixtures regulated under
Environmental Laws, including, without limitation, those defined as or included
in the definition of “hazardous substances”, “hazardous wastes”, “hazardous
materials”, “extremely hazardous substances”, “toxic substances”, “toxic
pollutants”, “contaminants” or “pollutants”, or words of similar meaning and
regulatory effect.

“Increased Amount Date” shall have the meaning assigned thereto in Section 4.14.

“Incremental Lender” shall have the meaning assigned thereto in Section 4.14.

“Incremental Loan Facility” and “Incremental Loan Facilities” shall have the
respective meanings assigned thereto in Section 4.14.

“Incremental Revolving Credit Loan” and “Incremental Revolving Credit Loans”
shall have the respective meanings assigned thereto in Section 4.14.

“Incremental Term Loan” and “Incremental Term Loans” shall have the respective
meanings assigned thereto in Section 4.14.

“Immaterial Subsidiaries” shall mean Wholly-Owned Domestic Subsidiaries of the
U.S. Borrower which together account for less than five percent (5%) of each of
Consolidated Net Tangible Assets and Consolidated Net Income of the U.S.
Borrower and its Subsidiaries (with Consolidated Net Income being determined by
the U.S. Borrower in good faith (and without regard to clauses (ii) and (iii) of
the proviso of the definition thereof to the extent relating to the Consolidated
Net Income attributable to any Wholly-Owned Domestic Subsidiary that is not a
Guarantor) on a pro forma basis in the case of Subsidiaries acquired or created
after the first day of the respective Test Period, and Subsidiaries which have
received significant transfers of assets after the first day of the respective
Test Period), in each case determined as of the end of, or for, as the case may
be, the Test Period most recently ended for which financial statements have been
or are required to have been delivered pursuant to Section 7.1(a) or (b), as
applicable.

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, (ii) the maximum amount available to be drawn or
paid under all letters of credit, bankers’ acceptances, bank guaranties, surety
and appeal bonds and similar obligations issued for the account of such Person
and all unpaid drawings and unreimbursed payments in respect of such letters of
credit, bankers’ acceptances, bank guaranties, surety and appeal bonds and
similar obligations, (iii) all indebtedness of the types described in clause
(i), (ii), (iv), (v), (vi), (vii) or (viii) of this definition secured by any
Lien on any property owned by such Person, whether or not such indebtedness has
been assumed by such Person (provided that, if the Person has not assumed or
otherwise become liable in respect of such indebtedness, such indebtedness shall
be deemed to be in an amount equal to the lesser of (1) the Fair Market Value of
the property to which such Lien relates as determined in good faith by such
Person or (2) the amount of such Indebtedness), (iv) the aggregate amount of all
Capitalized Lease Obligations of such Person,

 

15



--------------------------------------------------------------------------------

(v) all obligations of such Person to pay a specified purchase price for goods
or services, whether or not delivered or accepted, i.e., take-or-pay and similar
obligations (other than ordinary course trade accounts payable not overdue by
more than 60 days), (vi) all Contingent Obligations of such Person, (vii) all
obligations under any Interest Rate Protection Agreement, any Other Hedging
Agreement or under any similar type of agreement determined on a
marked-to-market basis and (viii) all Off-Balance Sheet Liabilities of such
Person. Notwithstanding the foregoing, Indebtedness shall not include the
Warrant Obligation Amount, trade payables, accrued expenses, operating leases
(which in no event shall constitute Capital Leases) and deferred tax and other
credits incurred by any Person in accordance with customary practices and in the
ordinary course of business of such Person.

“Indebtedness to be Refinanced” shall mean and include (without duplication)
(i) Indebtedness under the Existing Credit Agreement and (ii) all other
Indebtedness of the U.S. Borrower and its Subsidiaries which is to be repaid or
refinanced on the Closing Date, including any such Indebtedness which is not
permitted to remain outstanding after the Closing Date pursuant to Section 8.4.

“Indemnified Taxes” shall mean Taxes and Other Taxes other than Excluded Taxes.

“Intercompany Loan” shall have the meaning provided in Section 8.5(vii).

“Intercompany Subordination Agreement” shall mean an agreement substantially in
the form attached as Exhibit I.

“Interest Expense Coverage Ratio” shall mean, for any period, the ratio of
(i) Consolidated EBITDA for such period to (ii) Consolidated Interest Expense
for such period.

“Interest Period” has the meaning assigned thereto in Section 4.1(b).

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedging agreement, interest rate floor agreement or other similar agreement
or arrangement.

“Investment” shall have the meaning provided in the preamble to Section 8.5.

“ISP98” shall mean the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

“Issuing Lenders” shall mean, (i) with respect to Letters of Credit issued
hereunder on or after the Closing Date, each of Wells Fargo, Bank of America and
Citibank, in its capacity as issuer thereof, or any successor thereto and any
other consenting Lender reasonably acceptable to the U.S. Borrower and the
Administrative Agent and (ii) with respect to the Existing Letters of Credit,
Wells Fargo.

“Issuing Lender Sublimit” shall mean $16,666,666.67, or such greater amount as
determined by the applicable Issuing Lender in its sole discretion.

 

16



--------------------------------------------------------------------------------

“Joint Lead Arrangers” shall mean the collective reference to Wells Fargo
Securities, LLC, Merrill Lynch Pierce Fenner & Smith Incorporated and Citigroup
Global Markets Inc., each in its capacity as joint lead arranger and joint
bookrunner, and each of their successors.

“L/C Commitment” shall mean the lesser of (i) $50,000,000 and (ii) the Revolving
Credit Commitment.

“L/C Obligations” shall mean at any time, an amount equal to the sum of (i) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (ii) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.

“L/C Participants” shall mean the collective reference to all the Lenders other
than the Issuing Lenders.

“Leasehold” shall mean, with respect to any Person, all of the right, title and
interest of such Person as lessee or licensee in, to and under leases or
licenses of land, improvements and/or fixtures.

“Lender” has the meaning assigned thereto in the introductory paragraph hereof.

“Lending Office” shall mean, with respect to any Lender, the office of such
Lender maintaining such Lender’s Extensions of Credit.

“Letter of Credit Application” shall mean an application, in the form specified
by the applicable Issuing Lender from time to time, requesting such Issuing
Lender to issue a Letter of Credit.

“Letters of Credit” shall mean the collective reference to letters of credit
issued pursuant to Section 3.1 and the Existing Letters of Credit.

“LIBOR” shall mean,

(i) for any interest rate calculation with respect to a LIBOR Rate Loan (other
than a LIBOR Rate Loan denominated in Canadian Dollars), the rate of interest
per annum determined on the basis of the rate for deposits in the applicable
Permitted Currency for a period equal to the applicable Interest Period which
appears on Reuters Screen LIBOR01 Page (or other commercially available source
providing quotations of such rate as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m. (London time) two (2) Business Days
prior to the first day of the applicable Interest Period (rounded upward, if
necessary, to the nearest 1/100th of 1%). If such rate is not available at such
time for any reason, then “LIBOR” shall be determined by the Administrative
Agent to be the arithmetic average of the rate per annum at which deposits in
the applicable Permitted Currency in minimum amounts of at least $5,000,000
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2)

 

17



--------------------------------------------------------------------------------

Business Days prior to the first day of the applicable Interest Period for a
period equal to such Interest Period;

(ii) for any interest rate calculation with respect to a LIBOR Rate Loan
denominated in Canadian Dollars for any Interest Period, the rate per annum
determined by the Administrative Agent by reference to the average of the rates
displayed on (a) the “Reuters Screen CDOR Page” (as defined in the International
Swap Dealer Association, Inc. definitions, as amended from time to time) or
(b) such other page as may replace such page on such screen for the purpose of
displaying Canadian interbank bid rates for Canadian Dollar bankers’
acceptances, in each case applicable to Canadian Dollar bankers’ acceptances (on
a three hundred sixty-five (365) day basis) with a term comparable to such
Interest Period as of 10:00 A.M. on the first day of such Interest Period (as
adjusted by the Administrative Agent after 10:00 A.M. to reflect any error in a
posted rate or in the posted average annual rate of interest). If, for any
reason, the rates on the Reuters Screen CDOR Page are unavailable, then with
respect to such LIBOR Rate Loan LIBOR means the rate of interest determined by
the Administrative Agent that is equal to the rate (rounded upwards to the
nearest basis point) quoted by the Canadian Reference Bank as its discount rate
for purchase of Canadian Dollar bankers’ acceptances in an amount substantially
equal to such LIBOR Rate Loan with a term comparable to such Interest Period as
of 10:00 A.M. No adjustment shall be made to account for the difference between
the number of days in a year on which the rates referred to in this definition
are based and the number of days in a year on the basis of which interest is
calculated in this Agreement; and

(iii) for any interest rate calculation with respect to a Base Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars in minimum amounts of at least $5,000,000 for a period equal to one
month (commencing on the date of determination of such interest rate) which
appears on the Reuters Screen LIBOR01 Page (or other commercially available
source providing quotations of such rate as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m. (London time) on such date
of determination, or, if such date is not a Business Day, then the immediately
preceding Business Day (rounded upward, if necessary, to the nearest 1/100th of
1%). If such rate is not available at such time for any reason, then “LIBOR” for
such Base Rate Loan shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars in minimum
amounts of at least $5,000,000 would be offered by first class banks in the
London interbank market to the Administrative Agent at approximately 11:00 a.m.
(London time) on such date of determination for a period equal to one month
commencing on such date of determination.

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error; provided that, if LIBOR
determined as provided above with respect to any LIBOR Rate Loan for any
Interest Period would be less than 0.0% per annum, then LIBOR with respect

 

18



--------------------------------------------------------------------------------

to such LIBOR Rate Loan for such Interest Period shall be deemed to be 0.0% per
annum.

“LIBOR Rate” shall mean a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the Administrative Agent pursuant to
the following formula:

 

LIBOR Rate   =  

LIBOR

    1.00-Eurodollar Reserve Percentage

“LIBOR Rate Loan” shall mean any Loan (other than a Base Rate Loan) bearing
interest at a rate based upon the LIBOR Rate as provided in Section 4.1(a).

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or other), charge,
preference, priority or other security agreement or arrangement of any kind or
nature whatsoever (including any agreement to give any of the foregoing). For
purposes of this Agreement, the U.S. Borrower or its respective Subsidiaries
shall be deemed to own, subject to a Lien, any asset which it has acquired or
holds subject to the interest of a vendor or lessor under any conditional sale
agreement, capital lease or other similar title retention agreement relating to
such asset, and sales of accounts receivable with recourse to the U.S. Borrower
or any of its Subsidiaries shall be deemed to create a Lien on accounts
receivable of the U.S. Borrower or the respective Subsidiary.

“Loan Documents” shall mean, collectively, this Agreement, each Note, the Letter
of Credit Applications, the Intercompany Subordination Agreement, the Guaranty
Agreements and each other document, instrument, certificate and agreement
executed and delivered by the Credit Parties or any of their respective
Subsidiaries in favor of or provided to the Administrative Agent or any
Guaranteed Creditor pursuant to any of the foregoing, all as may be amended,
restated, supplemented or otherwise modified from time to time. For the
avoidance of doubt, “Loan Documents” shall not include any Specified Hedge
Agreement.

“Loans” shall mean the collective reference to the Revolving Credit Loans and
the Swingline Loans, and “Loan” means any of such Loans.

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Adverse Effect” shall mean (i) a material adverse effect on the
business, assets, operations, properties, liabilities or financial condition of
the U.S. Borrower and its Subsidiaries taken as a whole, or (ii) a material
adverse effect (x) on the rights or remedies of the Lenders, any Issuing Lender
or the Administrative Agent hereunder or under the other Loan Documents, taken
as a whole or (y) on the ability of the Credit Parties to perform their
obligations to the Lenders, any Issuing Lender or the Administrative Agent
hereunder or under the other Loan Documents, taken as a whole.

“Material Subsidiary” shall mean, at any time, each Wholly-Owned Domestic
Subsidiary of the U.S. Borrower that, taken together with all other Wholly-Owned
Domestic Subsidiaries

 

19



--------------------------------------------------------------------------------

that are not Subsidiary Guarantors, would not be an Immaterial Subsidiary;
provided that, if, as of any date of determination, all Wholly-Owned Domestic
Subsidiaries of the U.S. Borrower that are not Subsidiary Guarantors fail to
constitute Immaterial Subsidiaries (as determined in accordance with the
requirements of the definition thereof and the relevant provisions of
Section 7.12), then the U.S. Borrower shall determine which Wholly-Owned
Domestic Subsidiary (or Wholly-Owned Domestic Subsidiaries) shall constitute
Material Subsidiaries for purposes of compliance with the requirements of
Section 7.12.

“Moody’s” shall mean Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” shall mean (i) any plan, as defined in Section 4001(a)(3)
of ERISA, which is maintained or contributed to (or to which there is an
obligation to contribute to) by the U.S. Borrower or an ERISA Affiliate and that
is subject to Title IV of ERISA, and (ii) each such plan for the five year
period immediately following the latest date on which the U.S. Borrower or an
ERISA Affiliate maintained, contributed to or had an obligation to contribute to
such plan.

“Net Sale Proceeds” shall mean for any sale or other disposition of assets, the
gross cash proceeds (including any cash received by way of deferred payment
pursuant to a promissory note, receivable or otherwise, but only as and when
received) received from such sale or other disposition of assets, net of
(i) reasonable transaction costs (including, without limitation, any
underwriting, brokerage or other customary selling commissions, reasonable
legal, advisory and other fees and expenses (including title and recording
expenses), associated therewith and sales, VAT and transfer taxes arising
therefrom), (ii) payments of unassumed liabilities relating to the assets sold
or otherwise disposed of at the time of, or within 30 days after, the date of
such sale or other disposition, (iii) the amount of such gross cash proceeds
required to be used to permanently repay any Indebtedness (other than
Indebtedness of the Lenders pursuant to this Agreement) which is secured by the
respective assets which were sold or otherwise disposed of, and (iv) the
estimated net marginal increase in income taxes which will be payable by the
U.S. Borrower’s consolidated group or any Subsidiary of the U.S. Borrower with
respect to the Fiscal Year in which the sale or other disposition occurs as a
result of such sale or other disposition; provided, however, that such gross
proceeds shall not include any portion of such gross cash proceeds which the
U.S. Borrower determines in good faith should be reserved for post-closing
adjustments, it being understood and agreed that on the day that all such
post-closing adjustments have been determined (which shall not be later than six
months following the date of the respective asset sale), the amount (if any) by
which the reserved amount in respect of such sale or disposition exceeds the
actual post-closing adjustments payable by the U.S. Borrower or any of its
Subsidiaries shall constitute Net Sale Proceeds on such date received by the
U.S. Borrower and/or any of its Subsidiaries from such sale or other
disposition.

“Net Worth” shall mean, as to any Person, the sum of its capital stock, capital
in excess of par or stated value of shares of its capital stock, retained
earnings and any other account which, in accordance with U.S. GAAP, constitutes
stockholders equity, excluding any treasury stock.

“Non-Consenting Lender” means any Lender that has not consented to any proposed
amendment, modification, waiver or termination of any Loan Document which,
pursuant to

 

20



--------------------------------------------------------------------------------

Section 11.2, requires the consent of all Lenders or all affected Lenders and
with respect to which the Required Lenders shall have granted their consent.

“Non-Guarantor Subsidiaries” shall mean, at any time, the Subsidiaries of the
U.S. Borrower that are not at such time Subsidiary Guarantors.

“Non-Public Lender” shall mean any person/entity which does not belong to the
“public” within the meaning of CRD IV/CRR.

“Non-U.S. Plan” shall mean any plan, fund or other similar program that (i) is
established or maintained outside the United States of America by the U.S.
Borrower or any of its Subsidiaries primarily for the benefit of employees of
the U.S. Borrower or one or more of its Subsidiaries residing outside the United
States of America, which plan, fund or other similar program provides or results
in, retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination of employment, and (ii) is not subject to
ERISA or the Code.

“Non-Wholly Owned Subsidiary” shall mean, as to any Person, each Subsidiary of
such Person which is not a Wholly-Owned Subsidiary of such Person.

“Notes” shall mean the collective reference to the Revolving Credit Notes and
the Swingline Note.

“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).

“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 4.2.

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).

“Obligations” shall mean, in each case, whether now in existence or hereafter
arising: (i) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (ii) the L/C
Obligations and (iii) all other fees and commissions (including attorneys’
fees), charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Credit Parties or any of their
respective Subsidiaries to the Guaranteed Creditors or the Administrative Agent,
in each case under any Loan Document, with respect to any Loan or Letter of
Credit of every kind, nature and description, direct or indirect, absolute or
contingent, due or to become due, contractual or tortious, liquidated or
unliquidated, and whether or not evidenced by any note.

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Off-Balance Sheet Liabilities” shall mean, with respect to any Person (i) any
repurchase obligation or liability of such Person with respect to accounts or
notes receivable sold by such Person or (ii) any obligation under a Synthetic
Lease; provided that, lease payments with respect to leases of precious metal
alloy (and obligations to return the precious metal alloy) owing by the

 

21



--------------------------------------------------------------------------------

U.S. Borrowers and any of its Subsidiaries in connection with the ongoing
business of such Person (or guarantees thereof) to the owners of such precious
metal alloy and other Persons providing financing to such owners in respect of
such precious metal alloy (in each case other than the U.S. Borrower and its
Subsidiaries) shall in no event constitute “Off-Balance Sheet Liabilities”.

“Officer’s Compliance Certificate” shall mean a certificate of the chief
financial officer or the treasurer of the U.S. Borrower substantially in the
form attached as Exhibit F.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity hedging agreements or other similar agreements or
arrangements designed to protect against fluctuations in currency values or the
prices of commodities used in the business of the U.S. Borrower and its
Subsidiaries.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.13(b)).

“Participant” has the meaning assigned thereto in Section 11.9(d).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.

“Permitted Acquisition” shall have the meaning provided in Section 8.2(ix).

“Permitted Currency” shall mean Dollars or any Alternative Currency, or each
such currency, as the context requires.

“Permitted Liens” shall have the meaning provided in Section 8.1.

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Plan” shall mean an “employee benefit plan” (as defined in Section 3(3) of
ERISA) subject to Title IV of ERISA that is or, within the preceding five years,
has been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the U.S.
Borrower or any ERISA Affiliate or with respect to which the U.S. Borrower or
any ERISA Affiliate may have any liability.

 

22



--------------------------------------------------------------------------------

“Preferred Equity” shall mean, as applied to the Equity Interests of any Person,
Equity Interests of such Person (other than common stock of such Person) of any
class or classes (however designed) that ranks prior, as to the payment of
dividends or as to the distribution of assets upon any voluntary or involuntary
liquidation, dissolution or winding up of such Person, to Equity Interests of
any other class of such Person.

“Prime Rate” shall mean, at any time, the rate of interest per annum publicly
announced from time to time by Wells Fargo as its prime rate. Each change in the
Prime Rate shall be effective as of the opening of business on the day such
change in such prime rate occurs. The parties hereto acknowledge that the rate
announced publicly by Wells Fargo as its prime rate is an index or base rate and
shall not necessarily be its lowest or best rate charged to its customers or
other banks.

“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant or financial term, the calculation thereof after
giving effect on a pro forma basis to (x) the incurrence of any Indebtedness
(other than revolving Indebtedness, except to the extent same is incurred to
refinance other outstanding Indebtedness or to finance a Permitted Acquisition)
after the first day of the relevant Test Period, as if such Indebtedness had
been incurred (and the proceeds thereof applied) on the first day of such Test
Period, (y) the permanent repayment of any Indebtedness (other than revolving
Indebtedness, except to the extent accompanied by a corresponding permanent
commitment reduction) after the first day of the relevant Test Period, as if
such Indebtedness had been retired or repaid on the first day of such Test
Period, and (z) any Permitted Acquisition or any Significant Asset Sale then
being consummated as well as any other Permitted Acquisition or any other
Significant Asset Sale if consummated after the first day of the relevant Test
Period, and on or prior to the date of the respective Permitted Acquisition or
Significant Asset Sale, as the case may be, then being effected, with the
following rules to apply in connection therewith:

(i) all Indebtedness (x) (other than revolving Indebtedness, except to the
extent same is incurred to refinance other outstanding Indebtedness or to
finance Permitted Acquisitions) incurred or issued after the first day of the
relevant Test Period (whether incurred to finance a Permitted Acquisition, to
refinance Indebtedness or otherwise) shall be deemed to have been incurred or
issued (and the proceeds thereof applied) on the first day of such Test Period,
and remain outstanding through the date of determination and (y) (other than
revolving Indebtedness, except to the extent accompanied by a corresponding
permanent commitment reduction) permanently retired or redeemed after the first
day of the relevant Test Period, shall be deemed to have been retired or
redeemed on the first day of such Test Period and remain retired through the
date of determination;

(ii) all Indebtedness assumed to be outstanding pursuant to preceding clause
(i) shall be deemed to have borne interest at (x) the rate applicable thereto,
in the case of fixed rate indebtedness, or (y) the rates which would have been
applicable thereto during the respective period when same was deemed
outstanding, in the case of floating rate Indebtedness (although interest
expense with respect to any Indebtedness for periods while same was actually
outstanding

 

23



--------------------------------------------------------------------------------

during the respective period shall be calculated using the actual rates
applicable thereto while same was actually outstanding); provided that all
Indebtedness (whether actually outstanding or deemed outstanding) bearing
interest at a floating rate of interest shall be tested on the basis of the
rates applicable at the time the determination is made pursuant to said
provisions; and

(iii) in making any determination of Consolidated EBITDA on a Pro Forma Basis,
pro forma effect shall be given to any Permitted Acquisition or any Significant
Asset Sale if effected during the respective Test Period as if same had occurred
on the first day of the respective Test Period taking into account, in the case
of any Permitted Acquisition, factually supportable and identifiable cost
savings and expenses which would otherwise be accounted for as an adjustment
pursuant to Article XI of Regulation S-X under the Securities Act, as if such
cost savings or expenses were realized on the first day of the respective period
but without taking into account any pro forma cost savings and expenses.

“Projections” shall have the meaning provided in Section 5.1(d)(iii).

“Property” shall mean, with respect to any Person, any and all property, whether
real, personal, tangible, intangible or mixed, of such Person, or other assets
owned, leased, or operated by such Person.

“Qualified Preferred Stock” shall mean any Preferred Equity of the U.S.
Borrower, the express terms of which shall provide that dividends thereon shall
not be required to be paid at any time (and to the extent) that such payment
would be prohibited by the terms of this Agreement or any other agreement of the
U.S. Borrower or any of its Subsidiaries relating to outstanding indebtedness
and which, by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable), or upon the happening of any event
(including any change of control event), cannot mature (excluding any maturity
as the result of an optional redemption by the issuer thereof) and is not
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, and
is not redeemable, or required to be repurchased, at the sole option of the
holder thereof (including, without limitation, upon the occurrence of an change
of control event), in whole or in part, on or prior to one year following the
Revolving Maturity Date then in effect.

“Rating Agency” shall mean S&P (for so long as no Rating Agency Disruption has
occurred with respect thereto), Moody’s (for so long as no Rating Agency
Disruption has occurred with respect thereto) and, following a Rating Agency
Disruption, an Alternate Rating Agency named pursuant hereto, and “Rating
Agencies” shall mean two of the foregoing.

“Rating Agency Disruption” shall mean any event or occurrence resulting in the
failure of any current Rating Agency to provide debt ratings generally to
corporate borrowers.

“Real Property” of any Person shall mean all of the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender.

 

24



--------------------------------------------------------------------------------

“Refinancing” shall mean the refinancing and repayment or other satisfaction in
full of all amounts outstanding under, and the termination of all commitments in
respect of, all Indebtedness to be refinanced.

“Register” has the meaning assigned thereto in Section 11.9(c).

“Reimbursement Obligation” shall mean the obligation of the U.S. Borrower to
reimburse the Issuing Lenders pursuant to Section 3.5 for amounts drawn under
Letters of Credit.

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

“Release” shall have the meaning set forth in the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (“CERCLA”) (42
U.S.C. Section 9601 et seq.).

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period under ERISA has been waived under
subsection .22, .23, .25, .27, or .28 of PBGC Regulation Section 4043.

“Required Lenders” shall mean, at any date, any combination of Lenders holding
more than fifty percent (50%) of the sum of the aggregate amount of the
Revolving Credit Commitment or, if the Revolving Credit Commitment has been
terminated, any combination of Lenders holding more than fifty percent (50%) of
the aggregate Revolving Credit Exposure; provided that the Revolving Credit
Commitment of, and the portion of the Extensions of Credit, as applicable, held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

“Responsible Officer” shall mean, as to any Person, the chief executive officer,
president, chief financial officer, treasurer or assistant treasurer of such
Person or any other officer of such Person reasonably acceptable to the
Administrative Agent. Any document delivered hereunder or under any other Loan
Document that is signed by a Responsible Officer of a Person shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Person and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Person.

“Returns” has the meaning assigned thereto in Section 6.9.

“Revaluation Date” shall mean (i) with respect to any Alternative Currency
Revolving Credit Loan, each of the following: (A) the date of making any such
Loan, (B) each continuation of any Alternative Currency Revolving Credit Loan,
(C) the last Business Day of each calendar quarter and (D) such additional dates
as the Administrative Agent shall determine or the Required Lenders shall
require which, in no event, shall be more frequently than monthly unless a
Default or Event of Default has occurred and is continuing and (ii) with respect
to any Letter of Credit, each of the following: (A) the date of issuance of any
Letter of Credit denominated in an Alternative Currency, (B) each date of an
amendment of any such Letter of Credit having the

 

25



--------------------------------------------------------------------------------

effect of increasing the amount thereof, (C) each date of any payment by any
Issuing Lender under any Letter of Credit denominated in an Alternative
Currency, (D) the last Business Day of each calendar quarter and (E) such
additional dates as the Administrative Agent or the applicable Issuing Lender
shall determine or the Required Lenders shall require which, in no event, shall
be more frequently than monthly unless a Default or Event of Default has
occurred and is continuing.

“Revolving Credit Commitment” shall mean (i) as to any Lender, the obligation of
such Lender to make Revolving Credit Loans in an aggregate principal amount at
any time outstanding not to exceed the amount set forth opposite such Lender’s
name on Schedule 1.1, as such amount may be modified at any time or from time to
time pursuant to the terms hereof (including, without limitation, Section 4.14)
and (ii) as to all Lenders, the aggregate commitment of all Lenders to make
Revolving Credit Loans, as such amount may be modified at any time or from time
to time pursuant to the terms hereof (including, without limitation,
Section 4.14). The Revolving Credit Commitment of all the Lenders on the Closing
Date shall be $800,000,000.

“Revolving Credit Commitment Percentage” shall mean, as to any Lender at any
time, the ratio of (i) the amount of the Revolving Credit Commitment of such
Lender to (ii) the Revolving Credit Commitment of all the Lenders.

“Revolving Credit Exposure” shall mean, as to any Lender at any time, an amount
equal to the sum of (i) the aggregate principal amount of all Revolving Credit
Loans made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding and (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding.

“Revolving Credit Facility” shall mean the revolving credit facility established
pursuant to Article II (including any Incremental Revolving Credit Loan
established pursuant to Section 4.14).

“Revolving Credit Loan” shall mean any revolving loan (including any Alternative
Currency Revolving Credit Loan) made to the Applicable Borrower pursuant to
Section 2.1 (including any Incremental Revolving Credit Loan), and all such
revolving loans collectively as the context requires.

“Revolving Credit Note” shall mean a promissory note made by the Applicable
Borrower in favor of a Lender evidencing the Revolving Credit Loans made by such
Lender, substantially in the form attached as Exhibit A-1, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.

“Revolving Credit Outstandings” shall mean the sum of (a) with respect to
Revolving Credit Loans and Swingline Loans on any date, the aggregate
outstanding principal Dollar Amount thereof after giving effect to any
borrowings and prepayments or repayments of Revolving Credit Loans and Swingline
Loans, as the case may be, occurring on such date; plus (b) with respect to any
L/C Obligations on any date, the aggregate outstanding Dollar Amount thereof on
such date after giving effect to any Extensions of Credit occurring on such date
and

 

26



--------------------------------------------------------------------------------

any other changes in the aggregate Dollar Amount of the L/C Obligations as of
such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Letters of Credit or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on such date.

“Revolving Maturity Date” shall mean the earliest to occur of (i) November 13,
2020, (ii) the date of termination of the Revolving Credit Commitment by the
Borrowers pursuant to Section 2.5, or (iii) the date of termination of the
Revolving Credit Commitment pursuant to Section 9.2(a).

“S&P” shall mean Standard & Poor’s Financial Services LLC, and any successor to
its ratings agency business.

“Sanctioned Country” shall mean a country, region or territory which is itself
the subject or target of any Sanctions Laws including, those countries subject
to a sanctions program identified on the list maintained by OFAC and currently
available at http://www.treas.gov/offices/enforcement/ofac/programs, or as
otherwise published from time to time, for which the sanctions program takes the
form of a comprehensive trade embargo, including as of the Closing Date Crimea,
Cuba, Iran, North Korea, Sudan and Syria.

“Sanctioned Person” shall mean, any of the following currently or in the future:
(i) an entity, vessel, or individual named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC currently available at
http://www.treasury.gov/resource-center/sanctions/SDNList/ Pages/default.aspx or
on the consolidated list of persons, groups, and entities subject to EU
financial sanctions currently available at
http://eeas.europa.eu/cfsp/sanctions/consollist_en.htm; or (ii) anyone more than
50-percent owned by an entity or individual described in (i) above; or
(iii) (A) an agency or instrumentality of, or an entity owned or controlled by,
the government of a Sanctioned Country, (B) an entity located in a Sanctioned
Country, or (C) an individual who is a citizen or resident of, or located in, a
Sanctioned Country; or (iv) an entity or individual engaged in activities
sanctionable under CISADA (as defined under Sanctions Laws), ITRA (as defined
under Sanctions Laws), IFCA (as defined under Sanctions Laws below), or any
other Sanctions Laws as amended from time to time.

“Sanctions Laws” means the laws, regulations, and rules promulgated or
administered by OFAC to implement U.S. sanctions programs, including any
enabling legislation or Executive Order related thereto, as amended from time to
time; the US Comprehensive Iran Sanctions, Accountability, and Divestment Act
and the regulations and rules promulgated thereunder (“CISADA”), as amended from
time to time; the US Iran Threat Reduction and Syria Human Rights Act and the
regulations and rules promulgated thereunder (“ITRA”), as amended from time to
time; the US Iran Freedom and Counter-Proliferation Act and the regulations and
rules promulgated thereunder (“IFCA”); the sanctions and other restrictive
measures applied by the European Union in pursuit of the Common Foreign and
Security Policy objectives set out in the Treaty on European Union; and any
similar sanctions laws as may be enacted from time to time in the future by the
U.S., Canada, the European Union (and its Member States), or the Security
Council or any other legislative body of the United Nations; and any
corresponding laws of jurisdictions in which the U.S. Borrower or any of its
Affiliates operates or in which the proceeds

 

27



--------------------------------------------------------------------------------

of any Loan or Letter of Credit will be used or from which funds used to repay
any Obligation will be derived.

“Scheduled Existing Indebtedness” shall mean the Indebtedness listed on Schedule
6.18 on the Closing Date.

“SEC” shall mean the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Senior Notes Documents” shall mean, collectively, (i) that certain Indenture
dated as of June 2, 2009 by and among the U.S. Borrower, certain of the U.S.
Borrower’s subsidiaries and Wells Fargo Bank, National Association, as trustee
pursuant to which senior notes were issued by the U.S. Borrower and each other
agreement, document or instrument relating to the issuance of such senior notes,
as the same may be amended, restated, modified and/or supplemented from time to
time in accordance with the terms hereof and thereof, and (ii) that certain
Indenture dated as of October 31, 2006 (and each supplemental indenture thereto)
by and among the U.S. Borrower, each of the guarantors named therein and LaSalle
Bank, National Association, as trustee pursuant to which senior notes were
issued by the U.S. Borrower and each other agreement, document or instrument
relating to the issuance of such senior notes, as the same may be amended,
restated, modified and/or supplemented from time to time in accordance with the
terms hereof and thereof.

“Significant Asset Sale” shall mean each Asset Sale which generates Net Sale
Proceeds of at least $100,000,000.

“Specified Hedge Agreement” shall mean any Interest Rate Protection Agreement or
Other Hedging Agreement entered into by any Borrower or any of its Subsidiaries
and any Lender or any Affiliate thereof at the time such agreement was entered
into, as counterparty. For the avoidance of doubt, (i) all Interest Rate
Protection Agreements and Other Hedging Agreements provided by the
Administrative Agent or any of its Affiliates and (ii) all Interest Rate
Protection Agreements and Other Hedging Agreements in existence on the Closing
Date between a Borrower or any of its Subsidiaries and any Lender or Affiliates
thereof, shall constitute Specified Hedge Agreements.

“Specified Hedge Obligations” shall mean all existing or future payment and
other obligations owing by the U.S. Borrower or any of its Subsidiaries under
any Specified Hedge Agreement.

“SPV” shall have the meaning provided in the definition of Asset Securitization.

“Standard Securitization Undertakings” shall mean, with respect to an Asset
Securitization, representations, warranties, covenants and indemnities entered
into by the U.S. Borrower or any Subsidiary thereof in connection with such
Asset Securitization, which are reasonably customary in asset securitizations
for the types of assets subject to the respective Asset Securitization.

“Subsidiary” shall mean, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which shares of stock of each class
or other interests having

 

28



--------------------------------------------------------------------------------

ordinary voting power (other than stock or other interests having such power
only by reason of the happening of a contingency) to elect a majority of the
board of directors or other managers of such entity are at the time owned, or
management of which is otherwise controlled: (a) by such Person, (b) by one or
more Subsidiaries of such Person or (c) by such Person and one or more
Subsidiaries of such Person.

“Subsidiary Borrower” shall mean, each of, and “Subsidiary Borrowers” shall
mean, collectively, the Canadian Borrower and the European Borrower.

“Subsidiary Guarantor” shall mean each Subsidiary of the U.S. Borrower which has
executed and delivered the Subsidiary Guaranty Agreement, unless and until such
time as the respective Subsidiary is released from all of its obligations under
the Subsidiary Guaranty Agreement in accordance with the terms and provisions
thereof.

“Subsidiary Guaranty Agreement” shall mean the unconditional guaranty agreement
of even date herewith executed by the Subsidiary Guarantors in favor of the
Administrative Agent, for the ratable benefit of the Guaranteed Creditors,
substantially in the form attached as Exhibit H, as amended, restated,
supplemented or otherwise modified from time to time.

“Swingline Commitment” shall mean the lesser of (i) $100,000,000 and (ii) the
Revolving Credit Commitment.

“Swingline Lenders” shall mean each of Wells Fargo and Bank of America in its
capacity as a swingline lender hereunder or any successor thereto.

“Swingline Lender Sublimit” shall mean, with respect to each Swingline Lender,
$50,000,000 or such greater amount as determined by such Swingline Lender in its
sole discretion.

“Swingline Loan” shall mean any swingline loan made by any Swingline Lender to
the U.S. Borrower pursuant to Section 2.2, and all such swingline loans
collectively as the context requires.

“Swingline Note” shall mean a promissory note made by the U.S. Borrower in favor
of any Swingline Lender evidencing the Swingline Loans made by such Swingline
Lender, substantially in the form attached as Exhibit A-2, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee and for
financial reporting purposes but (ii) the lessee will be entitled to various tax
and other benefits ordinarily available to owners (as opposed to lessees) of
like property.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

29



--------------------------------------------------------------------------------

“Test Period” shall mean each period of four consecutive Fiscal Quarters then
last ended in each case taken as one accounting period.

“Transaction” shall mean, collectively, (i) the refinancing of the Indebtedness
under the Existing Credit Agreement, (ii) the entering into of the Loan
Documents and the incurrence of all Loans and the issuance of all Letters of
Credit on the Closing Date and (iii) the payment of fees and expenses in
connection with the foregoing.

“Uniform Customs” shall mean the Uniform Customs and Practice for Documentary
Credits (1993 Revision), effective January, 1994 International Chamber of
Commerce Publication No. 600.

“U.S.” or “United States” shall mean the United States of America.

“U.S. Borrower” has the meaning assigned thereto in the introductory paragraph
hereto.

“U.S. Borrower Common Stock” shall mean shares of common stock of the U.S.
Borrower.

“U.S. Borrower’s Guaranty” shall mean that certain guaranty set forth in
Article XII.

“U.S. Borrower Guaranteed Obligations” shall mean (i) the principal and interest
on each Loan to the European Borrower or the Canadian Borrower, as the case may
be, by each Lender under this Agreement, all Reimbursement Obligations with
respect to each Letter of Credit issued for the account of each of the European
Borrower or the Canadian Borrower, together with all the other obligations
(including obligations which, but for the automatic stay under Section 362(a) of
the Bankruptcy Code, would become due) and liabilities (including, without
limitation, indemnities, fees and interest thereon) of each of the European
Borrower and the Canadian Borrower to each Lender, the Administrative Agent and
each Issuing Lender now existing or hereafter incurred under, arising out of or
in connection with this Agreement or any other Loan Document and the due
performance and compliance by each of the European Borrower and the Canadian
Borrower with all the terms, conditions and agreements contained in the Loan
Documents to which it is a party and (ii) all obligations (including obligations
which, but for the automatic stay under Section 362(a) of the Bankruptcy Code,
would become due) and liabilities of the European Borrower, the Canadian
Borrower or any Subsidiary Guarantor owing under any Specified Hedge Agreement,
whether now in existence or hereafter arising, and the due performance and
compliance with all terms, conditions and agreements contained therein.

“U.S. Borrower Guaranteed Party” shall mean the European Borrower, the Canadian
Borrower and each other Subsidiary Guarantor party to any Specified Hedge
Agreement.

“U.S. GAAP” shall mean generally accepted accounting principles in the United
States of America as in effect from time to time; provided that determinations
in accordance with U.S. GAAP for purposes of Article VIII, including defined
terms as used therein, are subject (to the extent provided therein) to
Section 1.3(b).

“Wells Fargo” shall mean Wells Fargo Bank, National Association, a national
banking association, and its successors.

 

30



--------------------------------------------------------------------------------

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Domestic Subsidiary.
Notwithstanding the foregoing, no SPV that is a party to an Asset Securitization
permitted hereunder shall be deemed to constitute a “Wholly-Owned Domestic
Subsidiary” for purposes of (i) the definitions of “Immaterial Subsidiary” and
“Material Subsidiary” set forth herein and (ii) Section 7.12 hereof.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock (other than director’s qualifying shares and/or other
nominal amounts of shares required by applicable law to be held by Persons other
than such Person) is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person has a 100%
Equity Interest at such time; provided that any Foreign Subsidiary of such
Person at least 90% of whose capital stock or other Equity Interests are owned
by such Person and/or one or more Wholly-Owned Subsidiaries (determined after
giving effect to this proviso) of such Person at such time shall be deemed to be
a Wholly-Owned Subsidiary of such Person.

SECTION 1.2 Other Definitions and Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”,
(e) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(i) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form, (j) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including;” the words “to” and “until” each mean
“to but excluding;” and the word “through” means “to and including” and
(k) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

SECTION 1.3 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data and financial statements
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with U.S.
GAAP, applied on a consistent basis, as in effect from time to time and
consistent with those used in preparing the audited financial statements
required by

 

31



--------------------------------------------------------------------------------

Section 7.1(b), provided, that (i) if, at any time any change in U.S. GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the U.S. Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the U.S. Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in U.S. GAAP (subject to the
approval of the Required Lenders); provided, that, until so amended (A) such
ratio or requirement shall continue to be computed in accordance with U.S. GAAP
prior to such change therein and (B) the U.S. Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in U.S. GAAP, (ii) to the extent
expressly required pursuant to the provisions of this Agreement, certain
calculations shall be made on a Pro Forma Basis, and (iii) for purposes of
determining compliance with any incurrence or expenditure tests set forth in
Articles VII and/or VIII (excluding Section 8.7 or 8.8), any amounts so incurred
or expended (to the extent incurred or expended in a currency other than
Dollars) shall be converted into Dollars on the basis of the exchange rates (as
shown on the Reuters World Currency Page for such currency or, if the same does
not provide such exchange rate, by reference to such other publicly available
service for displaying exchange rates as may be reasonably selected by the
Administrative Agent or, in the event no such service is selected, on such other
basis as is reasonably satisfactory to the Administrative Agent) as in effect on
the date of such incurrence or expenditure under any provision of any such
Section that has an aggregate Dollar limitation provided for therein (and to the
extent the respective incurrence or expenditure test regulates the aggregate
amount outstanding at any time and it is expressed in terms of Dollars, all
outstanding amounts originally incurred or spent in currencies other than
Dollars shall be converted into Dollars on the basis of the exchange rates (as
shown on the Reuters World Currency Page for such currency or, if the same does
not provide such exchange rate, by reference to such other publicly available
service for displaying exchange rates as may be reasonably selected by the
Administrative Agent or, in the event no such service is selected, on such other
basis as is reasonably satisfactory to the Administrative Agent) as in effect on
the date of any new incurrence or expenditures made under any provision of any
such Section that regulates the Dollar amount outstanding at any time).
Notwithstanding the foregoing, all financial statements delivered hereunder
shall be prepared, and all financial covenants contained herein shall be
calculated, without giving effect to any election under the Statement of
Financial Accounting Standards No. 159 (or any similar accounting principle)
permitting a Person to value its financial liabilities or Indebtedness at the
fair value thereof.

SECTION 1.4 Rounding. Any financial ratios required to be maintained by the U.S.
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio or percentage is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

SECTION 1.5 References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications

 

32



--------------------------------------------------------------------------------

are not prohibited by any Loan Document; and (b) references to any Applicable
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Applicable Law.

SECTION 1.6 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.7 Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Letter of Credit
Application therefor (at the time specified therefor in such applicable Letter
of Credit or Letter of Credit Application and as such amount may be reduced by
(a) any permanent reduction of such Letter of Credit or (b) any amount which is
drawn, reimbursed and no longer available under such Letter of Credit).

SECTION 1.8 References to Alternative Currencies.

(a) For purposes of this Agreement, references to the applicable outstanding
amount of Revolving Credit Loans, Revolving Credit Outstandings, Letters of
Credit or L/C Obligations (including, without limitation, all Alternative
Currency Revolving Credit Loans and Alternative Currency Outstandings) shall be
deemed to refer to the Dollar Amount thereof.

(b) For purposes of this Agreement, the Dollar Amount of any Alternative
Currency Revolving Credit Loan or Letter of Credit denominated in an Alternative
Currency shall be determined in accordance with the terms of this Agreement in
respect of the most recent Revaluation Date. Such Dollar Amount shall become
effective as of such Revaluation Date for such Alternative Currency Revolving
Credit Loan or such Letter of Credit and shall be the Dollar Amount employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur for such Alternative Currency Revolving Credit Loan or
Letter of Credit.

(c) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may, in consultation with the U.S.
Borrower, from time to time specify to be appropriate to reflect the adoption of
the Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro. Each provision of this Agreement
also shall be subject to such reasonable changes of construction as the
Administrative Agent may, in consultation with the U.S. Borrower, from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

SECTION 1.9 Appointment of U.S. Borrower as Agent. Each Borrower hereby
irrevocably appoints and authorizes the U.S. Borrower (a) to provide the
Administrative Agent with all notices with respect to Extensions of Credit
obtained for the benefit of such Borrower and all other notices and instructions
under this Agreement, (b) to take such action on behalf of the Borrowers as the
U.S. Borrower deems appropriate on its behalf to obtain Extensions of Credit and
to exercise such other powers as are reasonably incidental thereto to carry out
the purposes of this Agreement and (c) to act as its agent for service of
process and notices required

 

33



--------------------------------------------------------------------------------

to be delivered under this Agreement or the other Loan Documents, it being
understood and agreed that receipt by the U.S. Borrower of any summons, notice
or other similar item shall be deemed effective receipt by the Borrowers and
their Subsidiaries.

SECTION 1.10 European Borrower. In this Agreement, where it relates to the
European Borrower, a reference to:

(a) A necessary action to authorise where applicable, includes without
limitation:

(i) any action required to comply with the Dutch Works Councils Act (Wet op de
ondernemingsraden); and

(ii) obtaining a positive advice (positief advies) from the competent works
council(s).

(b) A winding up, administration or dissolution includes a Dutch person being
declared bankrupt (failliet verklaard) or dissolved (ontbonden).

(c) A moratorium includes surséance van betaling and granted a moratorium
includes surséance verleend.

(d) Any step or procedure taken in connection with insolvency proceedings
includes a Dutch person having filed a notice under section 36 of the Tax
Collection Act of the Netherlands (Invorderingswet 1990).

(e) A trustee in bankruptcy includes a curator.

(f) An administrator includes a bewindvoerder.

ARTICLE II

REVOLVING CREDIT FACILITY

SECTION 2.1 Revolving Credit Loans. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth herein, each Lender severally agrees to make Revolving
Credit Loans to the Applicable Borrower in Permitted Currencies from time to
time from the Closing Date through, but not including, the Revolving Maturity
Date as requested by the U.S. Borrower, on behalf of the Applicable Borrower, in
accordance with the terms of Section 2.3; provided, that (a) the Revolving
Credit Outstandings shall not exceed the Revolving Credit Commitment, and
(b) the aggregate principal amount of outstanding Revolving Credit Loans from
any Lender plus such Lender’s Revolving Credit Commitment Percentage of
outstanding L/C Obligations and outstanding Swingline Loans shall not at any
time exceed such Lender’s Revolving Credit Commitment. Each Revolving Credit
Loan by a Lender shall be in a principal amount equal to such Lender’s Revolving
Credit Commitment Percentage of the aggregate principal amount of Revolving
Credit Loans requested on such occasion. Subject to the terms and conditions
hereof, the Borrowers may borrow, repay and reborrow Revolving Credit Loans
hereunder until the Revolving Maturity Date.

 

34



--------------------------------------------------------------------------------

SECTION 2.2 Swingline Loans.

(a) Availability. Subject to the terms and conditions of this Agreement, each
Swingline Lender agrees to make Swingline Loans to the U.S. Borrower in Dollars
from time to time from the Closing Date through, but not including, the
Revolving Maturity Date; provided, that after giving effect to any amount
requested, (a) the Revolving Credit Outstandings shall not exceed the Revolving
Credit Commitment, (b) the aggregate principal amount of all outstanding
Swingline Loans shall not exceed the Swingline Commitment and (c) the aggregate
principal amount of all outstanding Swingline Loans with respect to any
Swingline Lender shall not exceed the applicable Swingline Lender’s Swingline
Lender Sublimit. Subject to the terms and conditions hereof, the U.S. Borrower
may borrow, repay and reborrow Swingline Loans hereunder until the Revolving
Maturity Date.

(b) Refunding.

(i) Swingline Loans shall be refunded in Dollars by the Lenders on demand by the
applicable Swingline Lender. Such refundings shall be made by the Lenders in
accordance with their respective Revolving Credit Commitment Percentages and
shall thereafter be reflected as Revolving Credit Loans of the Lenders
denominated in Dollars on the books and records of the Administrative Agent.
Each Lender shall fund its respective Revolving Credit Commitment Percentage of
Revolving Credit Loans as required to repay Swingline Loans outstanding to the
applicable Swingline Lender upon demand by such Swingline Lender but in no event
later than 3:30 p.m. on the next succeeding Business Day after such demand is
made. No Lender’s obligation to fund its respective Revolving Credit Commitment
Percentage of a Swingline Loan shall be affected by any other Lender’s failure
to fund its Revolving Credit Commitment Percentage of a Swingline Loan, nor
shall any Lender’s Revolving Credit Commitment Percentage be increased as a
result of any such failure of any other Lender to fund its Revolving Credit
Commitment Percentage of a Swingline Loan.

(ii) The U.S. Borrower shall pay to the applicable Swingline Lender on demand
the amount of such Swingline Loans to the extent amounts received from the
Lenders are not sufficient to repay in full the outstanding Swingline Loans
requested or required to be refunded. In addition, the U.S. Borrower hereby
authorizes the Administrative Agent to charge any account maintained by the U.S.
Borrower with the applicable Swingline Lender (up to the amount available
therein) in order to immediately pay such Swingline Lender the amount of such
Swingline Loans to the extent amounts received from the Lenders are not
sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. If any portion of any such amount paid to any Swingline
Lender shall be recovered by or on behalf of the U.S. Borrower from such
Swingline Lender in bankruptcy or otherwise, the loss of the amount so recovered
shall be ratably shared among all the Lenders in accordance with their
respective Revolving Credit Commitment Percentages (unless the amounts so
recovered by or on behalf of the U.S. Borrower pertain to a Swingline Loan
extended after the occurrence and during the continuance of an Event of Default
of which the Administrative Agent has received notice in the manner required
pursuant to Section 10.3 and which such Event of Default has not been waived by
the Required Lenders or the Lenders, as applicable).

 

35



--------------------------------------------------------------------------------

(iii) Each Lender acknowledges and agrees that its obligation to refund
Swingline Loans in accordance with the terms of this Section is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Article V. Further, each Lender agrees and acknowledges that if prior to the
refunding of any outstanding Swingline Loans pursuant to this Section, one of
the events described in Section 9.1(e) shall have occurred, each Lender will, on
the date the applicable Revolving Credit Loan would have been made, purchase an
undivided participating interest in the Swingline Loan to be refunded in an
amount equal to its Revolving Credit Commitment Percentage of the aggregate
amount of such Swingline Loan. Each Lender will immediately transfer to the
applicable Swingline Lender, in immediately available funds, the amount of its
participation and upon receipt thereof such Swingline Lender will deliver to
such Lender a certificate evidencing such participation dated the date of
receipt of such funds and for such amount. Whenever, at any time after any
Swingline Lender has received from any Lender such Lender’s participating
interest in a Swingline Loan, such Swingline Lender receives any payment on
account thereof, such Swingline Lender will distribute to such Lender its
participating interest in such amount (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s
participating interest was outstanding and funded).

(c) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Section 2.2, no Swingline Lender shall be obligated to make any Swingline
Loan at a time when any other Lender is a Defaulting Lender, unless such
Swingline Lender has entered into arrangements, including the delivery of cash
collateral, with the U.S. Borrower or such Defaulting Lender and satisfactory to
the Swingline Lender to eliminate such Swingline Lender’s Fronting Exposure
(after giving effect to Section 4.15(c) with respect to any such Defaulting
Lender.

SECTION 2.3 Procedure for Advances of Revolving Credit Loans and Swingline
Loans.

(a) Requests for Borrowing. The U.S. Borrower, on behalf of the Applicable
Borrower, shall give the Administrative Agent irrevocable prior written notice
substantially in the form of Exhibit B (a “Notice of Borrowing”) not later than
1:00 p.m. (i) on the same Business Day as each Base Rate Loan and each Swingline
Loan, (ii) at least three (3) Business Days before each LIBOR Rate Loan
denominated in Dollars and (iii) at least four (4) Business Day before each
Alternative Currency Revolving Credit Loan, of its intention to borrow,
specifying:

(A) the date of such borrowing, which shall be a Business Day;

(B) whether such Loan is to be a Revolving Credit Loan or a Swingline Loan;

(C) if such Loan is an Alternative Currency Revolving Credit Loan, the
applicable Alternative Currency in which such Loan is to be funded;

(D) if such Loan is a Revolving Credit Loan denominated in Dollars, whether such
Revolving Credit Loan shall be a LIBOR Rate Loan or a Base Rate Loan;

 

36



--------------------------------------------------------------------------------

(E) if such Loan is a LIBOR Rate Loan, the duration of the Interest Period
applicable thereto; and

(F) the amount of such borrowing, which shall be, (1) with respect to Base Rate
Loans (other than Swingline Loans) in an aggregate principal amount of
$3,000,000 or a whole multiple of $1,000,000 in excess thereof, (2) with respect
to LIBOR Rate Loans in an aggregate principal amount of $5,000,000, €5,000,000,
CHF5,000,000, £5,000,000 or CAD$5,000,000 or a whole multiple of $1,000,000,
€1,000,000, CHF1,000,000, £1,000,000 or CAD$1,000,000 in excess thereof or
(3) with respect to Swingline Loans in an aggregate principal amount of $500,000
or a whole multiple of $100,000 in excess thereof.

If the U.S. Borrower fails to specify a currency in the Notice of Borrowing
requesting a Loan, then the Loan so requested shall be made in Dollars. A Notice
of Borrowing received after 1:00 p.m. shall be deemed received on the next
Business Day. The Administrative Agent shall promptly notify the Lenders of each
Notice of Borrowing.

(b) Disbursement of Revolving Credit and Swingline Loans. Not later than 3:00
p.m. on the proposed borrowing date, (i) each Lender will make available to the
Administrative Agent, for the account of the Applicable Borrower, at the
applicable office of the Administrative Agent in the applicable Permitted
Currency in funds immediately available to the Administrative Agent, such
Lender’s Revolving Credit Commitment Percentage of the Revolving Credit Loans to
be made on such borrowing date and (ii) the applicable Swingline Lender will
make available to the Administrative Agent, for the account of the U.S.
Borrower, at the office of the Administrative Agent in Dollars in funds
immediately available to the Administrative Agent, the Swingline Loans to be
made on such borrowing date. The Administrative Agent will make such Loans
available to the relevant Borrower (and the Borrowers hereby irrevocably
authorize the Administrative Agent to disburse the proceeds of each borrowing
requested pursuant to this Section) by promptly crediting the amounts so
received, in like funds, to the applicable deposit account of the Applicable
Borrower identified in the most recent notice substantially in the form attached
as Exhibit C (a “Notice of Account Designation”) delivered by the U.S. Borrower
to the Administrative Agent or as may be otherwise agreed upon by the U.S.
Borrower and the Administrative Agent from time to time. The Administrative
Agent shall not be obligated to disburse the portion of the proceeds of any
Revolving Credit Loan requested pursuant to this Section to the extent that any
Lender has not made available to the Administrative Agent its Revolving Credit
Commitment Percentage of such Loan. Revolving Credit Loans to be made for the
purpose of refunding Swingline Loans shall be made by the Lenders as provided in
Section 2.2(b).

(c) Lending Offices. Each Lender may, at its option, make any Loan available to
any Subsidiary Borrower by causing any foreign or domestic branch or Affiliate
of such Lender to make such Loan; provided that (i) all terms of this Agreement
shall apply to any such branch or Affiliate and (ii) the exercise of such option
shall not affect the obligation of such Subsidiary Borrower to repay such Loan
in accordance with the terms of this Agreement; provided that no action by a
Lender pursuant to this subsection shall result in any of the Borrowers
incurring incremental obligations under Section 4.10 or Section 4.12 or result
in the application of Section 4.8(b).

 

37



--------------------------------------------------------------------------------

SECTION 2.4 Repayment and Prepayment of Revolving Credit Loans and Swingline
Loans.

(a) Repayment on Termination Date. Each Applicable Borrower hereby agrees to
repay the outstanding principal amount of (i) all Revolving Credit Loans to such
Borrower in the applicable Permitted Currency in full on the Revolving Maturity
Date and (ii) all Swingline Loans in Dollars in accordance with Section 2.2(b)
(but, in any event, no later than the Revolving Maturity Date), together, in
each case, with all accrued but unpaid interest thereon.

(b) Mandatory Prepayments.

(i) Aggregate Revolving Credit Commitment. If, as of the most recent Revaluation
Date or at any time (as determined by the Administrative Agent under
Section 2.4(b)(v)), based upon the Dollar Amount of all Revolving Credit
Outstandings, (A) solely because of currency fluctuation, the outstanding
principal amount of all Revolving Credit Loans plus the sum of all outstanding
Swingline Loans and L/C Obligations exceeds one hundred and five percent
(105%) of the Revolving Credit Commitment or (B) for any other reason, the
outstanding principal amount of all Revolving Credit Loans plus the sum of all
outstanding Swingline Loans and L/C Obligations exceeds the Revolving Credit
Commitment, then, in each such case, the U.S. Borrower shall, or shall cause a
Subsidiary Borrower to, as applicable, (1) first, if (and to the extent)
necessary to eliminate such amount in excess of the Revolving Credit Commitment,
immediately repay outstanding Swingline Loans (and/or reduce any pending request
for a borrowing of such Swingline Loans submitted in respect of such Swingline
Loans on such day) in an amount equal to the Dollar Amount of such amount in
excess of the Revolving Credit Commitment, (2) second, if (and to the extent)
necessary to eliminate such amount in excess of the Revolving Credit Commitment,
immediately repay outstanding Revolving Credit Loans which are Base Rate Loans
(and/or reduce any pending requests for a borrowing or continuation or
conversion of such Loans submitted in respect of such Loans on such day) in an
amount equal to the Dollar Amount of such amount in excess of the Revolving
Credit Commitment, (3) third, if (and to the extent) necessary to eliminate such
amount in excess of the Revolving Credit Commitment, immediately repay
outstanding Revolving Credit Loans which are LIBOR Rate Loans denominated in
Dollars (and/or reduce any pending requests for a borrowing or continuation or
conversion of such Loans submitted in respect of such Loans on such day) in an
amount equal to the Dollar Amount of such amount in excess of the Revolving
Credit Commitment, (4) fourth, if (and to the extent) necessary to eliminate
such amount in excess of the Revolving Credit Commitment, immediately repay
outstanding Alternative Currency Revolving Credit Loans (and/or reduce any
pending requests for a borrowing or continuation or conversion of such Loans
submitted in respect of such Loans on such day) in an amount equal to the Dollar
Amount of such amount in excess of the Revolving Credit Commitment and
(5) fifth, with respect to any Letters of Credit then outstanding, if (and to
the extent) necessary to collateralize such amount in excess of the Revolving
Credit Commitment, immediately make a payment of cash collateral into a cash
collateral account opened by the Administrative Agent for the benefit of the
Lenders in an amount equal to the Dollar Amount of such amount in excess

 

38



--------------------------------------------------------------------------------

of the Revolving Credit Commitment (such cash collateral to be applied in
accordance with Section 9.2(b)).

(ii) [Reserved].

(iii) Swingline Commitment. If, at any time (as determined by the Administrative
Agent under Section 2.4(b)(v)), the outstanding principal amount of all
Swingline Loans exceeds the Swingline Commitment for any reason, then, the U.S.
Borrower shall, if (and to the extent) necessary to eliminate such excess,
immediately repay outstanding Swingline Loans (and/or reduce any pending request
for a borrowing of such Loans submitted in respect of such Loans on such day) by
the amount of such excess. If, at any time (as determined by the Administrative
Agent under Section 2.4(b)(v)), the outstanding principal amount of all
Swingline Loans made by any Swingline Lender exceeds the Swingline Lender
Sublimit of such Swingline Lender for any reason, then, the U.S. Borrower shall,
if (and to the extent) necessary to eliminate such excess, immediately repay
outstanding Swingline Loans made by such Swingline Lender (and/or reduce any
pending request for a borrowing of such Loans submitted in respect of such Loans
on such day) by the amount of such excess.

(iv) Excess L/C Obligations. If, at any time (as determined by the
Administrative Agent under Section 2.4(b)(v)), based upon the Dollar Amount of
all outstanding L/C Obligations, (i) solely because of currency fluctuation, the
outstanding principal amount of all L/C Obligations exceeds one hundred and five
percent (105%) of the L/C Commitment or (ii) for any other reason, the
outstanding principal amount of all L/C Obligations exceeds the L/C Commitment,
then, in each such case, the U.S. Borrower shall, with respect to any Letters of
Credit then outstanding, make a payment of cash collateral into a cash
collateral account opened by the Administrative Agent for the benefit of the
Lenders in an amount equal to the Dollar Amount of such amount in excess of the
L/C Commitment (such cash collateral to be applied in accordance with
Section 9.2(b)).

(v) Compliance and Payments. The Borrowers’ compliance with this Section 2.4(b)
shall be tested from time to time by the Administrative Agent at its sole
discretion, but in any event shall be tested on the date on which (A) the U.S.
Borrower, on behalf of the applicable Borrower, requests that the applicable
Lenders make a Revolving Credit Loan, (B) the U.S. Borrower requests that any
Swingline Lender make a Swingline Loan or (C) the U.S. Borrower requests that
any Issuing Lender issue a Letter of Credit. Each such repayment pursuant to
this Section 2.4(b) shall be accompanied by any amount required to be paid
pursuant to Section 4.9.

(c) Optional Prepayments. The Borrowers may at any time and from time to time
prepay Revolving Credit Loans and Swingline Loans, in whole or in part, with
irrevocable prior written notice to the Administrative Agent substantially in
the form attached as Exhibit D (a “Notice of Prepayment”) given not later than
1:00 p.m. (i) on the same Business Day as prepayment of each Base Rate Loan and
each Swingline Loan, (ii) at least three (3) Business Days before prepayment of
each LIBOR Rate Loan denominated in Dollars and (iii) at least four (4) Business
Days before prepayment of each Alternative Currency Revolving Credit Loan,

 

39



--------------------------------------------------------------------------------

specifying (A) the date and amount of prepayment, (B) whether the prepayment is
of Revolving Credit Loans, Swingline Loans or a combination thereof, and, if a
combination thereof, the amount allocable to each, (C) the applicable
Alternative Currency in which any Revolving Credit Loan is denominated and
(D) with respect to Revolving Credit Loans denominated in Dollars, whether the
repayment is of LIBOR Rate Loans, Base Rate Loans, or a combination thereof,
and, if of a combination thereof, the amount allocable to each. Upon receipt of
such notice, the Administrative Agent shall promptly notify each Lender. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date set forth in such notice. Partial prepayments shall be in an
aggregate amount of (i) $3,000,000 or a whole multiple of $1,000,000 in excess
thereof with respect to Base Rate Loans (other than Swingline Loans) or any
lesser amount outstanding, (ii) $5,000,000, €5,000,000, CHF5,000,000, £5,000,000
or CAD$5,000,000 or a whole multiple of $1,000,000, €1,000,000, CHF1,000,000,
£1,000,000 in excess thereof with respect to LIBOR Rate Loans or any lesser
amount outstanding and (iii) $100,000 or a whole multiple of $100,000 in excess
thereof with respect to Swingline Loans or any lesser amount outstanding. A
Notice of Prepayment received after 1:00 p.m. shall be deemed received on the
next Business Day. Each such prepayment shall be accompanied by any amount
required to be paid pursuant to Section 4.9 hereof.

(d) Limitation on Prepayment of LIBOR Rate Loans. Any prepayment of any LIBOR
Rate Loan on any day other than on the last day of the Interest Period
applicable thereto shall be subject to the terms of Section 4.9 hereof.

SECTION 2.5 Permanent Reduction of the Revolving Credit Commitment.

(a) Voluntary Reduction. The U.S. Borrower shall have the right at any time and
from time to time, upon at least five (5) Business Days prior written notice to
the Administrative Agent, to permanently reduce, without premium or penalty,
(i) the entire Revolving Credit Commitment at any time or (ii) portions of the
Revolving Credit Commitment, from time to time, in an aggregate principal amount
not less than $10,000,000 or any whole multiple of $5,000,000 in excess thereof.
Any reduction of the Revolving Credit Commitment shall be applied to the
Revolving Credit Commitment of each Lender according to its Revolving Credit
Commitment Percentage. All facility fees accrued with respect to any portion of
the Revolving Credit Commitment terminated pursuant hereto shall be paid on the
effective date of such termination.

(b) Corresponding Payment. Each permanent reduction permitted pursuant to this
Section shall be accompanied by a payment of principal sufficient to reduce the
aggregate Revolving Credit Outstandings, after such reduction to the Revolving
Credit Commitment as so reduced and if the Revolving Credit Commitment as so
reduced is less than the aggregate amount of all outstanding Letters of Credit,
the U.S. Borrower shall be required to deposit cash collateral in a cash
collateral account opened by the Administrative Agent in an amount equal to the
Dollar Amount of such amount in excess of the Revolving Credit Commitment. Such
cash collateral shall be applied in accordance with Section 9.2(b). Any
reduction of the Revolving Credit Commitment to zero shall be accompanied by
payment of all outstanding Revolving Credit Loans and Swingline Loans (and
furnishing of cash collateral satisfactory to the Administrative Agent for all
L/C Obligations) and shall result in the termination of the Revolving Credit
Commitment and the Swingline Commitment and the Revolving Credit

 

40



--------------------------------------------------------------------------------

Facility. If the reduction of the Revolving Credit Commitment requires the
repayment of any LIBOR Rate Loan, such repayment shall be accompanied by any
amount required to be paid pursuant to Section 4.9 hereof.

SECTION 2.6 Termination of Revolving Credit Facility. The Revolving Credit
Facility and the Revolving Credit Commitments shall terminate on the Revolving
Maturity Date.

ARTICLE III

LETTER OF CREDIT FACILITY

SECTION 3.1 L/C Commitment.

(a) Availability. Subject to the terms and conditions hereof, each Issuing
Lender, in reliance on the agreements of the other Lenders set forth in
Section 3.4(a), agrees to issue standby letters of credit (the “Letters of
Credit”) for the account of the U.S. Borrower on any Business Day from the
Closing Date through but not including the fifth (5th) Business Day prior to the
Revolving Maturity Date in such form as may be approved from time to time by the
applicable Issuing Lender; provided, that no Issuing Lender shall have any
obligation to issue any Letter of Credit if, after giving effect to such
issuance, (a) the L/C Obligations would exceed the L/C Commitment or the
applicable Issuing Lender’s Sublimit (b) the Revolving Credit Outstandings would
exceed the Revolving Credit Commitment. Each Letter of Credit shall (i) be
denominated in a Permitted Currency in a minimum amount to be agreed to by such
Issuing Lender, (ii) be a standby letter of credit issued to support obligations
of the U.S. Borrower or any of its Subsidiaries, contingent or otherwise,
incurred in the ordinary course of business, (iii) be in a form satisfactory to
such Issuing Lender, (iv) expire on a date no more than twelve (12) months after
the date of issuance or last renewal of such Letter of Credit (subject to
automatic renewal for additional one (1) year periods pursuant to the terms of
the Letter of Credit Application or other documentation acceptable to such
Issuing Lender), which date shall be no later than the fifth (5th) Business Day
prior to the Revolving Maturity Date and (v) be subject to the Uniform Customs
and/or ISP98, as set forth in the Letter of Credit Application or as determined
by such Issuing Lender and, to the extent not inconsistent therewith, the laws
of the State of New York. No Issuing Lender shall at any time be obligated to
issue any Letter of Credit hereunder if such issuance would conflict with, or
cause such Issuing Lender or any L/C Participant to exceed any limits imposed
by, any Applicable Law. References herein to “issue” and derivations thereof
with respect to Letters of Credit shall also include extensions or modifications
of any outstanding Letters of Credit, unless the context otherwise requires. As
of the Closing Date, each of the Existing Letters of Credit shall constitute,
for all purposes of this Agreement and the other Loan Documents, a Letter of
Credit issued and outstanding hereunder. Notwithstanding anything herein to the
contrary, the Issuing Lenders shall have no obligation hereunder to issue any
Letter of Credit the proceeds of which would be made available to any Person
(i) to fund any activity or business of or with any Sanctioned Person, or in any
country or territory that, at the time of such funding, is the subject of any
Sanctions Laws or (ii) in any manner that would result in a violation of any
Sanctions Laws by any party to this Agreement.

(b) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Section 2.3, no Issuing Lender shall be obligated to issue any Letter of
Credit at a time when any

 

41



--------------------------------------------------------------------------------

other Lender is a Defaulting Lender, unless such Issuing Lender has entered into
arrangements, including the delivery of cash collateral, with the U.S. Borrower
or such Defaulting Lender and satisfactory to such Issuing Lender to eliminate
such Issuing Lender’s Fronting Exposure (after giving effect to Section 4.15(c))
with respect to any such Defaulting Lender.

SECTION 3.2 Procedure for Issuance of Letters of Credit. The U.S. Borrower may
from time to time request that any Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender, at the office of such Issuing Lender
specified in or determined in accordance with Section 11.1, a Letter of Credit
Application therefor, completed to the satisfaction of such Issuing Lender, and
such other certificates, documents and other papers and information as such
Issuing Lender may request (which information shall include the Permitted
Currency in which such Letter of Credit shall be denominated). Upon receipt of
any Letter of Credit Application, the applicable Issuing Lender shall process
such Letter of Credit Application and the certificates, documents and other
papers and information delivered to it in connection therewith in accordance
with its customary procedures and shall, subject to Section 3.1 and Article V,
promptly issue the Letter of Credit requested thereby (but in no event shall any
Issuing Lender be required to issue any Letter of Credit earlier than three
(3) Business Days after its receipt of the Letter of Credit Application therefor
and all such other certificates, documents and other papers and information
relating thereto) by issuing the original of such Letter of Credit to the
beneficiary thereof or as otherwise may be agreed by such Issuing Lender and the
U.S. Borrower. The applicable Issuing Lender shall promptly furnish to the U.S.
Borrower a copy of such Letter of Credit and promptly notify each Lender of the
issuance and upon request by any Lender, furnish to such Lender a copy of such
Letter of Credit and the amount of such Lender’s participation therein.

SECTION 3.3 Commissions and Other Charges.

(a) Letter of Credit Commissions. Subject to Section 4.15(f), the U.S. Borrower
shall pay to the Administrative Agent, for the account of each Issuing Lender
and the L/C Participants, a letter of credit commission with respect to each
Letter of Credit in the amount equal to the face amount of such Letter of Credit
multiplied by the Applicable Margin with respect to Revolving Credit Loans that
are LIBOR Rate Loans (determined on a per annum basis). Such commission shall be
payable quarterly in arrears on the last Business Day of each calendar quarter,
on the Revolving Maturity Date and thereafter on demand of the Administrative
Agent. The Administrative Agent shall, promptly following its receipt thereof,
distribute to each Issuing Lender and the L/C Participants all commissions
received pursuant to this Section in accordance with their respective Revolving
Credit Commitment Percentages.

(b) Fronting Fee. In addition to the foregoing commission, the U.S. Borrower
shall pay to the Administrative Agent, for the account of each Issuing Lender, a
fronting fee with respect to each Letter of Credit issued by it as set forth in
the applicable Fee Letter or as separately agreed by such Issuing Lender, as
applicable. Such fronting fee shall be payable quarterly in arrears on the last
Business Day of each calendar quarter commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Revolving Maturity
Date and thereafter on demand of the Administrative Agent.

 

42



--------------------------------------------------------------------------------

(c) Other Costs. In addition to the foregoing fees and commissions, the U.S.
Borrower shall pay or reimburse each Issuing Lender for such normal and
customary costs and expenses as are incurred or charged by such Issuing Lender
in issuing, effecting payment under, amending or otherwise administering any
Letter of Credit.

SECTION 3.4 L/C Participations.

(a) Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce each Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from such Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in such Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued hereunder and the amount of each
draft paid by such Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with such Issuing Lender that, if a draft
is paid under any Letter of Credit for which such Issuing Lender is not
reimbursed in full by the U.S. Borrower through a Revolving Credit Loan or
otherwise in accordance with the terms of this Agreement, such L/C Participant
shall pay to such Issuing Lender upon demand at such Issuing Lender’s address
for notices specified herein an amount equal to the Dollar Amount of such L/C
Participant’s Revolving Credit Commitment Percentage of the amount of such
draft, or any part thereof, which is not so reimbursed.

(b) Upon becoming aware of any amount required to be paid by any L/C Participant
to any Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed
portion of any payment made by such Issuing Lender under any Letter of Credit,
such Issuing Lender shall notify the Administrative Agent and each L/C
Participant of the amount and due date of such required payment and such L/C
Participant shall pay to such Issuing Lender the amount specified on the
applicable due date (which amount shall be payable in Dollars in the applicable
amount determined in accordance with Section 3.4(a)). If any such amount is paid
to such Issuing Lender after the date such payment is due, such L/C Participant
shall pay to such Issuing Lender, in addition to such amount, the product of
(i) such amount, times (ii) the daily average Federal Funds Rate as determined
by the Administrative Agent during the period from and including the date such
payment is due to the date on which such payment is immediately available to
such Issuing Lender, times (iii) a fraction the numerator of which is the number
of days that elapse during such period and the denominator of which is 360. A
certificate of such Issuing Lender with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error. With respect to
payment to such Issuing Lender of the unreimbursed amounts described in this
Section, if the L/C Participants receive notice that any such payment is due
(A) prior to 1:00 p.m. on any Business Day, such payment shall be due that
Business Day, and (B) after 1:00 p.m. on any Business Day, such payment shall be
due on the following Business Day.

(c) Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its Revolving Credit
Commitment Percentage of such payment in accordance with this Section, such
Issuing Lender receives any payment related to such Letter of Credit (whether
directly from a Borrower or otherwise), or any payment of interest on account
thereof, such Issuing Lender will distribute to such L/C Participant its pro
rata share thereof; provided, that in the event that any such payment received

 

43



--------------------------------------------------------------------------------

by such Issuing Lender shall be required to be returned by such Issuing Lender,
such L/C Participant shall return to such Issuing Lender the portion thereof
previously distributed by such Issuing Lender to it.

(d) All payments made by any L/C Participant under this Section shall be made in
Dollars (based upon the Dollar Amount of the applicable payment); provided that
the U.S. Borrower shall be liable for any currency exchange loss pursuant to the
terms of Section 4.10(d).

SECTION 3.5 Reimbursement Obligations.

(a) Reimbursement Obligation of the U.S. Borrower. In the event of any drawing
under any Letter of Credit, the U.S. Borrower agrees to reimburse (either with
the proceeds of a Revolving Credit Loan as provided for in this Section or with
funds from other sources), in same day funds, in Dollars, the applicable Issuing
Lender on each date on which such Issuing Lender notifies the U.S. Borrower of
the date and the Dollar Amount of a draft paid under any Letter of Credit for
the Dollar Amount of (a) such draft so paid and (b) any amounts referred to in
Section 3.3(c) incurred by such Issuing Lender in connection with such payment
(including, without limitation, any and all costs, fees and other expenses
incurred by such Issuing Lender in effecting the payment of any Letter of Credit
denominated in an Alternative Currency).

(b) Reimbursement Obligation of the Lenders. Unless the U.S. Borrower shall
immediately notify the applicable Issuing Lender that the U.S. Borrower intends
to reimburse such Issuing Lender for such drawing from other sources or funds,
the U.S. Borrower shall be deemed to have timely given a Notice of Borrowing to
the Administrative Agent requesting that the Lenders make a Revolving Credit
Loan denominated in Dollars bearing interest at the Base Rate on such date in
the Dollar Amount of (a) such draft so paid and (b) any amounts referred to in
Section 3.3(c) incurred by such Issuing Lender in connection with such payment
(including, without limitation, any and all costs, fees and other expenses
incurred by such Issuing Lender in effecting the payment of any Letter of Credit
denominated in an Alternative Currency), and the Lenders shall make such
requested Revolving Credit Loan, the proceeds of which shall be applied to
reimburse such Issuing Lender for the amount of the related drawing and costs
and expenses. Each Lender acknowledges and agrees that its obligation to fund a
Revolving Credit Loan in accordance with this Section to reimburse each Issuing
Lender for any draft paid under a Letter of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including, without
limitation, non-satisfaction of the conditions set forth in Section 2.3(a) or
Article V. If the U.S. Borrower has elected to pay the amount of such drawing
with funds from other sources and shall fail to reimburse any Issuing Lender as
provided above, the unreimbursed amount of such drawing shall bear interest at
the rate which would be payable on any outstanding Base Rate Loans which were
then overdue from the date such amounts become payable (whether at stated
maturity, by acceleration or otherwise) until payment in full.

SECTION 3.6 Obligations Absolute. The U.S. Borrower’s obligations under this
Article III (including, without limitation, the Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of any set off, counterclaim or defense to payment which the U.S. Borrower may
have or have had against any Issuing Lender or any beneficiary of a Letter of
Credit or any other Person. The U.S. Borrower also agrees that the Issuing
Lenders and the L/C Participants shall not be responsible for, and the U.S.

 

44



--------------------------------------------------------------------------------

Borrower’s Reimbursement Obligation under Section 3.5 shall not be affected by,
among other things, the validity or genuineness of documents or of any
endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the U.S. Borrower
and any beneficiary of any Letter of Credit or any other party to which such
Letter of Credit may be transferred or any claims whatsoever of the U.S.
Borrower against any beneficiary of such Letter of Credit or any such
transferee. No Issuing Lender shall be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions caused by such Issuing Lender’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction by final
nonappealable judgment. The U.S. Borrower agrees that any action taken or
omitted by any Issuing Lender under or in connection with any Letter of Credit
or the related drafts or documents, if done in the absence of gross negligence
or willful misconduct shall be binding on the U.S. Borrower and shall not result
in any liability of any Issuing Lender or any L/C Participant to the U.S.
Borrower. The responsibility of the applicable Issuing Lender to the U.S.
Borrower in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are in conformity with such Letter of Credit.

SECTION 3.7 Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.

ARTICLE IV

GENERAL LOAN PROVISIONS

SECTION 4.1 Interest.

(a) Interest Rate Options. Subject to the provisions of this Section, at the
election of the U.S. Borrower:

(i) Revolving Credit Loans (other than Alternative Currency Revolving Credit
Loans) shall bear interest at (A) the Base Rate plus the Applicable Margin or
(B) the LIBOR Rate plus the Applicable Margin (provided that the LIBOR Rate
shall not be available until the second Business Day after the Closing Date
unless the U.S. Borrower has delivered to the Administrative Agent a letter in
form and substance reasonably satisfactory to the Administrative Agent
indemnifying the Lenders in the manner set forth in Section 4.9 of this
Agreement (any such letter, a “Closing Date Indemnification Letter”));

(ii) the Alternative Currency Revolving Credit Loans shall bear interest at the
LIBOR Rate plus the Applicable Margin (provided that the LIBOR Rate shall not be
available until four (4) Business Days after the Closing Date unless the U.S.
Borrower has delivered to the Administrative Agent a Closing Date
Indemnification Letter); and

 

45



--------------------------------------------------------------------------------

(iii) each Swingline Loan shall bear interest at the Base Rate plus the
Applicable Margin for Base Rate Loans or as the U.S. Borrower and the applicable
Swingline Lender may agree.

The U.S. Borrower, on behalf of the Applicable Borrower, shall select the rate
of interest and Interest Period, if any, applicable to any Loan at the time a
Notice of Borrowing is given or at the time a Notice of Conversion/Continuation
is given pursuant to Section 4.2. Any Loan or any portion thereof as to which
the U.S. Borrower has not duly specified a currency as provided herein shall be
deemed a Revolving Credit Loan denominated in Dollars. Any Revolving Credit Loan
denominated in Dollars or any portion thereof as to which the U.S. Borrower has
not duly specified an interest rate as provided herein shall be deemed a Base
Rate Loan and any LIBOR Rate Loan or any portion thereof as to which the U.S.
Borrower, on behalf of the Applicable Borrower, has not duly specified an
Interest Period as provided herein shall be deemed a LIBOR Rate Loan for a one
(1) month Interest Period.

(b) Interest Periods. In connection with each LIBOR Rate Loan, the U.S.
Borrower, on behalf of the Applicable Borrower, by giving notice at the times
described in Section 2.3 or 4.2, as applicable, shall elect an interest period
(each, an “Interest Period”) to be applicable to such Loan, which Interest
Period shall be a period of one (1), two (2), three (3), or six (6) months;
provided that:

(i) the Interest Period shall commence on the date of advance of or conversion
to any LIBOR Rate Loan and, in the case of immediately successive Interest
Periods, each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires;

(ii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period would otherwise expire on a day that
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the immediately
preceding Business Day;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the relevant calendar month at the end of such Interest Period;

(iv) no Interest Period shall extend beyond the Revolving Maturity Date, without
payment of any amounts pursuant to Section 4.9; and

(v) there shall be no more than eight (8) Interest Periods in effect at any
time.

(c) Default Rate. Subject to Section 9.2, (i) immediately upon the occurrence
and during the continuance of an Event of Default under Section 9.1(a), or
9.1(e), or (ii) at the election of the Required Lenders, upon the occurrence and
during the continuance of any other Event of Default:

 

46



--------------------------------------------------------------------------------

(A) the Borrowers shall no longer have the option to request Alternative
Currency Revolving Credit Loans, LIBOR Rate Loans, Swingline Loans or Letters of
Credit;

(B) all outstanding LIBOR Rate Loans denominated in Dollars shall bear interest
at a rate per annum of two percent (2%) in excess of the rate (including the
Applicable Margin) then applicable to LIBOR Rate Loans denominated in Dollars
until the end of the applicable Interest Period and thereafter at a rate equal
to two percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans;

(C) all outstanding LIBOR Rate Loans denominated in an Alternative Currency
shall bear interest at a rate per annum of two percent (2%) in excess of the
rate (including the Applicable Margin) then applicable to LIBOR Rate Loans
denominated in such Alternative Currency;

(D) all outstanding Base Rate Loans shall bear interest at a rate per annum
equal to two percent (2%) in excess of the rate (including the Applicable
Margin) then applicable to Base Rate Loans; and

(E) all other Obligations arising hereunder or under any other Loan Document
shall bear interest at a rate per annum equal to two percent (2%) in excess of
the rate (including the Applicable Margin) applicable to such other Obligation
(provided, that if no rate for such other Obligation is set forth herein or in
such other Loan Document, then such Obligation shall bear interest at a rate per
annum equal to two percent (2%) in excess of the rate (including the Applicable
Margin) then applicable to Base Rate Loans).

Interest shall continue to accrue on the Obligations after the filing by or
against any Borrower of any petition seeking any relief in bankruptcy or under
any act or law pertaining to insolvency or debtor relief, whether state, federal
or foreign.

(d) Interest Payment and Computation. Interest on each Base Rate Loan shall be
due and payable in arrears on the last Business Day of each calendar quarter
commencing on December 31, 2015; and interest on each LIBOR Rate Loan shall be
due and payable on the last day of each Interest Period applicable thereto, and
if such Interest Period extends over three (3) months, at the end of each three
(3) month interval during such Interest Period; provided, that accrued and
unpaid interest on past due amounts (including interest on past due interest)
shall be due and payable upon demand. All computations of interest for Base Rate
Loans based on the Prime Rate shall be made on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed. All other computations of
fees and interest provided hereunder shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365/366-day year).

(e) Maximum Rate.

(i) In no contingency or event whatsoever shall the aggregate of all amounts
deemed interest under this Agreement charged or collected pursuant to the terms
of this Agreement exceed the highest rate permissible under any

 

47



--------------------------------------------------------------------------------

Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto.

(ii) Notwithstanding the provisions of this Section 4.1 or any other provision
of this Agreement or any other Loan Document, in no event shall the aggregate
“interest” (as such term is defined in Section 347 of the Criminal Code
(Canada)) exceed the effective annual rate of interest on the “credit advanced”
(as such term is defined in Section 347 of the Criminal Code (Canada)) lawfully
permitted under Section 347 of the Criminal Code (Canada). The effective annual
rate of interest shall be determined in accordance with generally accepted
actuarial practices and principles over the term of the applicable Loan, and in
the event of a dispute, a certificate of a Fellow of the Canadian Institute of
Actuaries qualified for a period of ten (10) years and appointed by the
Administrative Agent will be conclusive for the purposes of such determination.
A certificate of an authorized signing officer of the Administrative Agent as to
each amount and/or each rate of interest payable hereunder from time to time
shall be conclusive evidence of such amount and of such rate, absent manifest
error.

(iii) In the event that such a court determines that the Lenders have charged or
received interest hereunder in excess of the highest applicable rate, the rate
in effect hereunder shall automatically be reduced to the maximum rate permitted
by Applicable Law and the Lenders shall at the Administrative Agent’s option
(i) promptly refund to the Applicable Borrower any interest received by the
Lenders in excess of the maximum lawful rate or (ii) apply such excess to the
principal balance of the Obligations on a pro rata basis. It is the intent
hereof that the Borrowers not pay or contract to pay, and that neither the
Administrative Agent nor any Lender receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by the Borrowers under Applicable Law.

(f) Interest Act (Canada). For the purposes of the Interest Act (Canada),
(i) whenever any interest or fee under this Agreement is calculated using a rate
based on a year of 360 days or 365 days, as the case may be, the rate determined
pursuant to such calculation, when expressed as an annual rate, is equivalent to
(x) the applicable rate based on a year of 360 days or 365 days, as the case may
be, (y) multiplied by the actual number of days in the calendar year in which
such annual rate is to be ascertained, and (z) divided by 360 or 365, as the
case may be; (ii) the principle of deemed reinvestment of interest does not
apply to any interest calculation under this Agreement; and (iii) the rates of
interest stipulated in this Agreement are intended to be nominal rates and not
effective rates or yields.

SECTION 4.2 Notice and Manner of Conversion or Continuation of Loans. Provided
that no Default or Event of Default has occurred and is then continuing, the
Borrowers shall have the option to:

(a) convert at any time on or after the second Business Day after the Closing
Date all or any portion of any outstanding Base Rate Loans (other than Swingline
Loans) in a principal

 

48



--------------------------------------------------------------------------------

amount equal to $3,000,000 or any whole multiple of $1,000,000 in excess thereof
into one or more LIBOR Rate Loans denominated in Dollars;

(b) upon the expiration of any Interest Period with respect to any LIBOR Rate
Loans denominated in Dollars, (i) convert any part of its outstanding LIBOR Rate
Loans denominated in Dollars in a principal amount equal to $5,000,000 or a
whole multiple of $1,000,000 in excess thereof into Base Rate Loans (other than
Swingline Loans) or the entire remaining amount thereof or (ii) continue such
LIBOR Rate Loans as LIBOR Rate Loans;

(c) upon the expiration of any Interest Period with respect to any LIBOR Rate
Loans denominated in an Alternative Currency, continue such LIBOR Rate Loans as
LIBOR Rate Loans in such Alternative Currency.

Whenever a Borrower desires to convert or continue Loans as provided above, the
U.S. Borrower, on behalf of the Applicable Borrower, shall give the
Administrative Agent irrevocable prior written notice in the form attached as
Exhibit E (a “Notice of Conversion/Continuation”) not later than 1:00 p.m. three
(3) Business Days before the day on which a proposed conversion or continuation
of such Loan denominated in Dollars and four (4) Business Days before the day on
which a proposed conversion or continuation of such Loan denominated in an
Alternative Currency is to be effective specifying:

(A) the Loans to be converted or continued, and, in the case of any LIBOR Rate
Loan to be converted or continued, the last day of the Interest Period therefor
(including the applicable Permitted Currency in which such Loan(s) is (are)
denominated);

(B) the effective date of such conversion or continuation (which shall be a
Business Day);

(C) the principal amount of such Loans to be converted or continued; and

(D) the Interest Period to be applicable to such converted or continued LIBOR
Rate Loan.

The Administrative Agent shall promptly notify the affected Lenders of such
Notice of Conversion/Continuation.

SECTION 4.3 Fees.

(a) Facility Fee. Subject to Section 4.15(f), the U.S. Borrower shall pay to the
Administrative Agent, for the account of each Lender, a facility fee (the
“Facility Fee”), which shall accrue at the Applicable Margin on the daily amount
of the Revolving Credit Commitment of such Lender (whether used or unused)
during the period from and including the date hereof to but excluding the date
on which the Revolving Credit Commitment terminates; provided that, if any
Revolving Credit Loans of a Lender or any L/C Obligations remain outstanding
after such Lender’s Revolving Credit Commitment terminates, then such Facility
Fee shall continue to accrue on the daily principal amount of such Lender’s
Loans and such Lender’s Revolving Credit Commitment Percentage of outstanding
L/C Obligations from and including the date on

 

49



--------------------------------------------------------------------------------

which its Revolving Credit Commitment terminates to but excluding the date on
which such Lender’s Loans have been paid in full and no such L/C Obligations are
outstanding. Accrued Facility Fees shall be payable in arrears on the last
Business Day of each calendar quarter of each year and on the date on which the
Revolving Credit Commitments terminate, commencing on the first such date to
occur after the date hereof; provided that any Facility Fees accruing after the
date on which the Revolving Credit Commitments terminate shall be payable on
demand.

(b) Other Fees. The U.S. Borrower shall pay to the Joint Lead Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters. The U.S. Borrower shall pay to the
Lenders such fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified.

SECTION 4.4 Manner of Payment.

(a) Loans Denominated in Dollars and Letters of Credit. Each payment by the U.S.
Borrower on account of the principal of or interest on any Loan denominated in
Dollars or any Letter of Credit or of any fee, commission or other amounts
(including the Reimbursement Obligation with respect to any Letter of Credit)
payable to the Lenders under this Agreement (or any of them) shall be made not
later than 1:00 p.m. on the date specified for payment under this Agreement to
the Administrative Agent at the Administrative Agent’s Office for the account of
the Lenders entitled to such payment in Dollars (except as set forth below), in
immediately available funds and shall be made without any set off, counterclaim
or deduction whatsoever. Any payment received after such time but before 2:00
p.m. on such day shall be deemed a payment on such date for the purposes of
Section 9.1(a), but for all other purposes shall be deemed to have been made on
the next succeeding Business Day. Any payment received after 2:00 p.m. shall be
deemed to have been made on the next succeeding Business Day for all purposes.
Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent (i) shall distribute to each such Lender at its address for
notices set forth herein its pro rata share of such payment in accordance with
the amounts then due and payable to such Lenders (except as specified below) and
(ii) shall wire advice of the amount of such credit to each Lender. Each payment
to the Administrative Agent on account of the principal of or interest on the
Swingline Loans or of any fee, commission or other amounts payable to the
applicable Swingline Lender shall be made in like manner, but for the account of
such Swingline Lender. Each payment to the Administrative Agent of the Issuing
Lenders’ fees or L/C Participants’ commissions shall be made in like manner, but
for the account of the Issuing Lenders or the L/C Participants, as the case may
be. Each payment to the Administrative Agent of Administrative Agent’s fees or
expenses shall be made for the account of the Administrative Agent and any
amount payable to any Lender under Sections 4.9, 4.10, 4.12 or 11.3 shall be
paid to the Administrative Agent for the account of the applicable Lender.
Subject to Section 4.1(b)(ii) and (iii), if any payment under this Agreement
shall be specified to be made upon a day which is not a Business Day, it shall
be made on the next succeeding day which is a Business Day and such extension of
time shall in such case be included in computing any interest payable along with
such payment.

(b) Loans Denominated in an Alternative Currency. Each payment by the Applicable
Borrower on account of the principal of or interest on any Loan denominated in
any Alternative Currency payable to the Lenders under this Agreement (or any of
them) shall be made not later

 

50



--------------------------------------------------------------------------------

than 1:00 p.m. on the date specified for payment under this Agreement to the
Administrative Agent at the Administrative Agent’s Office for the account of the
Lenders entitled to such payment in the same Alternative Currency in which the
Loan was made (except as set forth below), in immediately available funds and
shall be made without any set off, counterclaim or deduction whatsoever. Any
payment received after such time but before 2:00 p.m. on such day shall be
deemed a payment on such date for the purposes of Section 9.1(a), but for all
other purposes shall be deemed to have been made on the next succeeding Business
Day. Any payment received after 2:00 p.m. shall be deemed to have been made on
the next succeeding Business Day for all purposes. Upon receipt by the
Administrative Agent of each such payment, the Administrative Agent (i) shall
distribute to each such Lender at its address for notices set forth herein its
pro rata share of such payment in accordance with the amounts then due and
payable to such Lenders, (except as specified below) and (ii) shall wire advice
of the amount of such credit to each Lender. Subject to Section 4.1(b)(ii) and
(iii), if any payment under this Agreement shall be specified to be made upon a
day which is not a Business Day, it shall be made on the next succeeding day
which is a Business Day and such extension of time shall in such case be
included in computing any interest payable along with such payment. Without
limiting the generality of the foregoing, the Administrative Agent may require
that any payments due under this Agreement be made in the United States. If, for
any reason, any Borrower is prohibited by any Applicable Law from making any
required payment hereunder in an Alternative Currency, subject to
Section 4.10(d), such Borrower shall make such payment in Dollars in the Dollar
Amount of such payment.

SECTION 4.5 Evidence of Indebtedness.

(a) Extensions of Credit. The Extensions of Credit made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders to the Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Applicable Borrower hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error. Upon the request of any Lender made through the Administrative Agent, the
U.S. Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Revolving Credit Note and/or Swingline Note, as
applicable, which shall evidence such Lender’s Revolving Credit Loans,
Alternative Currency Revolving Credit Loans and/or Swingline Loans, as
applicable, in addition to such accounts or records. Each Lender may attach
schedules to its Notes and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.

(b) Participations. In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swingline
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of

 

51



--------------------------------------------------------------------------------

any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

SECTION 4.6 Adjustments. If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations (other than pursuant to
Sections 4.9, 4.10, 4.12 or 11.3) greater than its pro rata share thereof as
provided herein, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(ii) the provisions of this paragraph shall not be construed to apply to (A) any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or (B) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
participations in Swingline Loans and Letters of Credit to any assignee or
participant, other than to the Borrowers or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

SECTION 4.7 Obligations of Lenders.

(a) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such borrowing, the Administrative
Agent may assume that such Lender has made such share in the applicable
Permitted Currency available on such date in accordance with Section 2.3(b) and
may, in reliance upon such assumption, make available to the Applicable Borrower
a corresponding amount in the applicable Permitted Currency. In such event, if a
Lender has not in fact made its share of the applicable borrowing available to
the Administrative Agent in the applicable Permitted Currency, then the
applicable Lender and the Applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such

 

52



--------------------------------------------------------------------------------

amount is made available to the Applicable Borrower to but excluding the date of
payment to the Administrative Agent, at;

(i) in the case of a payment to be made by such Lender, (A) with respect to any
Loan denominated in Dollars, the greater of (1) the daily average Federal Funds
Rate and (2) a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation and (B) with respect to any
Loan denominated in an Alternative Currency, the greater of (1) a rate equal to
the Administrative Agent’s aggregate marginal cost (including the cost of
maintaining any required reserves or deposit insurance and of any fees,
penalties, overdraft charges or other costs or expenses incurred by the
Administrative Agent as a result of the failure to deliver funds hereunder) of
carrying such amount and (2) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation; and

(ii) in the case of a payment to be made by the Applicable Borrower, (A) with
respect to any Loan denominated in Dollars, the interest rate applicable to Base
Rate Loans and (B) with respect to any Loan denominated in an Alternative
Currency, a rate equal to the Administrative Agent’s aggregate marginal cost
(including the cost of maintaining any required reserves or deposit insurance
and of any fees, penalties, overdraft charges or other costs or expenses
incurred by the Administrative Agent as a result of the failure to deliver funds
hereunder) of carrying such amount.

If the Applicable Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Applicable Borrower the amount of such
interest paid by such Borrower for such period. If such Lender pays its share of
the applicable borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such borrowing. Any payment by
the Borrowers shall be without prejudice to any claim any Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

(b) Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Loans and issue or
participate in Letters of Credit are several and are not joint or joint and
several. The failure of any Lender to make available its Revolving Credit
Commitment Percentage of any Loan requested by any Borrower shall not relieve it
or any other Lender of its obligation, if any, hereunder to make its Revolving
Credit Commitment Percentage of such Loan available on the borrowing date, but
no Lender shall be responsible for the failure of any other Lender to make its
Revolving Credit Commitment Percentage of such Loan available on the borrowing
date.

SECTION 4.8 Changed Circumstances.

(a) Circumstances Affecting LIBOR Rate Availability and Alternative Currency
Availability. In connection with any request for a LIBOR Rate Loan, an
Alternative Currency Revolving Credit Loan or a conversion to or continuation
thereof, if for any reason (i) the Administrative Agent shall determine (which
determination shall be conclusive and binding

 

53



--------------------------------------------------------------------------------

absent manifest error) that deposits are not being offered to banks in the
applicable interbank market (including, without limitation, the London interbank
Eurodollar market) for the applicable amount and Interest Period of such Loan,
(ii) the Administrative Agent shall determine (which determination shall be
conclusive and binding absent manifest error) that reasonable and adequate means
do not exist for ascertaining the LIBOR Rate for the Interest Period with
respect to a proposed LIBOR Rate Loan, (iii) a fundamental change has occurred
in the foreign exchange or interbank markets with respect to any Alternative
Currency (including, without limitation, changes in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls), (iv) it has become otherwise materially impractical for the
Lenders to make any Alternative Currency Revolving Credit Loans or (v) the
Required Lenders shall determine (which determination shall be conclusive and
binding absent manifest error) that the LIBOR Rate does not adequately and
fairly reflect the cost to such Lenders of making or maintaining such Loans
during such Interest Period, then the Administrative Agent shall promptly give
notice thereof to the U.S. Borrower. Thereafter, until the Administrative Agent
notifies the U.S. Borrower that such circumstances no longer exist, the
obligation of the Lenders to make LIBOR Rate Loans and the right of the
Applicable Borrower to convert any Loan to or continue any Loan as a LIBOR Rate
Loan or an Alternative Currency Revolving Credit Loan, as applicable, shall be
suspended, and:

(A) in the case of LIBOR Rate Loans denominated in Dollars, the U.S. Borrower
shall either (1) repay in full (or cause to be repaid in full) the then
outstanding principal amount of each such LIBOR Rate Loan, together with accrued
interest thereon (subject to Section 4.1(d)), on the last day of the then
current Interest Period applicable to such LIBOR Rate Loan or (2) convert the
then outstanding principal amount of each such LIBOR Rate Loan to a Base Rate
Loan as of the last day of such Interest Period; and

(B) in the case of LIBOR Rate Loans denominated in an Alternative Currency, the
Applicable Borrower shall either (1) repay in full (or cause to be repaid in
full) the then outstanding principal amount of each such LIBOR Rate Loan,
together with accrued interest thereon (subject to Section 4.1(d)), on the last
day of the then current Interest Period applicable to such LIBOR Rate Loan or
(2) convert the then outstanding principal amount of each such LIBOR Rate Loan
to a Base Rate Loan denominated in Dollars as of the last day of such Interest
Period;

provided that if any of the Borrowers elects to make such conversion, the U.S.
Borrower shall pay to the Administrative Agent and the Lenders any and all
costs, fees and other expenses, if any, incurred by the Administrative Agent and
the Lenders in effecting such conversion.

(b) Laws Affecting LIBOR Rate Availability and Alternative Currency
Availability. If, after the date hereof, the introduction of, or any change in,
any Applicable Law or any change in the interpretation or administration thereof
by any Governmental Authority, central bank or comparable agency charged with
the interpretation or administration thereof, or compliance by any of the
Lenders (or any of their respective Lending Offices) with any request or
directive (whether or not having the force of law) of any such Governmental
Authority, central bank or comparable agency, shall make it unlawful or
impossible for any of the Lenders (or any of their respective Lending Offices)
to honor its obligations whether denominated in Dollars or an Alternative
Currency hereunder to make or maintain any LIBOR Rate Loan or any Alternative

 

54



--------------------------------------------------------------------------------

Currency Revolving Credit Loan, such Lender shall promptly give notice thereof
to the Administrative Agent and the Administrative Agent shall promptly give
notice to the U.S. Borrower and the other Lenders. Thereafter, until the
Administrative Agent notifies the U.S. Borrower that such circumstances no
longer exist, (i) the obligations of the Lenders to make LIBOR Rate Loans or
Alternative Currency Revolving Credit Loans, as applicable, and the right of the
Borrowers to convert any Loan or continue any Loan as a LIBOR Rate Loan or an
Alternative Currency Revolving Credit Loan, as applicable, shall be suspended
and thereafter the Borrowers may select only Base Rate Loans and (ii) if any of
the Lenders may not lawfully continue to maintain a LIBOR Rate Loan or an
Alternative Currency Revolving Credit Loan, as applicable, to the end of the
then current Interest Period applicable thereto, the applicable Loan shall
immediately be converted to a Base Rate Loan for the remainder of such Interest
Period; provided that if the U.S. Borrower elects to make such conversion, the
U.S. Borrower shall pay to the Administrative Agent and the Lenders any and all
costs, fees and other expenses incurred by the Administrative Agent and the
Lenders in effecting such conversion.

SECTION 4.9 Indemnity. The U.S. Borrower hereby indemnifies each of the Lenders
against any loss or expense (including, without limitation, any foreign exchange
costs) which may arise or be attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Loan (a) as a consequence of any failure by any Borrower to make
any payment when due of any amount due hereunder in connection with a LIBOR Rate
Loan or an Alternative Currency Revolving Credit Loan, as applicable, (b) due to
any failure of any Borrower to borrow, continue or convert on a date specified
therefor in a Notice of Borrowing or Notice of Conversion/Continuation or
(c) due to any payment, prepayment or conversion of any LIBOR Rate Loan or any
Alternative Currency Revolving Credit Loan, as applicable, on a date other than
the last day of the Interest Period therefor. The amount of such loss or expense
shall be determined, in the applicable Lender’s sole discretion, based upon the
assumption that such Lender funded its Revolving Credit Commitment Percentage of
the LIBOR Rate Loans or the Alternative Currency Revolving Credit Loans, as
applicable, in the applicable interbank market and using any reasonable
attribution or averaging methods which such Lender deems appropriate and
practical. A certificate of such Lender setting forth the basis for determining
such amount or amounts necessary to compensate such Lender shall be forwarded to
the U.S. Borrower through the Administrative Agent and shall be conclusively
presumed to be correct save for manifest error.

SECTION 4.10 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate) or any Issuing Lender;

(ii) subject any Lender or any Issuing Lender to any Taxes (other than
(A) Indemnified Taxes and (B) Excluded Taxes) on its loans, loan principal,
letters of credit,

 

55



--------------------------------------------------------------------------------

commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii) impose on any Lender or any Issuing Lender or the London interbank or
other applicable market any other condition, cost or expense affecting this
Agreement, LIBOR Rate Loans or Alternative Currency Revolving Credit Loans made
by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into or maintaining any LIBOR Rate Loan or
Alternative Currency Revolving Credit Loan (or of maintaining its obligation to
make any such Loan), or to increase the cost to such Lender or such Issuing
Lender of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or such
Issuing Lender hereunder (whether of principal, interest or any other amount)
then, upon written request of such Lender or such Issuing Lender, the U.S.
Borrower shall promptly pay to any such Lender or such Issuing Lender, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Lender, as the case may be, for such additional costs incurred or
reduction suffered.

(b) Capital Requirements. If any Lender or any Issuing Lender determines that
any Change in Law affecting such Lender or such Issuing Lender or any lending
office of such Lender or such Lender’s or such Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or such Issuing Lender’s capital
or on the capital of such Lender’s or such Issuing Lender’s holding company, if
any, as a consequence of this Agreement, the Revolving Credit Commitment of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such Issuing Lender, to a level
below that which such Lender or such Issuing Lender or such Lender’s or such
Issuing Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Lender’s policies and
the policies of such Lender’s or such Issuing Lender’s holding company with
respect to capital adequacy or liquidity), then from time to time upon written
request of such Lender or such Issuing Lender the U.S. Borrower shall promptly
pay to such Lender or such Issuing Lender, as the case may be, such additional
amount or amounts as will compensate such Lender or such Issuing Lender or such
Lender’s or such Issuing Lender’s holding company for any such reduction
suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or such Issuing Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section (including, to the extent such
information is not deemed by such Lender to be confidential or proprietary to
such Lender, reasonable details on the calculations performed by such Lender or
its holding company in determining such amount or amounts) and delivered to the
U.S. Borrower shall be conclusive absent manifest error. The U.S. Borrower shall
pay such Lender or such Issuing Lender, as the case may be, the amount shown as
due on any such certificate within ten (10) days after receipt thereof.

 

56



--------------------------------------------------------------------------------

(d) Exchange Indemnification and Increased Costs. The U.S. Borrower shall, upon
demand from the Administrative Agent or any Issuing Lender or L/C Participant,
pay to the Administrative Agent, any Lender, such Issuing Lender or such L/C
Participant, the amount of (i) any loss or cost or increased cost incurred by
such Person, (ii) any reduction in any amount payable to or in the effective
return on the capital to such Person, (iii) any interest or any other return,
including principal, foregone by such Person as a result of the introduction of,
changeover to or operation of the Euro or (iv) any currency exchange loss that
such Person sustains, in each case of clauses (i) through (iv), as a result of
(1) any payment being made by any Borrower in a currency other than that
originally extended to such Borrower or (2) the failure of any Borrower to repay
a Loan or Letter of Credit Obligation denominated in a currency other than
Dollars. A certificate of the Administrative Agent setting forth in reasonable
detail the basis for determining such additional amount or amounts necessary to
compensate the Administrative Agent, Lender, Issuing Lender or L/C Participant
shall be conclusively presumed to be correct save for manifest error.

(e) Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or such Issuing Lender’s right to demand such
compensation; provided that the U.S. Borrower shall not be required to
compensate a Lender or an Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than one hundred eighty
(180) days prior to the date that such Lender or such Issuing Lender, as the
case may be, notifies the U.S. Borrower of the Change in Law or other events or
conditions giving rise to such increased costs or reductions and of such
Lender’s or such Issuing Lender’s intention to claim compensation therefor
(except that if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the one hundred eighty day period referred to
above shall be extended to include the period of retroactive effect thereof).

 

57



--------------------------------------------------------------------------------

SECTION 4.11 Regulatory Limitation; Further Assurances. In the event, as a
result of increases in the value of Alternative Currencies against the Dollar or
for any other reason, the obligation of any of the Lenders to make Revolving
Credit Loans (taking into account the Dollar Amount of the Obligations and all
other indebtedness required to be aggregated under 12 U.S.C.A. §84, as amended,
the regulations promulgated thereunder and any other Applicable Law) is
determined by such Lender to exceed its then applicable legal lending limit
under 12 U.S.C.A. §84, as amended, and the regulations promulgated thereunder,
or any other Applicable Law, the amount of additional Extensions of Credit such
Lender shall be obligated to make or issue or participate in hereunder shall
immediately be reduced to the maximum amount which such Lender may legally
advance (as determined by such Lender), the obligation of each of the remaining
Lenders hereunder shall be proportionately reduced, based on their applicable
Revolving Credit Commitment Percentages and, to the extent necessary under such
laws and regulations (as determined by each of the Lenders, with respect to the
applicability of such laws and regulations to itself), and the Borrowers shall
reduce, or cause to be reduced, complying to the extent practicable with the
remaining provisions hereof, the Obligations outstanding hereunder by an amount
sufficient to comply with such maximum amounts.

SECTION 4.12 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Credit Parties hereunder or under any other Loan Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if any Credit Party or the
Administrative Agent shall be required by Applicable Law to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable by the applicable Credit Party shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, the
applicable Lender or the applicable Issuing Lender, as the case may be, receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Applicable Borrower shall make such deductions and (iii) the
Applicable Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with Applicable Law.

(b) Payment of Other Taxes by the U.S. Borrower. Without limiting the provisions
of paragraph (a) above, the U.S. Borrower shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with Applicable Law.

(c) Indemnification by the Borrowers. Each Borrower shall indemnify the
Administrative Agent, each Lender and each Issuing Lender, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) that are paid by (or
required to be withheld or deducted on payments to) the Administrative Agent,
such Lender or such Issuing Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Borrower by a Lender or
an Issuing Lender (with a copy to the Administrative

 

58



--------------------------------------------------------------------------------

Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or such Issuing Lender, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
the U.S. Borrower to a Governmental Authority pursuant to this Section 4.12, the
U.S. Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. (i) Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax with respect to payments hereunder or under
any other Loan Document shall deliver to the U.S. Borrower (with a copy to the
Administrative Agent), at the time or times reasonably requested by the U.S.
Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the U.S. Borrower or the Administrative
Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender, if reasonably requested by
the U.S. Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the U.S.
Borrower or the Administrative Agent as will enable the U.S. Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 4.12(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender:

(i) Without limiting the generality of the foregoing, in the event that the U.S.
Borrower is a “United States person” (within the meaning of Section 7701(a)(30)
of the Code),

(A) any Lender that is a U.S. Person shall deliver to the U.S. Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the U.S. Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the U.S. Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the U.S. Borrower or the
Administrative Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with

 

59



--------------------------------------------------------------------------------

respect to payments of interest under any Loan Document, duly completed copies
of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(ii) duly completed copies of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of the U.S. Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) duly completed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit J-2 or Exhibit J-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit J-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the U.S. Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the U.S. Borrower or the
Administrative Agent), executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in United
States federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the U.S. Borrower
or the Administrative Agent to determine the withholding or deduction required
to be made; and

 

60



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the U.S. Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
U.S. Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the U.S. Borrower or
the Administrative Agent as may be necessary for the U.S. Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the U.S. Borrower and the
Administrative Agent in writing of its legal inability to do so.

For purposes of determining withholding Taxes imposed under FATCA, from and
after the effective date of the Amendment, each Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) this Agreement as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

(f) Treatment of Certain Refunds. If the Administrative Agent, a Lender or an
Issuing Lender determines, in its sole discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified by the U.S.
Borrower or with respect to which the U.S. Borrower has paid additional amounts
pursuant to this Section, it shall pay to the U.S. Borrower an amount equal to
such refund within thirty (30) days of such determination (but only to the
extent of indemnity payments made, or additional amounts paid, by the U.S.
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of the
Administrative Agent, such Lender or such Issuing Lender, as the case may be,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the U.S. Borrower, upon
the request of the Administrative Agent, such Lender or such Issuing Lender,
agrees to repay the amount paid over to the U.S. Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or such Issuing Lender in the event the
Administrative Agent, such Lender or such Issuing Lender is required to repay
such refund to such Governmental Authority. This paragraph shall not be
construed to require the Administrative Agent, any Lender or any Issuing Lender
to make available its tax returns (or any other information relating to its
taxes which it deems confidential) to the U.S. Borrower or any other Person.

 

61



--------------------------------------------------------------------------------

(g) Survival. Without prejudice to the survival of any other agreement of the
Credit Parties hereunder, the agreements and obligations of the Credit Parties
contained in this Section shall survive the payment in full of the Obligations
and the termination of the Revolving Credit Commitment.

(h) Each Lender and each Issuing Lender shall severally indemnify the
Administrative Agent within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.9(g) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (h). The agreements in
paragraph (h) shall survive the resignation and/or replacement of the
Administrative Agent.

SECTION 4.13 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender delivers notice to
the Administrative Agent pursuant to Section 4.8(b), or requests compensation
under Section 4.10, or requires the U.S. Borrower to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 4.12, then, upon the request of the U.S. Borrower, such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would make it lawful or
possible, as the case may be, to honor its obligations to make or maintain LIBOR
Rate Loans or Alternative Currency Revolving Credit Loans hereunder or would
eliminate or reduce amounts payable pursuant to Section 4.10 or Section 4.12, as
the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The U.S. Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender becomes unable to make or maintain
LIBOR Rate Loans or Alternative Currency Revolving Credit Loans under
Section 4.8(b), requests compensation under Section 4.10, or if the U.S.
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 4.12,
or if any Lender is a Defaulting Lender hereunder or becomes a Non-Consenting
Lender, or if any Lender is unable, on the date required by Section 11.21(a) or
(b) to make any declaration or representation required therein, then the U.S.
Borrower may, at its sole

 

62



--------------------------------------------------------------------------------

expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 11.9), all of its interests, rights and obligations under this Agreement
and the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that:

(i) the U.S. Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 11.9;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 4.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the U.S. Borrower (in the case of all other
amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 4.10 or payments required to be made pursuant to Section 4.12,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with Applicable Law; and

(v) in the case of any such assignment with respect to a Non-Consenting Lender
pursuant to Section 4.13(b), (A) such assignment shall be permitted hereunder
only if no Event of Default has occurred and is continuing at the time of such
proposed assignment and (B) each assignee shall consent, at the time of such
assignment, to each matter in respect of which such assignor Lender was a
Non-Consenting Lender.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the U.S. Borrower to require such assignment and
delegation cease to apply.

SECTION 4.14 Incremental Loan Facilities.

(a) At any time prior to the Revolving Maturity Date, any Borrower may by
written notice to the Administrative Agent elect to (i) request one or more term
loans (each an “Incremental Term Loan” and, collectively, the “Incremental Term
Loans”) and/or (ii) increase the incremental revolving credit commitments (each
such increase, an “Incremental Revolving Commitment” and, together with the
Incremental Term Loans, each an “Incremental Loan Facility” and collectively,
the “Incremental Loan Facilities”) to make incremental revolving credit loans
(any such incremental revolving credit loan, an “Incremental Revolving Credit
Loan” and, collectively, the “Incremental Revolving Credit Loans”); provided
that (1) the total aggregate amount for all such Incremental Loan Facilities
shall not (as of the date of incurrence thereof) exceed $600,000,000 and (2) the
total aggregate amount for each Incremental Loan Facility shall not be less than
$20,000,000 or, if less, the remaining amount permitted pursuant to the
foregoing clause (1). Each such notice shall specify the date (each, an
“Increased Amount

 

63



--------------------------------------------------------------------------------

Date”) on which the applicable Borrower proposes that any Incremental Loan
Facility shall be effective, which shall be a date not less than thirty
(30) days after the date on which such notice is delivered to Administrative
Agent. The applicable Borrower may invite any Lender, any Affiliate of any
Lender and/or any Approved Fund, and/or any other Person reasonably satisfactory
to the Administrative Agent, each Issuing Lender (in the case of an Incremental
Revolving Commitment) and each Swingline Lender (in the case of an Incremental
Revolving Commitment), to provide an Incremental Loan Facility (any such Person,
an “Incremental Lender”). Any Incremental Lender offered or approached to
provide all or a portion of any Incremental Loan Facility may elect or decline,
in its sole discretion, to provide such Incremental Loan Facility. Any
Incremental Loan Facility shall become effective as of such Increased Amount
Date; provided that:

(A) no Default or Event of Default shall exist on such Increased Amount Date
before or after giving effect to any Incremental Loan Facility;

(B) each Incremental Revolving Credit Loan shall be a “Revolving Credit Loan”
for all purposes hereof and shall be subject to the same terms and conditions as
the Revolving Credit Loans and shall be guaranteed with the other Extensions of
Credit on a pari passu basis;

(C) the maturity date of any Incremental Term Loan shall be no earlier than the
Revolving Maturity Date;

(D) the Incremental Term Loans shall be subject to the same terms and conditions
as the Revolving Credit Loans, as and to the extent applicable; provided that
the interest rate margins and other economic terms, amortization schedule,
prepayment terms, and currency applicable to any Incremental Term Loan shall be
determined by the U.S. Borrower and the Incremental Lenders thereunder;

(E) each Incremental Term Loan shall rank pari passu in right of payment with
the Revolving Credit Loans;

(F) each Incremental Term Loan shall be effected pursuant to one or more
agreements in form and substance satisfactory to the Administrative Agent and
the applicable Borrower executed and delivered by the applicable Borrower, the
Administrative Agent and the applicable Incremental Lenders (which agreement or
agreements may, without the consent of any other Lenders and as further provided
in the final paragraph of Section 11.2, effect such amendments to this Agreement
and the other Loan Documents as may be necessary or appropriate, in the opinion
of the Administrative Agent, to effect the provisions of this Section 4.14);

(G) such Incremental Revolving Commitments shall be effected pursuant to one or
more agreements in form and substance satisfactory to the Administrative Agent
and the applicable Borrower executed and delivered by the applicable Borrower,
the Administrative Agent and the applicable Incremental Lenders (which agreement
or agreements may, without the consent of any other Lenders, effect such
amendments to

 

64



--------------------------------------------------------------------------------

this Agreement and the other Loan Documents as may be necessary or appropriate,
in the opinion of the Administrative Agent, to effect the provisions of this
Section 4.14); and

(H) the applicable Borrower shall deliver or cause to be delivered any customary
legal opinions or other documents (including, without limitation, a resolution
duly adopted by the board of directors (or equivalent governing body) of the
applicable Borrower authorizing such Incremental Loan Facility (for the
avoidance of doubt, resolutions duly adopted by the board of directors (or
equivalent governing body) of the applicable Borrower delivered pursuant to
Section 5.1(b)(ii) which authorize such Incremental Loan Facility shall be
sufficient so long as such resolutions are certified as of the applicable
Increased Amount Date as remaining in full force and effect) reasonably
requested by the Administrative Agent in connection with any such transaction.

(b) The outstanding Revolving Credit Loans and Revolving Credit Commitment
Percentages of Swingline Loans and L/C Obligations will be reallocated by the
Administrative Agent on the applicable Increased Amount Date among the Lenders
(including the Incremental Lenders providing such Revolving Credit Loans) in
accordance with their revised Revolving Credit Commitment Percentages (and the
Lenders (including the Incremental Lenders providing such Incremental Revolving
Credit Loans) agree to make all payments and adjustments necessary to effect
such reallocation and the U.S. Borrower shall pay any and all costs required
pursuant to Section 4.9 in connection with such reallocation as if such
reallocation were a repayment).

(c) On any Increased Amount Date on which any Incremental Loan Facility becomes
effective, each Incremental Lender with an Incremental Loan Facility shall
become a Lender hereunder with respect to such Incremental Loan Facility.

(d) This Section 4.14 shall supersede any provisions in Section 11.2 or 11.9 to
the contrary.

SECTION 4.15 Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(a) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.2.

(b) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, or otherwise, and including
any amounts made available to the Administrative Agent by that Defaulting Lender
pursuant to Section 11.4), shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to the Issuing Lenders or the Swingline Lenders hereunder;
third, if so determined by the Administrative Agent or requested by an Issuing
Lender or a Swingline

 

65



--------------------------------------------------------------------------------

Lender, to be held as cash collateral for future funding obligations of that
Defaulting Lender of any participation in any Swingline Loan or Letter of
Credit; fourth, as the U.S. Borrower may request (so long as no Default or Event
of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the U.S. Borrower, to be held in a non-interest
bearing deposit account and released in order to satisfy obligations of that
Defaulting Lender to fund Loans under this Agreement; sixth, to the payment of
any amounts owing to the Lenders, the Issuing Lenders or Swingline Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Lenders or Swingline Lenders against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to any Borrower as a result of any judgment of a
court of competent jurisdiction obtained by such Borrower against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or funded
participations in Swingline Loans or Letters of Credit in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or funded participations in Swingline Loans or Letters of Credit were made at a
time when the conditions set forth in Section 5.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded participations
in Swingline Loans or Letters of Credit owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or funded
participations in Swingline Loans or Letters of Credit owed to, that Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this Section 4.15(b) shall be
deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.

(c) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swingline Loans pursuant to
Section 2.2(b) and Section 3.4, the “Revolving Credit Commitment Percentage” of
each non-Defaulting Lender shall be computed without giving effect to the
Revolving Credit Commitment of that Defaulting Lender; provided that (x) each
such reallocation shall be given effect only if, at the date the applicable
Lender becomes a Defaulting Lender, no Default or Event of Default exists and
(y) the aggregate obligation of each non-Defaulting Lender to acquire, refinance
or fund participations in Letters of Credit and Swingline Loans shall not exceed
the positive difference, if any, of (A) the Revolving Credit Commitment of that
non-Defaulting Lender minus (B) the aggregate outstanding principal amount of
the Revolving Loans of that Lender.

(d) Cash Collateral for Letters of Credit. Promptly on demand by any Issuing
Lender or the Administrative Agent from time to time, the U.S. Borrower shall
deliver to the Administrative Agent cash collateral in an amount sufficient to
cover all Fronting Exposure with respect to such Issuing Lender (after giving
effect to Section 4.15(c)) on terms reasonably satisfactory to the
Administrative Agent and such Issuing Lender (and such cash collateral shall be
in the same Permitted Currency as the Fronting Exposure of such Issuing Lender).
Any such

 

66



--------------------------------------------------------------------------------

cash collateral shall be deposited in a separate account with the Administrative
Agent, subject to the exclusive dominion and control of the Administrative
Agent, as collateral (solely for the benefit of such Issuing Lender) for the
payment and performance of each Defaulting Lender’s Revolving Credit Commitment
Percentage of outstanding L/C Obligations. Moneys in such account shall be
applied by the Administrative Agent to reimburse such Issuing Lender immediately
for each Defaulting Lender’s Revolving Credit Commitment Percentage of any
drawing under any Letter of Credit which has not otherwise been reimbursed by
the U.S. Borrower or such Defaulting Lender pursuant to the terms of
Section 2.3.

(e) Prepayment of Swingline Loans. Promptly on demand by any Swingline Lender or
the Administrative Agent from time to time, the U.S. Borrower shall prepay
Swingline Loans in an amount of all Fronting Exposure with respect to such
Swingline Lender (after giving effect to Section 4.15(c)).

(f) Certain Fees. For any period during which that Lender is a Defaulting
Lender, that Defaulting Lender (i) shall not be entitled to receive any Facility
Fee pursuant to Section 4.3 for any period during which that Lender is a
Defaulting Lender (and no Borrower shall be required to pay any such fee that
otherwise would have been required to have been paid to such Defaulting Lender)
and (ii) shall not be entitled to receive any Letter of Credit Fees pursuant to
Section 3.3(a) otherwise payable to the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided cash collateral or other credit support arrangements satisfactory to
the Issuing Lenders pursuant to Section 4.15(d), but instead, the U.S. Borrower
shall pay to the non-Defaulting Lenders the amount of such Letter of Credit Fees
in accordance with the upward adjustments in their respective Revolving Credit
Commitment Percentages allocable to such Letter of Credit pursuant to
Section 4.15(c), with the balance of such fee, if any, payable to each Issuing
Lender for its own account.

(g) Defaulting Lender Cure. If the U.S. Borrower, the Administrative Agent,
Swingline Lenders and the Issuing Lenders agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Revolving Loans of the other Lenders or take such
other actions as the Administrative Agent may determine to be necessary to cause
the Revolving Loans and funded and unfunded participations in Letters of Credit
and Swingline Loans to be held on a pro rata basis by the Lenders in accordance
with their Revolving Credit Commitment Percentages (without giving effect to
Section 4.15(c)), whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

67



--------------------------------------------------------------------------------

ARTICLE V

CONDITIONS OF EFFECTIVENESS AND BORROWING

SECTION 5.1 Conditions to Effectiveness and Initial Extensions of Credit. The
effectiveness of this Agreement and the obligation of the Lenders to make the
initial Loan or issue, participate in or continue the initial Letter of Credit,
if any, is subject to the satisfaction of each of the following conditions:

(a) Executed Loan Documents. This Agreement, a Revolving Credit Note in favor of
each Lender requesting a Revolving Credit Note, a Swingline Note in favor of
each Swingline Lender requesting a Swingline Note, the Intercompany
Subordination Agreement and the Guaranty Agreements, together with any other
applicable Loan Documents, shall have been duly authorized, executed and
delivered to the Administrative Agent by the parties thereto (or, with respect
to the Intercompany Subordination Agreement, the Guarantors) and shall be in
full force and effect.

(b) Closing Certificates; Etc. The Administrative Agent shall have received each
of the following in form and substance reasonably satisfactory to the
Administrative Agent:

(i) Officer’s Certificate. A certificate from a Responsible Officer of the U.S.
Borrower to the effect that all representations and warranties of such Person
contained in this Agreement and the other Loan Documents are true and correct in
all material respects except for any representation and warranty made as of an
earlier date, which representation and warranty shall remain true and correct in
all material respects as of such earlier date; that none of the Credit Parties
is in violation of any of the covenants contained in this Agreement and the
other Loan Documents applicable to it; and that, after giving effect to any
Extensions of Credit to be made on the Closing Date, no Default or Event of
Default has occurred and is continuing.

(ii) Certificate of Secretary of each Credit Party. A certificate of the
secretary, assistant secretary, director, officer or other authorized person
(each, an “Authorized Officer”), as the case may be, of each Credit Party
certifying as to the incumbency and genuineness of the signature of each officer
of such Credit Party or other authorized person executing Loan Documents to
which it is a party and certifying that attached thereto is a true, correct and
complete copy of (A) the articles or certificate of incorporation or formation
of such Credit Party and all amendments thereto, certified as of a recent date
by the appropriate Governmental Authority in its jurisdiction of incorporation
or formation, (B) the bylaws or other governing document of such Credit Party as
in effect on the Closing Date, and (C) resolutions duly adopted by the board of
directors (or other governing body) of such Credit Party authorizing the
transactions contemplated hereunder and the execution, delivery and performance
of this Agreement and the other Loan Documents to which it is a party.

(iii) Certificates of Good Standing. Other than with respect to the European
Borrower, certificates as of a recent date of the good standing (or the
equivalent thereof, if any) of each Credit Party under the laws of its
jurisdiction of organization and, to the

 

68



--------------------------------------------------------------------------------

extent requested by the Administrative Agent, each other jurisdiction where such
Credit Party is qualified to do business.

(iv) Opinions of Counsel. Favorable opinions of external and internal United
States counsel to the U.S. Borrower addressed to the Administrative Agent and
the Lenders with respect to the Credit Parties, the Loan Documents and such
other matters as the Administrative Agent shall request and which opinion shall
permit reliance by successors and permitted assigns of each of the
Administrative Agent and the Lenders.

(v) Tax Forms. Copies of the United States Internal Revenue Service forms
required by Section 4.12(e).

(c) Governmental and Third Party Approvals. The Credit Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary (or any other material consents as determined in the
reasonable discretion of the Administrative Agent) in connection with the
transactions contemplated by this Agreement and the other Loan Documents and the
other transactions contemplated hereby and no action shall have been taken by
any Person that could reasonably be expected to restrain, prevent or impose any
material adverse conditions on any of the Credit Parties or such other
transactions or that could seek or threaten any of the foregoing, and no law or
regulation shall be applicable which in the reasonable judgment of the
Administrative Agent could reasonably be expected to have such effect.

(d) Financial Matters.

(i) Financial Statements. The Joint Lead Arrangers shall have received (A) the
audited Consolidated balance sheet of the U.S. Borrower and its Subsidiaries for
the three fiscal years most recently ended for which financial statements are
available and the related audited statements of income and retained earnings and
cash flows for such Fiscal Years and (B) unaudited Consolidated balance sheet of
the U.S. Borrower and its Subsidiaries for each quarterly period ended after
December 31, 2014 for which financial statements are available and related
unaudited interim statements of income and retained earnings.

(ii) Financial Projections. The Joint Lead Arrangers shall have received pro
forma Consolidated financial statements for the U.S. Borrower and its
Subsidiaries, and projections prepared by management of the U.S. Borrower, of
balance sheets, income statements and cash flow statements prepared on an annual
basis for each year following the Closing Date through the term of the Revolving
Credit Facility.

(iii) Solvency Certificate. The U.S. Borrower shall have delivered to the
Administrative Agent a certificate, in form and substance satisfactory to the
Administrative Agent, and certified as accurate by the chief financial officer
of the U.S. Borrower, that (A) the representations and warranties set forth in
Section 6.5(b) are true and correct, (B) the financial projections previously
delivered to the Administrative Agent (the “Projections”) represent the good
faith estimates (utilizing reasonable assumptions) of the financial condition
and operations of the U.S. Borrower and its

 

69



--------------------------------------------------------------------------------

Subsidiaries, it being understood that the Projections are not to be viewed as
facts and that the actual results during the period or periods covered thereby
may differ from the projected results and (C) setting forth the Debt Ratings as
in effect on the Closing Date.

(iv) Payment at Closing. The U.S. Borrower shall have paid (A) to the
Administrative Agent, the Joint Lead Arrangers and the Lenders the fees set
forth or referenced in Section 4.3 and any other accrued and unpaid fees or
commissions due hereunder and (B) all fees, charges and disbursements of counsel
to the Administrative Agent and the Joint Lead Arrangers (directly to such
counsel if requested by the Administrative Agent) to the extent accrued and
unpaid prior to or on the Closing Date and for which a detailed invoice has been
delivered to the U.S. Borrower.

(e) Miscellaneous.

(i) Notice of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing from the U.S. Borrower in accordance with Section 2.3(a), and a
Notice of Account Designation specifying the account or accounts to which the
proceeds of any Loans made on or after the Closing Date are to be disbursed.

(ii) Existing Indebtedness. All existing Indebtedness of the U.S. Borrower and
its Subsidiaries under the Existing Credit Agreement (other than contingent
reimbursement obligations in respect of the Existing Letters of Credit) shall
(effective upon disbursement of the proceeds of the Loans made on the Closing
Date to the lenders under the Existing Credit Agreement) be repaid in full and
terminated.

(iii) Rating of the U.S. Borrower. The U.S. Borrower shall have received a
recent Debt Rating from each of S&P and Moody’s.

(iv) Patriot Act. The U.S. Borrower and each of the Subsidiary Guarantors shall
have provided to the Administrative Agent and the Lenders the documentation and
other information requested by the Administrative Agent in order to comply with
requirements of the Act.

(v) Other Documents. All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be satisfactory in form and substance to the Administrative Agent. The
Administrative Agent shall have received copies of all other documents,
certificates and instruments reasonably requested thereby, with respect to the
transactions contemplated by this Agreement.

SECTION 5.2 Conditions to All Extensions of Credit. The obligations of the
Lenders to make any Loan or participate in any Swingline Loan or Letter of
Credit (including the initial Extension of Credit), and of any Issuing Lender to
issue or extend any Letter of Credit are subject to the satisfaction of the
following conditions precedent on the relevant borrowing, issuance or extension
date:

(a) Continuation of Representations and Warranties. The representations and
warranties contained in Article VI shall be true and correct in all material
respects on and as of

 

70



--------------------------------------------------------------------------------

such borrowing, issuance or extension date with the same effect as if made on
and as of such date, except for any representation and warranty made as of an
earlier date, which representation and warranty shall remain true and correct in
all material respects as of such earlier date; provided, that (x) if a
representation and warranty is qualified as to materiality, the materiality
qualifier set forth above shall be disregarded with respect to such
representation and warranty for purposes of this condition and (y) this clause
(a) shall not apply to the representations and warranties contained in
Section 6.5(e) with respect to any Extension of Credit occurring after the
Closing Date.

(b) No Existing Default. No Default or Event of Default shall have occurred and
be continuing (i) on the borrowing date with respect to such Loan or after
giving effect to the Loans to be made on such date or (ii) on the issuance or
extension date with respect to such Letter of Credit or after giving effect to
the issuance or extension of such Letter of Credit on such date.

(c) Notices. The Administrative Agent shall have received a Notice of Borrowing
or Letter of Credit Application from the Applicable Borrower in accordance with
Section 2.3(a) or Section 3.2, as applicable.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

In order to induce the Lenders to enter into this Agreement and to make the
Loans, and issue (or participate in) the Letters of Credit as provided herein,
each of the Borrowers (to the extent that the representations, warranties and
agreements set forth below in this Article VI expressly apply to such Borrower
or any of its Subsidiaries) makes the following representations, warranties and
agreements, in each case after giving effect to the Transaction, all of which
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans and the issuance of the Letters of Credit.

SECTION 6.1 Company Status. Each of the U.S. Borrower and each of its
Subsidiaries (i) is a duly organized and validly existing Company in good
standing (or the local equivalent) under the laws of the jurisdiction of its
organization, (ii) has the Company power and authority to own its property and
assets and to transact the business in which it is engaged and presently
proposes to engage and (iii) is duly qualified and is authorized to do business
and is in good standing in each jurisdiction where the ownership, leasing or
operation of its property or the conduct of its business requires such
qualifications; except for failures of Subsidiaries of the U.S. Borrower that
are not Credit Parties under clauses (i) and (ii) above, and failures of the
U.S. Borrower and its Subsidiaries under clause (iii) above, which, either
individually or in the aggregate for all such failures under preceding clauses
(i), (ii) and (iii), could not reasonably be expected to have a Material Adverse
Effect; provided that nothing in this Section 6.1 shall prevent the dissolution,
merger, sale, transfer or other disposition of any Subsidiary of the U.S.
Borrower that is not a Subsidiary Borrower or other transactions by the U.S.
Borrower or any of its Subsidiaries permitted pursuant to Section 8.2.

SECTION 6.2 Power and Authority. Each Credit Party has the Company power and
authority to execute, deliver and perform the terms and provisions of each of
the Loan

 

71



--------------------------------------------------------------------------------

Documents to which it is party and has taken all necessary Company action to
authorize the execution, delivery and performance by it of each of such Loan
Documents. Each Credit Party has duly executed and delivered each of the Loan
Documents to which it is party, and each of such Loan Documents constitutes its
legal, valid and binding obligation enforceable in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).

SECTION 6.3 No Violation. Neither the execution, delivery or performance by any
Credit Party of the Loan Documents to which it is a party, nor compliance by it
with the terms and provisions thereof, (i) will contravene any provision of any
law, statute, rule or regulation or any order, writ, injunction or decree of any
court or Governmental Authority binding on the U.S. Borrower and its
Subsidiaries, (ii) will result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of any Credit Party or any of its Subsidiaries
pursuant to the terms of any indenture, mortgage, deed of trust, credit
agreement or loan agreement, or any other material agreement, contract or
instrument, in each case to which any Credit Party or any of its Subsidiaries is
a party or by which it or any its property or assets is bound or to which it may
be subject (including, without limitation, the Existing Indebtedness Agreements)
other than any agreement, contract or instrument terminated, discharged or
replaced as of the Closing Date, or (iii) will violate any provision of the
certificate or articles of incorporation, certificate of formation, limited
liability company agreement or by-laws (or equivalent organizational documents),
as applicable, of any Credit Party or any of its Subsidiaries.

SECTION 6.4 Approvals. No order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except for those that
have otherwise been obtained or made on or prior to the Closing Date), or
exemption by, any Governmental Authority is required to be obtained or made by,
or on behalf of, any Credit Party to authorize, or is required to be obtained or
made by, or on behalf of, any Credit Party in connection with, (i) the
execution, delivery and performance of any Loan Document or (ii) the legality,
validity, binding effect or enforceability of any such Loan Document.

SECTION 6.5 Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections.

(a) The audited consolidated balance sheet of the U.S. Borrower and its
Subsidiaries at December 31, 2014 and the related consolidated statements of
income and cash flows and changes in shareholders’ equity of the U.S. Borrower
and its Subsidiaries for the fiscal year of the U.S. Borrower ended on such date
and the unaudited consolidated balance sheets of the U.S. Borrower and its
Subsidiaries at the end of the Quarter ended September 30, 2015 and the related
consolidated statements of income and cash flows and changes in shareholders’
equity of the U.S. Borrower and its Subsidiaries for the Fiscal Quarter then
ended, in each case furnished to the Lenders prior to the Closing Date, present
fairly in all material respects the consolidated financial position of the U.S.
Borrower and its Subsidiaries at the date of said financial statements and the
results for the respective periods covered thereby. All such financial

 

72



--------------------------------------------------------------------------------

statements have been prepared in accordance with U.S. GAAP consistently applied
except to the extent provided in the notes to said financial statements and
subject, in the case of the unaudited financial statements, to normal year-end
audit adjustments (all of which are of a recurring nature and none of which,
individually or in the aggregate, would be material) and the absence of
footnotes.

(b) On and as of the Closing Date, and after giving effect to the Transaction
and to all Indebtedness (including the Loans) being incurred or assumed or paid
and discharged by the Credit Parties in connection therewith, (i) the sum of the
assets, at a fair valuation, of the U.S. Borrower (on a stand-alone basis) and
of the U.S. Borrower and its Subsidiaries (taken as a whole) will exceed its or
their respective debts, (ii) the U.S. Borrower (on a stand-alone basis) and the
U.S. Borrower and its Subsidiaries (taken as a whole) has or have not incurred
and does or do not intend to incur, and does or do not believe that it or they
will incur, debts beyond its or their respective ability to pay such debts as
such debts mature, and (iii) the U.S. Borrower (on a stand-alone basis) and the
U.S. Borrower and its Subsidiaries (taken as a whole) will have sufficient
capital with which to conduct its or their respective businesses. For purposes
of this Section 6.5(b), “debt” means any liability on a claim, and “claim” means
(a) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured, or unsecured or (b) right to an equitable
remedy for breach of performance if such breach gives rise to a payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured, unmatured, disputed, undisputed, secured or unsecured. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

(c) Except as fully disclosed in the financial statements delivered pursuant to
Section 6.5(a), and except for the Indebtedness incurred under this Agreement,
there were as of the Closing Date no liabilities or obligations with respect to
the U.S. Borrower or any of its Subsidiaries of any nature whatsoever (whether
absolute, accrued, contingent or otherwise and whether or not due) which, either
individually or in the aggregate, could reasonably be expected to be material to
the U.S. Borrower and its Subsidiaries. As of the Closing Date, none of the
Borrowers know of any basis for the assertion against it or any of its
Subsidiaries of any liability or obligation of any nature whatsoever that is not
fully disclosed in the financial statements delivered pursuant to Section 6.5(a)
or referred to in the immediately preceding sentence which, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

(d) The Projections delivered to the Administrative Agent and the Lenders prior
to the Closing Date have been prepared in good faith and are based on reasonable
assumptions, and there are no statements or conclusions in the Projections which
are based upon or include information known to the U.S. Borrower to be
misleading in any material respect or which fail to take into account material
information known to the U.S. Borrower regarding the matters reported therein.
On the Closing Date, the U.S. Borrower believes that the Projections are
reasonable and attainable, it being recognized by the Lenders, however, that
projections as to future events are not to be viewed as facts and that the
actual results during the period or periods covered by the Projections may
differ from the projected results.

 

73



--------------------------------------------------------------------------------

(e) On and as of the Closing Date, and after giving effect to the Transaction,
since December 31, 2014, nothing has occurred (singly or in aggregate with all
other occurrences) that has had, or could reasonably be expected to have, a
Material Adverse Effect; provided that no Extension of Credit (other than the
Extensions of Credit occurring on the Closing Date) shall constitute a
representation and warranty that the matters set forth in this Section 6.5(e)
are true and correct.

SECTION 6.6 Litigation. There are no actions, suits, proceedings, grievances or
investigations pending or, to the knowledge of the U.S. Borrower, threatened
(i) with respect to this Agreement or any Loan Document or (ii) that have had,
or could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect or a material adverse effect on the
Transaction.

SECTION 6.7 True and Complete Disclosure. All factual information (taken as a
whole) furnished by or on behalf of the U.S. Borrower and each of its
Subsidiaries in writing to the Administrative Agent or any Lender for purposes
of or in connection with this Agreement or the other Loan Documents, or any
transaction contemplated herein or therein, is, and all other such factual
information (taken as a whole) hereafter furnished by or on behalf of the U.S.
Borrower and each of its Subsidiaries in writing to the Administrative Agent or
any Lender will be, true and accurate in all material respects on the date as of
which such information is dated or certified and not incomplete by omitting to
state any fact necessary to make such information (taken as a whole) not
misleading in any material respect at such time in light of the circumstances
under which such information was provided, it being understood and agreed that
for purposes of this Section 6.7, such factual information shall not include the
Projections or any pro forma financial information.

SECTION 6.8 Use of Proceeds; Margin Regulations.

(a) All proceeds of the Loans will be used to refinance the existing
Indebtedness of the U.S. Borrower and its Subsidiaries under the Existing Credit
Agreement and for other working capital and general corporate purposes of the
U.S. Borrower and its Subsidiaries.

(b) At the time of each Extension of Credit, the value of the Margin Stock at
any time owned by the U.S. Borrower and its Subsidiaries does not exceed 25% of
the value of the assets of the U.S. Borrower and its Subsidiaries taken as a
whole. Neither the making of any Loan nor the use of the proceeds thereof nor
the occurrence of any other Extension of Credit will violate or be inconsistent
with the provisions of Regulation T, U or X of the Board of Governors of the
Federal Reserve System.

SECTION 6.9 Tax Returns and Payments. Each of the U.S. Borrower and each of its
Subsidiaries has timely filed or caused to be timely filed with the appropriate
taxing authority all material returns, statements, forms and reports for Taxes
(the “Returns”) required to be filed by, or with respect to the U.S. Borrower
and/or any of its Subsidiaries. The Returns accurately reflect in all material
respects all liability for Taxes of the U.S. Borrower and its Subsidiaries, as
applicable, for the periods covered thereby. Each of the U.S. Borrower and each
of its Subsidiaries has paid all federal and state income Taxes and all other
material Taxes and assessments payable by it which have become due, other than
those that are being contested in

 

74



--------------------------------------------------------------------------------

good faith and adequately disclosed and fully provided for on the financial
statements of the U.S. Borrower and its Subsidiaries in accordance with U.S.
GAAP. On the Closing Date, there is no material action, suit, proceeding,
investigation, audit or claim now pending or, to the best knowledge of the U.S.
Borrower or any of its Subsidiaries, threatened by any authority regarding any
Taxes relating to the U.S. Borrower or any of its Subsidiaries. As of the
Closing Date, except as set forth on Schedule 6.9, neither the U.S. Borrower nor
any of its Subsidiaries has entered into an agreement or waiver or been
requested to enter into an agreement or waiver extending any statute of
limitations relating to the payment or collection of Taxes of the U.S. Borrower
or any of its Subsidiaries, or is aware of any circumstances that would cause
the taxable years or other taxable periods of the U.S. Borrower or any of its
Subsidiaries not to be subject to the normally applicable statute of
limitations. Neither the U.S. Borrower nor any of its Subsidiaries has incurred,
nor will any of them incur, any material tax liability in connection with the
Transaction or any other transactions contemplated hereby (it being understood
that the representation contained in this sentence does not cover any future tax
liabilities of the U.S. Borrower or any of its Subsidiaries arising as a result
of the operation of their businesses in the ordinary course of business).

SECTION 6.10 Compliance with ERISA; Non-U.S. Plans.

(a) The U.S. Borrower and each ERISA Affiliate have operated and administered
each Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not reasonably be expected to
result in a Material Adverse Effect. Neither the U.S. Borrower nor any ERISA
Affiliate has incurred any liability pursuant to Title I or IV of ERISA or the
penalty or excise tax provisions of the Code relating to employee benefit plans
(as defined in Section 3 of ERISA), and no event, transaction or condition has
occurred or exists that could reasonably be expected to result in the incurrence
of any such liability by the U.S. Borrower or any ERISA Affiliate, or in the
imposition of any Lien on any of the rights, properties or assets of the U.S.
Borrower or any ERISA Affiliate, in either case pursuant to Title I or IV of
ERISA or to such penalty or excise tax provisions or to section 412 of the Code,
other than, in any case, such liabilities or Liens as could not reasonably be
expected to result, individually or in the aggregate, in the occurrence of a
Material Adverse Effect.

(b) Neither the U.S. Borrower nor any ERISA Affiliate has incurred
(i) withdrawal liabilities (or are subject to contingent withdrawal liabilities)
under section 4201 or 4204 of ERISA in respect of Multiemployer Plans that could
reasonably be expected to result, either individually or in the aggregate, in
the occurrence of a Material Adverse Effect or (ii) any obligation in connection
with the termination or withdrawal from any Non-U.S. Plan that could reasonably
be expected to result, either individually or in the aggregate, in the
occurrence of a Material Adverse Effect.

(c) The expected postretirement benefit obligation (determined as of the last
day of the U.S. Borrower’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of the U.S. Borrower could not reasonably be expected to result in the
occurrence of a Material Adverse Effect.

 

75



--------------------------------------------------------------------------------

(d) All Non-U.S. Plans have been registered, established, operated, administered
and maintained in compliance with all laws, regulations and orders applicable
thereto, except where failure so to comply could not be reasonably expected to
have a Material Adverse Effect. All premiums, contributions and any other
amounts required by applicable Non-U.S. Plan documents or applicable laws to be
paid or accrued by the U.S. Borrower and each of its Subsidiaries have been paid
or accrued as required and all obligations of the U.S. Borrower and each of its
Subsidiaries under each applicable Non-U.S. Plan Document have been performed by
the U.S. Borrower and each of its Subsidiaries, except where failure so to pay
or accrue such amounts or to perform such obligations, as the case may be, could
not be reasonably expected to have a Material Adverse Effect.

SECTION 6.11 [Reserved].

SECTION 6.12 Subsidiaries. On and as of the Closing Date, the U.S. Borrower has
no Subsidiaries other than those Subsidiaries listed on Schedule 6.12 (with each
Subsidiary that is (x) a Guarantor or (y) an Immaterial Subsidiary on the
Closing Date identified as such).

SECTION 6.13 Compliance with Statutes, etc. The U.S. Borrower and each of its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authorities in respect of the conduct of its business and the ownership of its
property (including, without limitation, applicable statutes, regulations,
orders and restrictions relating to environmental standards and controls),
except such non-compliances as could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

SECTION 6.14 Investment Company Act. No Borrower is an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.

SECTION 6.15 Environmental Matters.

(a) Subject to Section 6.15(c), each of the U.S. Borrower and each of its
Subsidiaries is in compliance with all applicable Environmental Laws and the
requirements of any permits issued under such Environmental Laws. The U.S.
Borrower and each of its Subsidiaries have obtained all of the permits and
approvals required of them under Environmental Laws for the operation of their
respective businesses. There are no pending or, to the knowledge of the U.S.
Borrower, threatened Environmental Claims against the U.S. Borrower or any of
its Subsidiaries or any Real Property owned, leased or operated by the U.S.
Borrower or any of its Subsidiaries (including any such claim arising out of the
ownership, lease or operation by the U.S. Borrower or any of its Subsidiaries of
any Real Property formerly owned, leased or operated by the U.S. Borrower or any
of its Subsidiaries but no longer owned, leased or operated by the U.S. Borrower
or any of its Subsidiaries). There are no facts, circumstances, conditions or
occurrences with respect to the business or operations of the U.S. Borrower or
any of its Subsidiaries, or any Real Property owned, leased or operated by the
U.S. Borrower or any of its Subsidiaries (including any Real Property formerly
owned, leased or operated by the U.S. Borrower or any of its Subsidiaries but no
longer owned, leased or operated by the U.S. Borrower or any of its
Subsidiaries) or, to the knowledge of the U.S. Borrower, any property

 

76



--------------------------------------------------------------------------------

adjoining or adjacent to any such Real Property that could be reasonably
expected (i) to form the basis of an Environmental Claim against the U.S.
Borrower or any of its Subsidiaries or any Real Property owned, leased or
operated by the U.S. Borrower or any of its Subsidiaries or (ii) to cause any
Real Property owned, leased or operated by the U.S. Borrower or any of its
Subsidiaries to be subject to any restrictions on the ownership, lease,
occupancy or transferability of such Real Property by the U.S. Borrower or any
of its Subsidiaries under any applicable Environmental Law.

(b) Subject to Section 6.15(c), other than in the ordinary course of business
and in compliance with all applicable Environmental Laws, Hazardous Materials
have not at any time been generated, used, treated or stored on, or transported
to or from, or Released on or from, any Real Property by the U.S. Borrower or
any of its Subsidiaries at any time that such Real Property was or has been
owned, leased or operated by the U.S. Borrower or any of its Subsidiaries.

(c) Notwithstanding anything to the contrary in this Section 6.15, the
representations and warranties made in this Section 6.15 shall be untrue only if
the effect of any or all conditions, violations, claims, restrictions, failures
and noncompliances of the types described above could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

SECTION 6.16 Employment and Labor Relations. On the Closing Date, there are
(i) no material strikes, lockouts, stoppages or slowdowns or any other material
labor disputes against the U.S. Borrower or any of its Subsidiaries pending or,
to the knowledge of the U.S. Borrower or any its Subsidiaries, threatened or
planned and (ii) no union representation questions with respect to the U.S.
Borrower or any of its Subsidiaries.

SECTION 6.17 Intellectual Property, etc. The U.S. Borrower and each of its
Subsidiaries owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property necessary for the present
and ongoing conduct of its business, and the use thereof by the U.S. Borrower
and each of its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements or the failure to own or have or
continue to own or have which, as the case may be, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 6.18 Indebtedness. Schedule 6.18 sets forth a list of all Indebtedness
which would be included in Consolidated Total Indebtedness (including Contingent
Obligations that would be included therein) with a principal amount outstanding
in excess of $10,000,000 of the U.S. Borrower and its Subsidiaries as of the
Closing Date and which is to remain outstanding after giving effect to the
Transaction (excluding the Loans and the Letters of Credit), in each case
showing the aggregate principal amount thereof and the name of the respective
borrower and any Borrower or any of its Subsidiaries which directly or
indirectly guarantees such debt. In addition, the aggregate amount of
Indebtedness which would be included in Consolidated Total Indebtedness
(including Contingent Obligations that would be included therein) of the U.S.
Borrower and its Subsidiaries as of the Closing Date and which is to remain
outstanding after giving effect to the Transaction not so listed on Schedule
6.18 does not exceed $50,000,000.

 

77



--------------------------------------------------------------------------------

SECTION 6.19 Compliance with Act on the Financial Supervision. The European
Borrower is, to the extent applicable, in compliance with the AFS and any
regulations issued pursuant thereto.

SECTION 6.20 Sanctions, Anti-Money Laundering and Anti-Corruption Laws. Neither
the U.S. Borrower nor any of its Subsidiaries nor, to the knowledge of the U.S.
Borrower, any of the officers, directors, employees or agents of itself or its
Subsidiaries: (i) is, or is owned or controlled by, a Sanctioned Person; or
(ii) is located, incorporated, organized, or resident in a Sanctioned Country.
No proceeds from any Loan will be used, directly or indirectly, to lend,
contribute, provide, or have otherwise been or will be made available to fund,
any activity or business with any Sanctioned Person or Sanctioned Country, or in
any other manner that will result in any violation or breach by U.S. Borrower,
any of its Subsidiaries or any party hereto of Sanctions Laws or Anti-Corruption
Laws. U.S. Borrower and its Subsidiaries have implemented and maintain in effect
policies and procedures designed to ensure compliance by U.S. Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Money Laundering Laws, Anti-Corruption Laws and Sanctions Laws, and U.S.
Borrower, its Subsidiaries and their respective officers and employees and to
the knowledge of the U.S. Borrower, its and its Subsidiaries’ directors,
employees and agents, are in compliance with Anti-Money Laundering Laws,
Anti-Corruption Laws and Sanctions Laws in all material respects.

ARTICLE VII

AFFIRMATIVE COVENANTS

Each Borrower (to the extent that the covenants and agreements set forth below
in this Article VII expressly apply to such Borrower or any of its Subsidiaries)
hereby covenants and agrees that on and after the Closing Date and until the
Revolving Credit Commitment and all Letters of Credit have terminated and all
other Obligations (other than contingent indemnification obligations not then
due) have been paid and satisfied in full in cash:

SECTION 7.1 Information Covenants. The U.S. Borrower will furnish to the
Administrative Agent (who shall furnish to each Lender):

(a) Quarterly Financial Statements. Within 45 days after the close of each of
the first three Fiscal Quarters in each Fiscal Year of the U.S. Borrower
commencing with the Fiscal Quarter ended September 30, 2015, (i) the
consolidated balance sheet of the U.S. Borrower and its Subsidiaries as at the
end of such Fiscal Quarter and the related consolidated statements of income and
retained earnings and statement of cash flows for such Fiscal Quarter and for
the elapsed portion of the Fiscal Year ended with the last day of such Fiscal
Quarter, in each case setting forth comparative figures for the corresponding
Fiscal Quarter in the prior Fiscal Year, all of which shall be certified by the
chief financial officer, the treasurer or any financial officer (including a
controller) of the U.S. Borrower that they fairly present in all material
respects in accordance with U.S. GAAP the financial condition of the U.S.
Borrower and its Subsidiaries as of the dates indicated and the results of their
operations for the periods indicated, subject to normal year-end audit
adjustments and the absence of footnotes, and (ii) management’s

 

78



--------------------------------------------------------------------------------

discussion and analysis of the important operational and financial developments
during such Fiscal Quarter.

(b) Annual Financial Statements. Within 90 days after the close of each Fiscal
Year of the U.S. Borrower, the consolidated balance sheet of the U.S. Borrower
and its Subsidiaries as at the end of such Fiscal Year and the related
consolidated statements of income and retained earnings and statement of cash
flows for such Fiscal Year setting forth comparative figures for the preceding
Fiscal Year, all reported on by independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the U.S.
Borrower and its Subsidiaries on a consolidated basis in accordance with U.S.
GAAP consistently applied.

(c) Management Letters. Promptly after receipt by the U.S. Borrower, a copy of
any “management letter” received from the certified public accountants auditing
the consolidated financial statements of the U.S. Borrower and its Subsidiaries,
on a group basis, and management’s response thereto.

(d) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 7.1(a) and (b), an Officer’s Compliance
Certificate from the chief financial officer, treasurer or other financial
officer (including a controller) of the U.S. Borrower substantially in the form
of Exhibit F certifying on behalf of the U.S. Borrower that, to the best of such
officer’s knowledge, no Default or Event of Default has occurred and is
continuing or, if any Default or Event of Default has occurred and is
continuing, specifying the nature and extent thereof, which certificate shall
set forth in reasonable detail the calculations required to establish whether
the U.S. Borrower and its Subsidiaries were in compliance with the provisions of
Sections 8.7 and 8.8 at the end of such Fiscal Quarter or Fiscal Year, as the
case may be.

(e) Notice of Default, Litigation and Material Adverse Effect. Promptly, and in
any event within five Business Days after any executive or senior managing
officer of the U.S. Borrower obtains knowledge thereof, notice of (i) the
occurrence of any event which constitutes a Default or an Event of Default,
(ii) any litigation or governmental investigation or proceeding pending against
the U.S. Borrower or any of its Subsidiaries with respect to any Loan Document,
or (iii) any other event, change or circumstance that has had, or could
reasonably be expected to have, a Material Adverse Effect.

(f) Other Reports and Filings. Promptly (but in any event within ten days) after
the filing or delivery thereof, copies of all financial information, proxy
materials and reports, if any, which the U.S. Borrower or any of its
Subsidiaries shall publicly file with the SEC or deliver to holders (or any
trustee, agent or other representative therefor) of any of its material
Indebtedness pursuant to the terms of the documentation governing the same,
provided that any financial information, proxy statements or other material
required to be delivered pursuant to this Section 7.1(f) shall be deemed to have
been furnished to each of the Administrative Agent and the Lenders on the date
that such report, proxy statement or other material is posted on the Securities
and Exchange Commission’s website at www.sec.gov; provided further, that such
information (other than any Form 10-K, Form 10-Q or proxy materials) shall be
deemed to have

 

79



--------------------------------------------------------------------------------

been delivered when posted only upon notification by the U.S. Borrower to the
Administrative Agent of such posting.

(g) Environmental Matters. Promptly after any officer of the U.S. Borrower or
any of its Subsidiaries obtains knowledge thereof, notice of any Environmental
Claim that results in, or could reasonably be expected to result in a Material
Adverse Effect which notice shall describe in reasonable detail the nature of
the claim, investigation, condition, occurrence or removal or remedial action
and the U.S. Borrower’s or such Subsidiary’s response thereto.

(h) Rating Information. Promptly after any officer of the U.S. Borrower or any
of its Subsidiaries obtains knowledge thereof, notice of any change in the
corporate credit ratings of the U.S. Borrower by any Rating Agency (including,
without limitation, a change in the outlook with respect to any such ratings),
any notice from a Rating Agency indicating its intent to effect such a change in
such ratings or its cessation of, or its intent to cease, providing such ratings
of the U.S. Borrower, or any notice from a Rating Agency indicating its intent
to place the U.S. Borrower on a “CreditWatch” or “WatchList” or any similar
list, in each case with negative implications.

(i) Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to the U.S. Borrower or any of its
Subsidiaries as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request.

SECTION 7.2 Books, Records and Inspections; Annual Meetings. The U.S. Borrower
will, and will cause each of its Subsidiaries to, keep proper books of record
and accounts in conformity with U.S. GAAP and all requirements of applicable law
or, with respect to the books of record and accounts of a Subsidiary located
outside the United States, in accordance with the applicable accounting
standards and legal requirements of its local jurisdiction. The U.S. Borrower
will, and will cause each of its Subsidiaries to, permit officers and designated
representatives of the Administrative Agent or any Lender to visit and inspect,
under guidance of officers of the U.S. Borrower or such Subsidiary, any of the
properties of the U.S. Borrower or such Subsidiary, and to examine the books of
accounts of the U.S. Borrower or such Subsidiary and discuss the affairs,
finances and accounts of the U.S. Borrower or such Subsidiary with, and be
advised as to the same by, its and their officers and independent accountants,
all upon reasonable prior notice and at such reasonable times and intervals (not
to exceed once per calendar year unless a Default or Event of Default shall have
occurred and be continuing) and to such reasonable extent as the Administrative
Agent or any such Lender may reasonably request.

SECTION 7.3 Maintenance of Property; Insurance. The U.S. Borrower will, and will
cause each of its Subsidiaries to, (i) keep all property necessary to the
business of the U.S. Borrower and its Subsidiaries in good working order and
condition, ordinary wear and tear excepted and subject to the occurrence of
casualty events, (ii) maintain with financially sound and reputable insurance
companies insurance on all such property and against all such risks as is
consistent and in accordance with industry practice for companies similarly
situated owning similar properties and engaged in similar businesses as the U.S.
Borrower and its Subsidiaries, and (iii) furnish to the Administrative Agent,
upon its request therefor, full information as to the insurance carried;
provided that the U.S. Borrower and each of its Subsidiaries may self-insure to

 

80



--------------------------------------------------------------------------------

the extent it reasonably determines that such self-insurance is consistent with
prudent business practice.

SECTION 7.4 Existence; Franchises. The U.S. Borrower will, and will cause each
of its Subsidiaries to, do or cause to be done, all things necessary to preserve
and keep in full force and effect its existence and its material rights,
franchises, licenses, permits, copyrights, trademarks and patents; provided,
however, that nothing in this Section 7.4 shall prevent (i) sales of assets and
other transactions by the U.S. Borrower or any of its Subsidiaries in accordance
with Section 8.2 or (ii) the withdrawal by the U.S. Borrower or any of its
Subsidiaries of its qualification as a foreign Company in any jurisdiction if
such withdrawal could not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

SECTION 7.5 Compliance with Statutes, etc. The U.S. Borrower will, and will
cause each of its Subsidiaries to, comply with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
Governmental Authorities in respect of the conduct of its business and the
ownership of its property (including applicable statutes, regulations, orders
and restrictions relating to environmental standards and controls), except such
non-compliances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

SECTION 7.6 Compliance with Environmental Laws. The U.S. Borrower will comply,
and will cause each of its Subsidiaries to comply, with all Environmental Laws
and permits applicable to, or required by, the ownership, lease or use of its
Real Property now or hereafter owned, leased or operated by the U.S. Borrower or
any of its Subsidiaries, except such noncompliances as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and will promptly pay or cause to be paid all costs and expenses
incurred in connection with such compliance. Neither the U.S. Borrower nor any
of its Subsidiaries will generate, use, treat, store, Release or dispose of, or
permit the generation, use, treatment, storage, Release or disposal of Hazardous
Materials on any Real Property now or hereafter owned, leased or operated by the
U.S. Borrower or any of its Subsidiaries, or transport or permit the
transportation of Hazardous Materials to or from any such Real Property, except
for Hazardous Materials generated, used, treated, stored, Released or disposed
of at any such Real Properties in compliance in all material respects with all
applicable Environmental Laws and as required in connection with the normal
operation, use and maintenance of the business or operations of the U.S.
Borrower or any of its Subsidiaries.

SECTION 7.7 ERISA Reporting Covenant; Employee Benefits Matters. The U.S.
Borrower will deliver promptly to the Administrative Agent, within ten days of
the U.S. Borrower knowing or having reason to know of any of the following, a
written notice setting forth the nature thereof and the action, if any, that the
U.S. Borrower, its Subsidiaries, or ERISA Affiliates, as applicable, propose to
take with respect thereto:

(i) with respect to any Plan, any reportable event, as defined in section
4043(b) of ERISA and the regulations thereunder, for which notice thereof has
not been waived pursuant to such regulations; or

 

81



--------------------------------------------------------------------------------

(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the U.S. Borrower or any ERISA Affiliate, of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan; or

(iii) any event, transaction or condition that could reasonably be expected to
result in the incurrence of any liability by the U.S. Borrower or any ERISA
Affiliate pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, or in the imposition
of any Lien on any of the rights, properties or assets of the U.S. Borrower or
any of its Subsidiaries or any ERISA Affiliate, pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect; or

(iv) receipt of notice of the imposition of a material financial penalty (which
for this purpose shall mean any tax, penalty or other liability, whether by way
of indemnity or otherwise) with respect to one or more Non-U.S. Plans that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

SECTION 7.8 End of Fiscal Years; Fiscal Quarters. The U.S. Borrower will cause
(i) its fiscal years to end on December 31 of each calendar year and (ii) its
fiscal quarters to end on March 31, June 30, September 30 and December 31 of
each calendar year.

SECTION 7.9 Payment of Taxes. The U.S. Borrower will pay and discharge, and will
cause each of its Subsidiaries to pay and discharge, all (other than de minimis)
federal and state income Taxes and all other material Taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, prior to the date on which penalties attach
thereto, and all material lawful claims which, if unpaid, might become a Lien or
charge upon any properties of the U.S. Borrower or any of its Subsidiaries not
otherwise permitted under Section 8.1(i); provided that neither the U.S.
Borrower nor any of its Subsidiaries shall be required to pay any such tax,
assessment, charge, levy or claim which is being contested in good faith and by
proper proceedings if it has maintained adequate reserves with respect thereto
in accordance with U.S. GAAP.

SECTION 7.10 Use of Proceeds. The Borrowers will use the proceeds of the Loans
only as provided in Section 6.8. The Borrowers will not permit the proceeds from
any Loan to be used, directly or indirectly, to lend, contribute, provide, or
have otherwise been or will be made available to fund, any activity or business
with any Sanctioned Person or Sanctioned Country, or in any other manner that
will result in any violation or breach by U.S. Borrower, any of its Subsidiaries
or any party hereto of Sanctions Laws.

SECTION 7.11 Ratings. The U.S. Borrower will use commercially reasonable efforts
to cause each of the Rating Agencies to continuously provide (x) corporate
credit ratings of the U.S. Borrower and (y) credit ratings of the Credit
Facility provided hereunder.

 

82



--------------------------------------------------------------------------------

SECTION 7.12 Additional Subsidiary Guarantors.

(a) If at any time any Wholly-Owned Domestic Subsidiary of the U.S. Borrower is
created, established or acquired and such Wholly Owned Domestic Subsidiary is
(or would have been if at such time it had been a Wholly Owned Domestic
Subsidiary of the U.S. Borrower), on the last day of the most recently ended
Test Period for which financial statements have been or are required to have
been delivered pursuant to Section 7.1(a) or (b), as applicable, a Material
Subsidiary (with the “Immaterial Subsidiaries” tests being recalculated on a pro
forma basis after giving effect to such creation, establishment or acquisition),
the U.S. Borrower will, within 10 Business Days after such Wholly-Owned Domestic
Subsidiary is created, established, acquired, notify the Administrative Agent
thereof and, will as promptly as practicable, and in any event within sixty
days, cause such Wholly-Owned Domestic Subsidiary to take all actions required
for such Wholly-Owned Domestic Subsidiary to become a party to the Subsidiary
Guaranty Agreement in accordance with the terms of the Subsidiary Guaranty
Agreement and take all action in connection therewith as would otherwise have
been required to be taken pursuant to Section 5.1 if such Wholly-Owned Domestic
Subsidiary had been a Subsidiary Guarantor on the Closing Date; provided that if
the U.S. Borrower determines in good faith, (before such Wholly-Owned Domestic
Subsidiary has complied with the requirements of this Section 7.12(a)), that
such Wholly-Owned Domestic Subsidiary will not remain a Material Subsidiary for
more than sixty days after the date of the creation, establishment or
acquisition thereof, because of contemplated transfers of assets permitted under
Section 8.2 by such Wholly-Owned Domestic Subsidiary (with the “Immaterial
Subsidiary” tests being recalculated on a pro forma basis after giving effect to
such transfers of assets), then so long as the U.S. Borrower notifies the
Administrative Agent thereof within the sixty day period referenced above, such
Wholly Owned Domestic Subsidiary shall not be required to become a Subsidiary
Guarantor (unless the respective transfer of assets does not occur within such
sixty day period or unless and until it is subsequently required to become a
Subsidiary Guarantor pursuant to the provisions of Section 7.12(b)); provided,
further that if the preceding proviso is applicable, the U.S. Borrower shall
determine in good faith whether any of the transfers of assets contemplated by
the preceding proviso would result in one or more other Wholly-Owned Domestic
Subsidiaries of the U.S. Borrower which are not Subsidiary Guarantors and which
previously constituted Immaterial Subsidiaries no longer constituting same (with
determinations to be made in good faith on a pro forma basis to give effect to
the respective transfers of assets), and if the U.S. Borrower determines in good
faith that the result described above in this proviso would occur, then in such
case within the sixty-day period described above the U.S. Borrower shall cause
such Wholly-Owned Domestic Subsidiaries (which will not continue to constitute
Immaterial Subsidiaries) to become Subsidiary Guarantors and to comply with the
provisions of this Section 7.12(a) as if the respective transferee were a newly
created, established or acquired Wholly-Owned Domestic Subsidiary.

(b) If, on the date of delivery by the U.S. Borrower of each of the financial
statements required to be delivered pursuant to Sections 7.1(a) or (b), as
applicable, any of the Wholly-Owned Domestic Subsidiaries of the U.S. Borrower
that is not a Subsidiary Guarantor at such time would, as of the last day of the
fiscal quarter or fiscal year for which such financial statements are required
to be delivered, qualify as a Material Subsidiary, then the U.S. Borrower will,
within 10 Business Days notify the Administrative Agent thereof and, as promptly
as practicable, and in any event within sixty days after the date of delivery
(or required date of

 

83



--------------------------------------------------------------------------------

delivery, if earlier) of the respective financial statements, cause each Wholly
Owned Domestic Subsidiary of the U.S. Borrower (other than such Wholly-Owned
Domestic Subsidiaries as will not constitute Material Subsidiaries after the
taking of the actions required by this Section 7.12(b)) to take all actions
required for such Wholly-Owned Domestic Subsidiary to become a party to the
Subsidiary Guaranty Agreement in accordance with the terms of the Subsidiary
Guaranty Agreement and take all action in connection therewith as would
otherwise have been required to be taken pursuant to Section 5.1 if such
Wholly-Owned Domestic Subsidiary had been a Subsidiary Guarantor on the Closing
Date; provided that if the U.S. Borrower determines in good faith (before the
respective Wholly-Owned Domestic Subsidiary has complied with the requirements
of this Section 7.12(b)), that such Wholly-Owned Domestic Subsidiary will not
remain a Material Subsidiary for more than sixty days after the date of delivery
(or required date of delivery, if earlier) of the respective financial
statements, because of contemplated transfers of assets permitted under
Section 8.2 by such Wholly-Owned Domestic Subsidiary (with the “Immaterial
Subsidiary” tests being recalculated on a pro forma basis after giving effect to
such transfers of assets), then so long as the U.S. Borrower notifies the
Administrative Agent thereof within the sixty day period referenced above, such
Wholly-Owned Domestic Subsidiary shall not be required to become a Subsidiary
Guarantor (unless the respective transfer of assets does not occur within such
sixty day period or unless and until it is subsequently required to become a
Subsidiary Guarantor pursuant to the provisions of this Section 7.12(b));
provided, further that if the preceding proviso is applicable, the U.S. Borrower
shall determine in good faith whether any of the transfers of assets
contemplated by the preceding proviso would result in one or more other
Wholly-Owned Domestic Subsidiaries of the U.S. Borrower which are not Subsidiary
Guarantors and which previously constituted Immaterial Subsidiaries no longer
constituting same (with determinations to be made in good faith on a pro forma
basis to give effect to the respective transfers of assets), and if the U.S.
Borrower determines in good faith that the result described above in this
proviso would occur, then in such case within the sixty-day period described
above the U.S. Borrower shall cause such Wholly-Owned Domestic Subsidiaries
(which will not continue to constitute Immaterial Subsidiaries) to become
Subsidiary Guarantors and to comply with the provisions of this Section 7.12(b)
as if the respective transferee were a Material Subsidiary on the last day of
the respective fiscal quarter or fiscal year for which financial statements are
acquired to be delivered pursuant to Section 7.1(a) or (b), as applicable.

SECTION 7.13 Maintenance of Company Separateness. Each Borrower will, and the
U.S. Borrower will cause each of its Material Subsidiaries and each SPV to,
satisfy in all material respects customary Company formalities, including the
holding of regular board of directors’ and shareholders’ meetings or action by
directors or shareholders without a meeting and the maintenance of Company
records. In addition, neither the U.S. Borrower nor any of its Subsidiaries
shall take any action, or conduct its affairs in a manner, which is likely to
result in the Company existence of any Borrower, any other Credit Party or any
Non-Guarantor Subsidiaries being ignored, or in the assets and liabilities of
the U.S. Borrower or any other Credit Party being substantively consolidated
with those of any other such Person or any Non-Guarantor Subsidiary in a
bankruptcy, reorganization or other insolvency proceeding.

SECTION 7.14 Sanctions and Anti-Money Laundering Laws. The Borrowers will use
commercially reasonable efforts to ensure that no Loan or Letter of Credit or
other funds used to repay any Obligation (i) constitute the property of, or are
beneficially owned, directly or

 

84



--------------------------------------------------------------------------------

indirectly, by any Sanctioned Person; or (ii) are derived from any transactions
or business with any Sanctioned Person or Sanctioned Country. The Borrowers
shall take reasonable measures designed to ensure compliance with Sanctions
Laws, Anti-Corruption Laws and Anti-Money Laundering Laws. No Credit Party shall
become a Sanctioned Person.

ARTICLE VIII

NEGATIVE COVENANTS

Each Borrower (to the extent that the covenants and agreements set forth below
in this Article VIII expressly apply to such Borrower or any of its
Subsidiaries) hereby covenants and agrees that on and after the Closing Date and
until the Revolving Credit Commitment and all Letters of Credit have terminated
and all other Obligations (other than contingent indemnification obligations not
then due) have been paid and satisfied in full in cash:

SECTION 8.1 Liens. The U.S. Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets (real or personal, tangible or intangible) of
the U.S. Borrower or any of its Subsidiaries, whether now owned or hereafter
acquired; provided that the provisions of this Section 8.1 shall not prevent the
creation, incurrence, assumption or existence of the following (Liens described
below are herein referred to as “Permitted Liens”):

(i) inchoate Liens for taxes, assessments or governmental charges or levies not
yet due or Liens for taxes, assessments or governmental charges or levies being
contested in good faith and by appropriate proceedings for which adequate
reserves have been established in accordance with U.S. GAAP;

(ii) Liens in respect of property or assets of the U.S. Borrower or any of its
Subsidiaries imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, materialmen’s and mechanics’ liens and other similar Liens
arising in the ordinary course of business, and (x) which do not in the
aggregate materially detract from the value of the U.S. Borrower’s or such
Subsidiary’s property or assets or materially impair the use thereof in the
operation of the business of the U.S. Borrower or such Subsidiary or (y) which
are being contested in good faith by appropriate proceedings, which proceedings
have the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien;

(iii) Liens in existence on the Closing Date which are listed in Schedule 8.1,
plus renewals, replacements and extensions of such Liens to the extent set forth
on such Schedule 8.1, provided that any such renewal, replacement or extension
does not encumber any additional assets or properties of the U.S. Borrower or
any of its Subsidiaries except to the extent that Liens or such additional
assets or properties are permitted under another provision of this Section 8.1;

(iv) Liens created by or pursuant to this Agreement and the other Loan
Documents;

 

85



--------------------------------------------------------------------------------

(v) (x) licenses, sublicenses, leases or subleases granted by the U.S. Borrower
or any of its Subsidiaries to other Persons not materially interfering with the
conduct of the business of the U.S. Borrower or any of its Subsidiaries and
(y) any interest or title of a lessor, sublessor or licensor under any operating
lease or license agreement not prohibited by this Agreement to which the U.S.
Borrower or any of its Subsidiaries is a party (including, without limitation, a
Lien on the U.S. Borrower’s license of the “Pink Panther” trademark and any
proceeds thereof in favor of the licensor thereof);

(vi) Liens upon assets of the U.S. Borrower or any of its Subsidiaries subject
to Capitalized Lease Obligations to the extent such Capitalized Lease
Obligations are permitted by Section 8.4(iv), provided that (x) such Liens only
serve to secure the payment of Indebtedness arising under such Capitalized Lease
Obligation and (y) the Lien encumbering the asset giving rise to the Capitalized
Lease Obligation does not encumber any other asset of the U.S. Borrower or any
Subsidiary of the U.S. Borrower;

(vii) Liens placed upon equipment or machinery used in the ordinary course of
business of the U.S. Borrower or any of its Subsidiaries and placed at the time
of the acquisition thereof by the U.S. Borrower or such Subsidiary or within 180
days thereafter to secure Indebtedness incurred to pay all or a portion of the
purchase price thereof or to secure Indebtedness incurred solely for the purpose
of financing the acquisition of any such equipment or machinery or extensions,
renewals or replacements of any of the foregoing for the same or a lesser
amount, provided that (x) the Indebtedness secured by such Liens is permitted by
Section 8.4 and (y) in all events, the Lien encumbering the equipment or
machinery so acquired does not encumber any other asset of the U.S. Borrower or
such Subsidiary;

(viii) easements, rights-of-way, restrictions, encroachments and other similar
charges or encumbrances, and minor title deficiencies, in each case not securing
Indebtedness and not materially interfering with the conduct of the business of
the U.S. Borrower or any of its Subsidiaries;

(ix) Liens arising from precautionary Uniform Commercial Code financing
statement filings regarding operating leases entered into in the ordinary course
of business;

(x) Liens arising out of the existence of judgments or decrees (but excluding
consensual Liens granted by the U.S. Borrower or any of its Subsidiaries on any
of their assets) that do not constitute an Event of Default under
Section 9.1(g);

(xi) statutory and common law landlords’ liens under leases to which the U.S.
Borrower or any of its Subsidiaries is a party;

(xii) Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with workers compensation claims, unemployment
insurance and social security benefits and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety bonds, performance, completion and guarantee bonds
and other obligations of a

 

86



--------------------------------------------------------------------------------

like nature incurred in the ordinary course of business and consistent with past
practice (exclusive of obligations in respect of the payment for borrowed
money);

(xiii) Liens on property or assets acquired by the U.S. Borrower or any of its
Subsidiaries in existence at the time such property or asset is acquired by the
U.S. Borrower or such Subsidiary (including by the merger or acquisition of any
Person), provided that (x) any Indebtedness that is secured by such Liens is
permitted to exist under Section 8.4, and (y) such Liens are not incurred in
connection with, or in contemplation or anticipation of, such merger or
acquisition and do not attach to any other asset of the U.S. Borrower or any of
its Subsidiaries;

(xiv) Liens arising out of any conditional sale, title retention, consignment or
other similar arrangements for the sale of goods entered into by the U.S.
Borrower or any of its Subsidiaries in the ordinary course of business to the
extent such Liens do not attach to any assets other than the goods subject to
such arrangements;

(xv) Liens (x) incurred in the ordinary course of business in connection with
the purchase or shipping of goods or assets (or the related assets and proceeds
thereof), which Liens are in favor of the seller or shipper of such goods or
assets and only attach to such goods or assets, (y) incurred in the ordinary
course of business in connection with property owned by third parties installed
to provide energy or oxygen at the facilities of the U.S. Borrower and its
Subsidiaries pursuant to any supply arrangement or operating lease (but not
pursuant to a Capital Lease) and (z) in favor of customs and revenue authorities
arising as a matter of law to secure payment of customs duties in connection
with the importation of goods;

(xvi) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the U.S. Borrower or any Subsidiary, in each case granted in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank or banks with
respect to cash management and operating account arrangements;

(xvii) Liens created on assets transferred to an SPV pursuant to Asset
Securitizations (which assets shall be of the types described in the definition
of Asset Securitization contained herein), securing Attributable Securitization
Indebtedness permitted to be outstanding pursuant to Section 8.4(v); and

(xviii) additional Liens of the U.S. Borrower or any Subsidiary of the U.S.
Borrower not otherwise permitted by this Section 8.1, so long as the aggregate
amount (exclusive of regularly accruing interest or similar amounts which are
paid on a current basis) of obligations secured by Liens permitted pursuant to
this Section 8.1(xviii) does not exceed $300,000,000 at any time.

SECTION 8.2 Consolidation, Merger, Purchase or Sale of Assets, etc. The U.S.
Borrower will not, and will not permit any of its Subsidiaries to, wind up,
liquidate or dissolve its affairs or enter into any transaction of merger or
consolidation, or convey, sell, lease or otherwise

 

87



--------------------------------------------------------------------------------

dispose of all or any part of its property or assets (other than sales of
inventory, raw materials, supplies and used or surplus equipment, in each case
in the ordinary course of business), or enter into any sale-leaseback
transactions, or purchase or otherwise acquire (in one or a series of related
transactions) all or substantially all of the Equity Interests in or assets of
any Person (each such purchase or acquisition, an “Acquisition”) (or agree to do
any of the foregoing at any future time), except that:

(i) each of the U.S. Borrower and any of its Subsidiaries may liquidate or
otherwise dispose of obsolete or worn-out property in the ordinary course of
business, and may dissolve, liquidate or merge out of existence a Subsidiary
that is not a Subsidiary Borrower, the continued existence of which is no longer
materially advantageous to the U.S. Borrower or its Subsidiaries;

(ii) each of the U.S. Borrower and any of its Subsidiaries may sell assets
including pursuant to a transaction of merger or consolidation, including the
Equity Interests of a Subsidiary of the U.S. Borrower that is not a Subsidiary
Borrower so long as (x) no Default or Event of Default then exists or would
result therefrom, (y) in the case of the sale of the Equity Interests of any
Credit Party, all of the Equity Interests of such Credit Party and its other
Subsidiaries are sold pursuant to such sale and (z) the Fair Market Value of
such assets when added to the Fair Market Value of all assets sold pursuant to
this clause (ii) of the U.S. Borrower and its Subsidiaries previously sold
pursuant to this Section 8.2(ii), does not exceed $350,000,000 in any Fiscal
Year;

(iii) each of the U.S. Borrower and any of its Subsidiaries may sell or
discount, in each case without recourse and in the ordinary course of business,
accounts receivable arising in the ordinary course of business, but only in
connection with the compromise or collection thereof and, subject to
Section 8.2(vii), not as part of any financing transaction;

(iv) each of the U.S. Borrower and any of its Subsidiaries may grant licenses,
sublicenses, leases or subleases to other Persons not materially interfering
with the conduct of the business of the U.S. Borrower or any of its
Subsidiaries;

(v) each of the U.S. Borrower and any of its Subsidiaries may convey, lease,
rent, sell or otherwise transfer all or any part of its business, properties and
assets to the U.S. Borrower or to any other Subsidiary of the U.S. Borrower;

(vi) each of the U.S. Borrower and any of its Subsidiaries may merge or
consolidate with and into, be dissolved or liquidated into, or amalgamate with
any other Person, so long as (i) in the case of any such merger, consolidation,
dissolution, liquidation or amalgamation involving the U.S. Borrower, the U.S.
Borrower is the surviving or continuing entity of any such merger,
consolidation, dissolution, liquidation or amalgamation and such entity is a
U.S. Person (provided, that no Subsidiary Borrower may merge, consolidate or
amalgamate with or into, or be dissolved or liquidated into, the U.S. Borrower),
(ii) in the case of any such merger, consolidation, dissolution, liquidation or
amalgamation involving a Subsidiary Borrower, such Subsidiary Borrower is the
surviving or continuing entity of any such merger, consolidation, dissolution,

 

88



--------------------------------------------------------------------------------

liquidation or amalgamation or, in the event of an amalgamation involving the
Canadian Borrower, the continuing Person resulting therefrom is a Wholly-Owned
Subsidiary of the U.S. Borrower organized under the laws of Canada or a province
thereof that takes such actions, and deliver all such documents incidental or
related thereto, as may be reasonably requested by the Administrative Agent to
assume all of the obligations of the Canadian Borrower under this Agreement and
the other Loan Documents to which the Canadian Borrower was a party and to
become a party to this Agreement and each other Loan Document to which the
Canadian Borrower was a party, after which such continuing Person shall be the
“Canadian Borrower” hereunder and under each other Loan Document and (iii) in
all other cases, the surviving or continuing corporation of any such merger,
consolidation, dissolution, liquidation or amalgamation is a Subsidiary of the
U.S. Borrower;

(vii) each of the U.S. Borrower and any of its Subsidiaries party to an Asset
Securitization may sell accounts and related general intangibles, chattel paper,
instruments, security and collections with respect thereto pursuant to such
Asset Securitization (after the execution thereof), so long as (x) each such
sale is in an arm’s-length transaction and on terms consistent with prevailing
market conditions for similar transactions at such time and (y) the aggregate
Attributable Securitization Indebtedness shall not exceed $400,000,000 at any
time outstanding;

(viii) each of the U.S. Borrower and any of its Subsidiaries may liquidate or
otherwise dispose of Cash Equivalents in the ordinary course of business;

(ix) each of the U.S. Borrower and any of its Subsidiaries may consummate an
Acquisition, so long as no Default or Event of Default shall have occurred and
be continuing at the time of the consummation of the proposed Acquisition or
immediately after giving effect thereto (each such Acquisition, a “Permitted
Acquisition”);

(x) each of the U.S. Borrower and any of its Subsidiaries may transfer and
dispose of inventory, raw materials, equipment, Real Property and other tangible
assets in exchange for consideration comprised of inventory, raw materials,
supplies, used or surplus equipment, Real Property and other tangible assets or
some combination thereof, in each case in the ordinary course of business, so
long as (x) no Default or Event of Default then exists or would result therefrom
and (y) the book value of such assets at the time of the consummation of such
sale, when added to the book value of all assets of the U.S. Borrower and its
Subsidiaries previously sold pursuant to this Section 8.2(x), does not exceed
$250,000,000 at any time; and

(xi) each of the U.S. Borrower and any of its Subsidiaries may sell, transfer or
convey raw materials, equipment, Real Property and other tangible assets to the
extent that the Net Sale Proceeds therefrom are used to acquire replacement raw
materials, equipment, real property and other tangible assets within 270 days
after receipt of such Net Sale Proceeds (and in the case of any contractual
commitment to so apply such Net Sale Proceeds entered into within such 270 day
period, within 360 days after receipt of such Net Sale Proceeds).

 

89



--------------------------------------------------------------------------------

SECTION 8.3 Dividends. The U.S. Borrower will not, and will not permit any of
its Subsidiaries to, authorize, declare or pay any Dividends with respect to the
U.S. Borrower or any of its Subsidiaries, except that:

(i) (x) any Subsidiary of the U.S. Borrower may pay Dividends to the U.S.
Borrower or to any Wholly-Owned Subsidiary of the U.S. Borrower and (y) any
Non-Wholly Owned Subsidiary of the U.S. Borrower may pay cash dividends to its
shareholders generally so long as the U.S. Borrower or its respective Subsidiary
which owns the Equity Interests in the Subsidiary paying such Dividends receives
at least its proportionate share thereof (based upon its relative holding of the
Equity Interests in the Subsidiary paying such Dividends and taking into account
the relative preferences, if any, of the various classes of Equity Interests of
such Subsidiary); and

(ii) the U.S. Borrower and its Subsidiaries may authorize, declare and pay any
other cash Dividend so long as (x) no Default or Event of Default exists at the
time of such authorization, declaration or payment or would exist immediately
after giving effect thereto and (y) such authorization, declaration or payment
will not violate (I) any provision of the certificate or articles of
incorporation, certificate of formation, limited liability company agreement or
by-laws (or equivalent organizational documents), as applicable, of such Person
or (II) any material agreement, instrument, judgment, decree, order, statute,
rule or governmental regulation applicable to such Person.

SECTION 8.4 Indebtedness. The U.S. Borrower will not, and will not permit any of
its Subsidiaries to contract, create, incur, assume or suffer to exist any
Indebtedness, except:

(i) unsecured Indebtedness of the Credit Parties so long as, on the date of the
respective incurrence thereof, no Default or Event of Default then exists or
would result therefrom;

(ii) unsecured Indebtedness of the Non-Guarantor Subsidiaries so long as (x) on
the date of the respective incurrence thereof, no Default or Event of Default
then exists or would result therefrom and (y) the aggregate principal amount of
all such outstanding Indebtedness, (I) does not exceed $400,000,000 at any time
and (II) when added to the aggregate principal amount of all outstanding
Indebtedness incurred by the U.S. Borrower and its Subsidiaries pursuant to
Section 8.4(iii), does not exceed $600,000,000 at any time;

(iii) secured Indebtedness of the U.S. Borrower and its Subsidiaries so long as
(x) on the date of the respective incurrence thereof no Default or Event of
Default then exists or would result therefrom and (y) the aggregate principal
amount of all such outstanding Indebtedness, (I) does not exceed $300,000,000 at
any time and (II) when added to the aggregate principal amount of all
outstanding Indebtedness incurred by the Non-Guarantor Subsidiaries pursuant to
Section 8.4(ii), does not exceed $600,000,000 at any time;

(iv) Indebtedness of the U.S. Borrower and its Subsidiaries incurred to finance
fixed or capital assets or evidenced by Capitalized Lease Obligations and
purchase

 

90



--------------------------------------------------------------------------------

money Indebtedness described in Section 8.1(vi) or (vii), provided that in no
event shall the sum of the aggregate principal amount of all such Indebtedness
permitted by this Section 8.4(iv) (as measured on the date of each incurrence
pursuant to this Section 8.4(iv)) exceed 5% of Consolidated Net Tangible Assets
of the U.S. Borrower and its Subsidiaries as of the last day of the last Fiscal
Year for which financial statements have been delivered pursuant to
Section 7.1(b);

(v) Attributable Securitization Indebtedness incurred under or in connection
with any Asset Securitization in an aggregate principal amount not to exceed
$400,000,000 at any time outstanding;

(vi) Indebtedness constituting Intercompany Loans, to the extent permitted
pursuant to Section 8.5 (and subject to the requirements, if applicable, of
Section 8.11);

(vii) Indebtedness consisting of guaranties or Contingent Obligations by the
U.S. Borrower and its Subsidiaries of each other’s Indebtedness and lease and
other obligations permitted under this Agreement; provided that no Non-Guarantor
Subsidiaries shall be permitted to furnish a guarantee (except to the extent
such guarantee is permitted pursuant to Section 8.4(ii)) or Contingent
Obligation in respect, or in support, of any Indebtedness or lease or other
obligations of the U.S. Borrower or any other Credit Party;

(viii) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, so long as such Indebtedness is
extinguished within four Business Days of its incurrence;

(ix) Indebtedness of the U.S. Borrower and its Subsidiaries with respect to
performance bonds, surety bonds, completion bonds, guaranty bonds, appeal bonds
or customs bonds required in the ordinary course of business or in connection
with the enforcement of rights or claims of the U.S. Borrower or any of its
Subsidiaries or in connection with judgments that do not result in a Default or
an Event of Default;

(x) Indebtedness of the U.S. Borrower or any of its Subsidiaries which may be
deemed to exist in connection with agreements providing for indemnification,
purchase price adjustments and similar obligations in connection with the
acquisition or disposition of assets in accordance with the requirements of this
Agreement, so long as any such obligations are those of the Person making the
respective acquisition or sale, and are not guaranteed by any other Person
except as permitted by Section 8.4(vii);

(xi) Indebtedness of the U.S. Borrower and its Subsidiaries existing on the
Closing Date (but excluding the Obligations) and extensions, renewals,
replacements and refinancings of any such Indebtedness that do not (I) increase
the outstanding principal amount thereof (except by the amount of any premium or
fee paid or payable in connection with such extension, renewal or replacement)
unless otherwise permitted pursuant to another provision of this Section 8.4,
(II) have any additional obligors or

 

91



--------------------------------------------------------------------------------

guarantors with respect thereto unless otherwise permitted pursuant to another
provision of this Section 8.4 or (III) have any additional Liens to secure such
Indebtedness; and

(xii) Indebtedness of the U.S. Borrower and its Subsidiaries in respect of
letters of credit obtained or deposits made in order to provide security for
workers’ compensation claims or pension plans, payment obligations in connection
with self-insurance or pursuant to statutory obligations, in each case in the
ordinary course of business.

SECTION 8.5 Advances, Investments and Loans. The U.S. Borrower will not, and
will not permit any of its Subsidiaries to, directly or indirectly, lend money
or credit or make advances to any Person, or purchase or acquire any stock,
obligations or securities of, or any other Equity Interest in, or make any
capital contribution to, any other Person, or enter into any partnership or
joint venture, or purchase or own a futures contract or otherwise become liable
for the purchase or sale of currency or other commodities at a future date in
the nature of a futures contract (each of the foregoing an “Investment”), except
that the following shall be permitted:

(i) the U.S. Borrower and its Subsidiaries may acquire and hold accounts
receivables owing to any of them, if created or acquired in the ordinary course
of business and payable or dischargeable in accordance with customary trade
terms of the U.S. Borrower or such Subsidiary;

(ii) the U.S. Borrower and its Subsidiaries may hold the Investments held by
them on the Closing Date, provided that (x) any additional Investments made with
respect thereto shall be permitted only if permitted under the other provisions
of this Section 8.5 and (y) any Investment in an amount greater than $5,000,000
held on the Closing Date shall be permitted by this clause 8.5(ii) only if
described on Schedule 8.5;

(iii) the U.S. Borrower and its Subsidiaries may acquire and own investments
(including debt obligations) received in connection with the bankruptcy or
reorganization of suppliers and customers and in good faith settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

(iv) the U.S. Borrower and its Subsidiaries may make loans and advances to their
officers and employees for moving, relocation and travel expenses and other
similar expenditures, in each case in the ordinary course of business;

(v) the U.S. Borrower and its Subsidiaries may acquire and hold obligations of
their officers and employees in connection with such officers’ and employees’
acquisition of shares of U.S. Borrower Common Stock (so long as no cash is
actually advanced by the U.S. Borrower or any of its Subsidiaries in connection
with the acquisition of such obligations);

(vi) the U.S. Borrower and its Subsidiaries may enter into (x) Interest Rate
Protection Agreements entered into with respect to other Indebtedness permitted
under Section 8.4 and (y) Other Hedging Agreements entered into in the ordinary
course of business and providing protection to the U.S. Borrower and its
Subsidiaries against fluctuations in currency values or commodity prices in
connection with the U.S.

 

92



--------------------------------------------------------------------------------

Borrower or any of its Subsidiaries’ operations, in either case so long as the
entering into of such Interest Rate Protection Agreements or Other Hedging
Agreements are bona fide hedging activities and are not for speculative
purposes;

(vii) (I) the U.S. Borrower and the other Credit Parties may make intercompany
loans and advances to each other, (II) the U.S. Borrower and its Subsidiaries
may make intercompany loans and advances to any Non-Guarantor Subsidiary, and
(III) any Non-Guarantor Subsidiary which is at such time a party to the
Intercompany Subordination Agreement (unless prohibited by applicable law in the
case of a Foreign Subsidiary) may make intercompany loans and advances to any
Credit Party which at such time is party to the Intercompany Subordination
Agreement (such intercompany loans and advances referred to in preceding clauses
(I) through (III), collectively, the “Intercompany Loans”), provided that
(x) each Intercompany Loan made to any Credit Party by any Subsidiary of the
U.S. Borrower that is not a Credit Party shall, except to the extent prohibited
by applicable law in the case of Intercompany Loans made by a Foreign
Subsidiary, be subject to subordination as, and to the extent, required by the
Intercompany Subordination Agreement and (y) no Intercompany Loan may be made
pursuant to subclause (II) above at any time that a Default or an Event of
Default has occurred and its continuing;

(viii) (I) the U.S. Borrower and the other Credit Parties may make capital
contributions to, or acquire Equity Interests of, any other Credit Party, (II)
the U.S. Borrower and the other Credit Parties may make capital contributions
to, or acquire Equity Interests of, Non-Guarantor Subsidiaries and Persons that
are not Subsidiaries of the U.S. Borrower, and may capitalize or forgive any
Indebtedness owed to them by any Non-Guarantor Subsidiary and outstanding under
Section 8.5(vii), and (III) any Non-Wholly-Owned Subsidiary may make capital
contributions to, or acquire Equity Interests of, any other Non-Guarantor
Subsidiary, and may capitalize or forgive any Indebtedness owed to it by a
Non-Guarantor Subsidiary; provided that no contribution, capitalization or
forgiveness may be made pursuant to preceding subclause (II) at any time that a
Default or an Event of Default has occurred and its continuing;

(ix) Contingent Obligations permitted by Section 8.4, to the extent constituting
Investments;

(x) Permitted Acquisitions shall be permitted in accordance with the
requirements of Section 8.2;

(xi) the U.S. Borrower and its Subsidiaries may receive and hold promissory
notes and other non-cash consideration received in connection with any asset
sale permitted by Section 8.2(ii);

(xii) the U.S. Borrower and its Subsidiaries may make advances in the form of a
prepayment of expenses to vendors, suppliers and trade creditors consistent with
their past practices, so long as such expenses were incurred in the ordinary
course of business of the U.S. Borrower or such Subsidiary;

 

93



--------------------------------------------------------------------------------

(xiii) the U.S. Borrower and its Subsidiaries may make and hold Investments in
Cash Equivalents; and

(xiv) the U.S. Borrower and its Subsidiaries may make, hold and enter into
additional Investments so long as, at the time of making such Investment, no
Default or Event of Default then exists or would result therefrom.

SECTION 8.6 Transactions with Affiliates. The U.S. Borrower will not, and will
not permit any of its Subsidiaries to, enter into any transaction or series of
related transactions with any Affiliate of the U.S. Borrower or any of its
Subsidiaries (other than the U.S. Borrower and its Subsidiaries and any Person
that is an Affiliate solely as a result of the ownership by the U.S. Borrower or
any of its Subsidiaries of the Equity Interests of such Person) other than in
the ordinary course of business and on terms and conditions substantially as
favorable or more favorable to the U.S. Borrower or such Subsidiary as would
reasonably be obtained by the U.S. Borrower or such Subsidiary at that time in a
comparable arm’s-length transaction with a Person other than an Affiliate,
except that the following in any event shall be permitted:

(i) customary fees, indemnities and reimbursements may be paid to non-officer
directors of the U.S. Borrower and its Subsidiaries and loans and advances
permitted by Section 8.5(iv);

(ii) the U.S. Borrower may issue U.S. Borrower Common Stock and Qualified
Preferred Stock; and

(iii) the U.S. Borrower and its Subsidiaries may enter into, and may make
payments under, employment agreements, employee benefits plans, stock option
plans, indemnification provisions and other similar compensatory arrangements
with officers, employees and directors of the U.S. Borrower and its Subsidiaries
in the ordinary course of business.

SECTION 8.7 Interest Expense Coverage Ratio. The U.S. Borrower will not permit
the Interest Expense Coverage Ratio for any Test Period ending on the last day
of a Fiscal Quarter to be less than 2.25:1.00; provided that compliance with
this Section 8.7 for each Test Period shall be determined on the earlier to
occur of (x) the date upon which the U.S. Borrower delivers financial statements
for the last Fiscal Quarter of such Test Period pursuant to Section 7.1(a) or
(b) (in which case such compliance shall be determined based upon such delivered
financial statements) and (y) the 30th day after the last day of the last Fiscal
Quarter of such Test Period (in which case such compliance shall be determined
based upon internally prepared financial statements of the U.S. Borrower and its
Subsidiaries on such date and shall then also be determined on the date
described in preceding clause (x) based upon the delivered financial statements
described in preceding clause (x)); provided further, that if at any time
subsequent to the delivery of any such financial statements described above with
respect to any Test Period, there are subsequent adjustments thereto (or to the
financial results described therein), such subsequent adjustments shall be given
full force and effect.

SECTION 8.8 Leverage Ratio. The U.S. Borrower will not permit the ratio of
Consolidated Total Indebtedness to Consolidated Total Capitalization at any time
to exceed

 

94



--------------------------------------------------------------------------------

0.60:1.00; provided that for determining compliance with this Section 8.8 at any
time, (x) in calculating Consolidated Total Capitalization, Consolidated Net
Worth shall be determined based upon the financial statements most recently
delivered to the Administrative Agent pursuant to Section 7.1(a) or (b), unless
the U.S. Borrower has not delivered such financial statements within 30 days of
the last day of the most recently ended Fiscal Quarter, in which case
Consolidated Net Worth shall be determined based upon internally prepared
financial statements of the U.S. Borrower and its Subsidiaries until such time
as the U.S. Borrower delivers financial statements for such Fiscal Quarter to
the Administrative Agent pursuant to Section 7.1(a) or (b) for such Fiscal
Quarter (at which time Consolidated Net Worth shall be determined based upon
such delivered financial statements), provided that if at any time subsequent to
the delivery of any such financial statements described above, there are
subsequent adjustments thereto (or to the financial results described therein),
such subsequent adjustments shall be given full force and effect and
(y) Consolidated Total Indebtedness shall be the actual Consolidated Total
Indebtedness at such time. In determining the ratio of Consolidated Total
Indebtedness to Consolidated Total Capitalization at any time, actual
Consolidated Total Indebtedness on the respective date of determination shall be
used, with Consolidated Net Worth to be determined based on the last available
calculation of Consolidated Net Worth as calculated pursuant to the proviso to
the immediately preceding sentence; provided, further, that such Consolidated
Net Worth shall be adjusted for any issuance of Equity Interests of the U.S.
Borrower and for any Dividends actually paid by the U.S. Borrower and/or its
respective Subsidiaries (to Persons other than the U.S. Borrower and
Subsidiaries thereof), after the date of the respective calculation of
Consolidated Net Worth and on or prior to the date of the next determination of
Consolidated Net Worth as described above.

SECTION 8.9 Modifications of Certain Agreements. The U.S. Borrower will not, and
will not permit any of its Subsidiaries to amend or modify, or permit the
amendment or modification of, any provision of any Senior Notes Document in a
manner materially adverse to the interests of the Lenders (in their capacity as
Lenders).

SECTION 8.10 Limitation on Certain Restrictions on Subsidiaries. The U.S.
Borrower will not, and will not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Subsidiary to (a) pay
dividends or make any other distributions on its capital stock or any other
Equity Interest or participation in its profits owned by the U.S. Borrower or
any of its Subsidiaries, or pay any Indebtedness owed to the U.S. Borrower or
any of its Subsidiaries, (b) make loans or advances to the U.S. Borrower or any
of its Subsidiaries or (c) transfer any of its properties or assets to the U.S.
Borrower or any of its Subsidiaries, except for such encumbrances or
restrictions existing under or by reason of (i) applicable law, (ii) this
Agreement and the other Loan Documents, (iii) the Senior Notes Documents,
(iv) customary provisions restricting subletting or assignment of any lease
governing any leasehold interest of the U.S. Borrower or any of its
Subsidiaries, (v) customary provisions restricting assignment of any licensing
agreement (in which the U.S. Borrower or any of its Subsidiaries is the
licensee) or other contract entered into by the U.S. Borrower or any of its
Subsidiaries in the ordinary course of business, (vi) restrictions on the
transfer of any asset pending the close of the sale of such asset,
(vii) restrictions on the transfer of any asset subject to a Lien permitted by
Section 8.1(iii), (vi), (vii), (xi), (xii), (xiii), (xiv), (xv), (xvi),
(xvii) or (xviii); or (viii) with respect to any Non- Wholly Owned Subsidiary,
any agreement requiring the consent of each Person holding Equity

 

95



--------------------------------------------------------------------------------

Interests in such Non-Wholly Owned Subsidiary for such Non-Wholly Owned
Subsidiary to pay dividends or make any other distributions on its capital stock
or any other Equity Interests.

SECTION 8.11 Intercompany Subordination Agreement. Notwithstanding anything to
the contrary contained in this Agreement, at no time shall any Credit Party be
an obligor with respect to any Intercompany Loan made to it by any Subsidiary of
the U.S. Borrower that is not a Credit Party, unless each obligor (including
each Person which is a guarantor thereof) and each obligee with respect thereto
are party to the Intercompany Subordination Agreement, except that a Foreign
Subsidiary of the U.S. Borrower shall not be required to be a party to the
Intercompany Subordination Agreement to the extent prohibited by applicable law.

ARTICLE IX

DEFAULT AND REMEDIES

SECTION 9.1 Events of Default. Each of the following specified events shall
constitute an “Event of Default”:

(a) Payments. Any Borrower shall default in the payment when due (whether at
maturity, by reason of acceleration or otherwise) of (a) principal of any Loan
or any Note or (b) any interest on any Loan or Note, any Reimbursement
Obligation, any fees or any other amounts owing hereunder or under any other
Loan Documents and such default described in this clause (b) shall continue
unremedied for five or more Business Days; or

(b) Representations, etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Loan Document or in any
certificate delivered to the Administrative Agent or any Lender pursuant hereto
or thereto shall prove to be untrue in any material respect on the date as of
which made or deemed made; or

(c) Covenants. The U.S. Borrower or any of its Subsidiaries shall (i) default in
the due performance or observance by it of any term, covenant or agreement
contained in Section 7.1(e)(i), 7.4 (with respect to the existence of any
Borrower), 7.8 or 7.10 or Article VIII or (ii) default in the due performance or
observance by it of any other term, covenant or agreement contained in this
Agreement (other than those set forth in Sections 9.1(a) and 9.1(b)) or any
other Loan Document and such default shall continue unremedied for a period of
30 days after written notice thereof to the defaulting party by the
Administrative Agent or any Lender; or

(d) Default Under Other Agreements. (i) The U.S. Borrower or any of its
Subsidiaries shall (x) default in any payment of any Indebtedness (other than
the Obligations) beyond the period of grace, if any, provided in an instrument
or agreement under which such Indebtedness was created or (y) default in the
observance or performance of any agreement or condition relating to any
Indebtedness (other than the Obligations) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause (determined
without regard to whether any notice is required, but after giving

 

96



--------------------------------------------------------------------------------

effect to any applicable grace periods), any such Indebtedness to become due
prior to its stated maturity, or (ii) any Indebtedness (other than the
Obligations) of the U.S. Borrower or any of its Subsidiaries shall be declared
to be (or shall become) due and payable, or required to be prepaid other than by
a regularly scheduled required prepayment, prior to the stated maturity thereof,
provided that it shall not be a Default or an Event of Default under this
Section 9.1(d) unless the aggregate principal amount of all Indebtedness as
described in preceding clauses (i) and (ii) is at least $75,000,000; or

(e) Bankruptcy, etc. The U.S. Borrower or any other Credit Party shall commence
a voluntary case concerning itself under Title 11 of the United States Code
entitled “Bankruptcy,” as now or hereafter in effect, or any successor thereto
(the “Bankruptcy Code”); or an involuntary case is commenced against the U.S.
Borrower or any other Credit Party, and the petition is not dismissed within
sixty days after the filing thereof, provided, however, that during the pendency
of such period, each Lender shall be relieved of its obligation to extend credit
hereunder; or a custodian (as defined in the Bankruptcy Code) is appointed for,
or takes charge of, all or substantially all of the property of the U.S.
Borrower or other Credit Party, to operate all or any substantial portion of the
business of the U.S. Borrower or any other Credit Party, or the U.S. Borrower or
any other Credit Party commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the U.S. Borrower or any other Credit Party, or there is
commenced against the U.S. Borrower or any other Credit Party any such
proceeding which remains undismissed for a period of sixty days after the filing
thereof, or the U.S. Borrower or any other Credit Party is adjudicated insolvent
or bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or the U.S. Borrower or any other Credit Party makes a
general assignment for the benefit of creditors; or any Company action is taken
by the U.S. Borrower or any other Credit Party for the purpose of effecting any
of the foregoing; or

(f) ERISA. If (i) any Plan shall fail to satisfy the minimum funding standards
of Section 302 of ERISA or Section 412 of the Code for any plan year or part
thereof or a waiver of such standards or extension of any amortization period is
sought or granted under section 412 of the Code, (ii) a notice of intent to
terminate any Plan shall have been or is reasonably expected to be filed with
the PBGC or the PBGC shall have instituted proceedings under ERISA section 4042
to terminate or appoint a trustee to administer any Plan or the PBGC shall have
notified the U.S. Borrower or any ERISA Affiliate that a Plan may become a
subject of any such proceedings, (iii) there is an “amount of unfunded benefit
liabilities” (within the meaning of section 4001(a)(18) of ERISA) under any
Plan, determined in accordance with Title IV of ERISA, or an amount (if any) by
which the present value of accrued benefit liabilities under any Non-U.S. Plan
exceeds the aggregate current value of the assets of such Non-U.S. Plan
allocable to such liabilities, (iv) the U.S. Borrower or any ERISA Affiliate
shall have incurred or is reasonably expected to incur any liability pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, (v) the U.S. Borrower or any ERISA Affiliate
withdraws from any Multiemployer Plan, (vi) the U.S. Borrower or any ERISA
Affiliate establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that would increase the liability
of the U.S. Borrower, or (vii) the U.S. Borrower fails to administer or maintain
a Plan or Non-U.S. Plan in compliance with the requirements of any and all
applicable laws, statutes, rules, regulations or court orders or

 

97



--------------------------------------------------------------------------------

any Plan or Non-U.S. Plan is involuntarily terminated or wound up, or (viii) the
U.S. Borrower, any of its Subsidiaries, or any ERISA Affiliate becomes subject
to the imposition of a financial penalty (which for this purpose shall mean any
tax, penalty, or other liability, whether by way of indemnity or otherwise) with
respect to one or more Plan or Non-U.S. Plan; and any such event or events
described in clauses (i) through (viii) above, either individually or together
with any other such event or events, could reasonably be expected to have a
Material Adverse Effect. As used in Section 9.1(f), the terms “employee benefit
plan” and “employee welfare benefit plan” shall have the respective meanings
assigned to such terms in Section 3 of ERISA, the term “benefit liabilities” has
the meaning specified in Section 4001 of ERISA; or

(g) Judgments. One or more judgments or decrees shall be entered against the
U.S. Borrower or any Subsidiary of the U.S. Borrower involving in the aggregate
for the U.S. Borrower and its Subsidiaries a liability (not paid or to the
extent not covered by a reputable and solvent insurance company) and such
judgments and decrees either shall be final and non-appealable or shall not be
vacated, discharged or stayed or bonded pending appeal for any period of 30
consecutive days, and the aggregate amount of all such judgments equals or
exceeds $75,000,000; or

(h) Change of Control. A Change of Control shall occur; or

(i) Guaranties. Any Guaranty shall cease to be in full force or effect (except
in accordance with the terms thereof) as to the relevant Guarantor, or any
Guarantor or Person acting by or on behalf of such Guarantor shall deny or
disaffirm such Guarantor’s obligations under the relevant Guaranty.

SECTION 9.2 Remedies. Upon the occurrence of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the U.S. Borrower:

(a) Acceleration; Termination of Revolving Credit Facility.

(i) Terminate the Revolving Credit Commitment and declare the principal of and
interest on the Loans and the Reimbursement Obligations at the time outstanding,
and all other amounts owed to the Lenders and to the Administrative Agent under
this Agreement or any of the other Loan Documents (including, without
limitation, all L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented or shall be entitled to
present the documents required thereunder) and all other Obligations, to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by each Credit Party, anything in this Agreement or
the other Loan Documents to the contrary notwithstanding, and terminate the
Revolving Credit Facility and any right of the Borrowers to request borrowings
or Letters of Credit thereunder; provided, that upon the occurrence of an Event
of Default specified in Section 9.1(e), the Credit Facility shall be
automatically terminated and all Obligations shall automatically become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly

 

98



--------------------------------------------------------------------------------

waived by each Credit Party, anything in this Agreement or in any other Loan
Document to the contrary notwithstanding; and

(ii) exercise on behalf of the Guaranteed Creditors all of its other rights and
remedies under this Agreement, the other Loan Documents and Applicable Law, in
order to satisfy all of the Guaranteed Obligations.

(b) Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the U.S. Borrower shall at
such time deposit in a cash collateral account opened by the Administrative
Agent an amount equal to the aggregate then undrawn and unexpired amount of such
Letters of Credit. Amounts held in such cash collateral account shall be applied
by the Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Obligations on a pro rata basis. After all such Letters of Credit shall
have expired or been fully drawn upon, the Reimbursement Obligation shall have
been satisfied and all other Obligations shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the U.S.
Borrower.

(c) Rights of Collection. Exercise on behalf of the Lenders all of its other
rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Borrowers’ Obligations.

SECTION 9.3 Rights and Remedies Cumulative; Non-Waiver; etc. The enumeration of
the rights and remedies of the Administrative Agent and the Lenders set forth in
this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent and the Lenders of any right or remedy shall not preclude
the exercise of any other rights or remedies, all of which shall be cumulative,
and shall be in addition to any other right or remedy given hereunder or under
the other Loan Documents or that may now or hereafter exist at law or in equity
or by suit or otherwise. No delay or failure to take action on the part of the
Administrative Agent or any Lender in exercising any right, power or privilege
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or privilege preclude any other or further exercise
thereof or the exercise of any other right, power or privilege or shall be
construed to be a waiver of any Event of Default. No course of dealing between
the Borrowers, the Administrative Agent and the Lenders or their respective
agents or employees shall be effective to change, modify or discharge any
provision of this Agreement or any of the other Loan Documents or to constitute
a waiver of any Event of Default.

SECTION 9.4 Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 9.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received by the Lenders upon the Obligations
and all net proceeds from the enforcement of the Obligations shall be applied:

First, to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities, expenses and other amounts (other than principal and
interest), including reasonable attorney fees, payable to the Administrative
Agent in its capacity as such, each Issuing Lender in

 

99



--------------------------------------------------------------------------------

its capacity as such and each Swingline Lender in its capacity as such (ratably
among the Administrative Agent, each Issuing Lender and each Swingline Lender in
proportion to the respective amounts described in this clause First payable to
them);

Second, to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders under the Loan Documents, including reasonable attorney fees
(ratably among the Lenders in proportion to the respective amounts described in
this clause Second payable to them);

Third, to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations (ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them);

Fourth, to payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and Specified Hedge
Obligations (including any termination payments and any accrued and unpaid
interest thereon) (ratably among the Lenders and the counterparties to the
Specified Hedge Obligations in proportion to the respective amounts described in
this clause Fourth held by them);

Fifth, to the Administrative Agent for the account of each Issuing Lender, to
cash collateralize any L/C Obligations then outstanding; and

Last, the balance, if any, after all of the Guaranteed Obligations have been
indefeasibly paid in full, to the Borrowers or as otherwise required by
Applicable Law.

Notwithstanding the foregoing, Obligations arising under Specified Hedge
Agreements shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Guaranteed Creditor that is a counterparty to such Specified Hedge
Agreements. Each such Guaranteed Creditor that is not a party to the Agreement
but that has given the notice contemplated by the preceding sentence shall, by
such notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article X hereof for itself and
its Affiliates as if a “Lender” party hereto.

SECTION 9.5 Administrative Agent May File Proofs of Claim. During any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Credit
Party, the Administrative Agent (irrespective of whether the principal of any
Loan or L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrowers) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations arising under the Loan Documents that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of

 

100



--------------------------------------------------------------------------------

the Lenders and the Administrative Agent and their respective agents and counsel
and all other amounts due the Lenders and the Administrative Agent under
Sections 3.3, 4.3 and 11.3) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.3, 4.3 and 11.3.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

ARTICLE X

THE ADMINISTRATIVE AGENT

SECTION 10.1 Appointment and Authority. Each of the Lenders and each Issuing
Lender hereby irrevocably designates and appoints Wells Fargo to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the Issuing Lenders, and neither the
U.S. Borrower nor any Subsidiary thereof shall have rights as a third party
beneficiary of any of such provisions.

SECTION 10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the U.S. Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

101



--------------------------------------------------------------------------------

SECTION 10.3 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the U.S. Borrower or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.2) or (ii) in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final nonappealable judgment. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent by the Borrowers, a Lender or
an Issuing Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than (A) to
confirm receipt of items expressly required to be delivered to the
Administrative Agent and (B) with respect to any condition set forth in
Article V, the satisfaction of which requires that an item be satisfactory to
the Administrative Agent, to confirm whether such item is satisfactory to it.

SECTION 10.4 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be

 

102



--------------------------------------------------------------------------------

genuine and to have been signed, sent or otherwise authenticated by the proper
Person. The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or an Issuing Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

SECTION 10.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the Facilities as well as
activities as Administrative Agent.

SECTION 10.6 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lenders and the U.S. Borrower and, except as may be
required by Applicable Law, such resignation shall be effective as of a date no
earlier than 30 days following the delivery of such notice. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, with the
consent of the U.S. Borrower (which consent shall not be unreasonably withheld
or delayed; provided, that the U.S. Borrower’s consent shall not be required if
an Event of Default then exists) to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders and the Issuing
Lenders, and with the consent of the U.S. Borrower (which consent shall not be
unreasonably withheld or delayed; provided, that the U.S. Borrower’s consent
shall not be required if an Event of Default then exists), appoint a successor
Administrative Agent meeting the qualifications set forth above provided that if
the Administrative Agent shall notify the U.S. Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and

 

103



--------------------------------------------------------------------------------

each Issuing Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the U.S. Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the U.S. Borrower and
such successor. After the retiring Administrative Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article and
Section 11.3 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

(b) Any resignation by Wells Fargo as Administrative Agent pursuant to this
Section shall also constitute its resignation as an Issuing Lender and a
Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender and Swingline Lender, (b) the retiring Issuing Lender and
Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
Issuing Lender shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit.

SECTION 10.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and each Issuing Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

SECTION 10.8 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, book manager, lead manager, arranger, lead arranger or co-arranger
listed on the cover page or signature pages hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
an Issuing Lender hereunder.

SECTION 10.9 Guaranty Matters. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion (without notice to, or
vote or consent of, any counterparty to any Specified Hedge Agreement that was a
Lender or an Affiliate of any

 

104



--------------------------------------------------------------------------------

Lender at the time such agreement was executed) to release any Subsidiary
Guarantor (whether or not on the date of such release there may be outstanding
Specified Hedge Obligations or contingent indemnification obligations not then
due) from its obligations under the Subsidiary Guaranty Agreement and any other
Loan Documents if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder or as otherwise permitted by the Subsidiary
Guaranty Agreement. Upon request by the Administrative Agent at any time, the
Required Lenders will confirm in writing the Administrative Agent’s authority to
release any Subsidiary Guarantor from its obligations under the Subsidiary
Guaranty Agreement pursuant to this Section.

SECTION 10.10 Specified Hedge Agreements. No Lender or Affiliate thereof party
to a Specified Hedge Agreement that obtains the benefits of Section 9.4,
Article XII or any other Loan Document shall have any right to notice of any
action or to consent to, direct or object to any action hereunder or under any
other Loan Document other than in its capacity as a Lender and, in such case,
only to the extent expressly provided in the Loan Documents.

ARTICLE XI

MISCELLANEOUS

SECTION 11.1 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:

 

If to the Borrowers:    Owens Corning    One Owens Corning Parkway    Toledo,
Ohio 43659    Attention: Treasurer    Telephone No.: (419) 248-5934    Telecopy
No.: (419) 325-0934 with copies to:    Attention: Assistant Treasurer   
Telephone No.: (419) 248-7380    Telecopy No.: (419) 325-3380 with copies to:   
Attention: General Counsel    Telephone No.: (419) 248-5934    Telecopy No.:
(419) 248-8445

 

105



--------------------------------------------------------------------------------

If to Wells Fargo as Administrative Agent:    Wells Fargo Bank, National
Association    NC0680    1525 West W.T. Harris Blvd.    Charlotte, NC 28262   
Attention of: Syndication Agency Services    Telephone No.: (704) 590-2703   
Telecopy No.: (704) 590-3481 With copies to:    Wells Fargo Bank, National
Association    10 S. Wacker Drive, 22nd Floor    Chicago, Illinois 60606   
Attention of: John Runger    Telephone No.: (312) 845-9631    Telecopy No.:
(312) 553-4783    Email: John.Runger@wellsfargo.com If to Wells Fargo as
Issuing Lender:    Wells Fargo Bank, National Association    401 Linden Street,
1st Floor    Winston-Salem, North Carolina 27101    Attention: Standby L/C
Department    Telephone No.: (336) 735-3372 If to any Lender:    To the address
set forth on the Register

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any Issuing Lender pursuant to
Article II if such Lender or such Issuing Lender, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the U.S.
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested”

 

106



--------------------------------------------------------------------------------

function, as available, return e-mail or other written acknowledgement),
provided that if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.

(c) Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the U.S.
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.

(d) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

SECTION 11.2 Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended,
consented to or waived if, but only if, such amendment, consent or waiver is in
writing and is signed by the U.S. Borrower and the Required Lenders (or by the
U.S. Borrower and the Administrative Agent with the consent of the Required
Lenders) and delivered to the Administrative Agent; provided, that no amendment,
waiver or consent shall:

(a) increase the Revolving Credit Commitment of any Lender (or reinstate any
Revolving Credit Commitment terminated pursuant to Section 9.2) or the amount of
Loans of any Lender, in any case, without the written consent of such Lender;

(b) (i) postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document or (ii) permit the final
expiration of any Letter of Credit to be extended beyond five (5) Business Days
prior to the Revolving Maturity Date, without, in each case, the written consent
of each Lender directly and adversely affected thereby;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (iv) of the second
proviso to this Section) any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly and
adversely affected thereby; provided that only the consent of the Required
Lenders shall be necessary to waive any obligation of the Borrowers to pay
interest at the rate set forth in Section 4.1(c) during the continuance of an
Event of Default;

(d) change Section 4.6 or Section 9.4 in a manner that would alter the pro rata
sharing of payments or order of payments required thereby without the written
consent of each Lender directly and adversely affected thereby;

(e) except as otherwise permitted by this Section 11.2 change any provision of
this Section or reduce the percentages specified in the definition of “Required
Lenders” or any other

 

107



--------------------------------------------------------------------------------

provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, without the written consent of each Lender;

(f) consent to the assignment or transfer by any Credit Party of such Credit
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 8.2), in each case, without the written
consent of each Lender;

(g) amend the definition of “Alternative Currency” without the written consent
of each Lender; or

(h) (A) release the U.S. Borrower Guaranty or (B) release all of the Subsidiary
Guarantors or Subsidiary Guarantors with assets or operations constituting
substantially all of the Consolidated Net Tangible Assets or Consolidated Net
Income of the U.S. Borrower and its Subsidiaries, in any case, from the
Subsidiary Guaranty Agreement (other than as authorized in Section 10.9),
without the written consent of each Lender;

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each Issuing Lender in addition to the Lenders required
above, affect the rights or duties of such Issuing Lender under this Agreement
or any Letter of Credit Application relating to any Letter of Credit issued or
to be issued by such Issuing Lender; (ii) no amendment, waiver or consent shall,
unless in writing and signed by each Swingline Lender in addition to the Lenders
required above, affect the rights or duties of any Swingline Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; and (iv) each Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (A) the Revolving Credit Commitment of such Lender may not be
increased or extended without the consent of such Lender and (B) the maturity
date of such Lender’s Loans or other Obligations may not be extended without the
consent of such Lender. For the avoidance of doubt, no amendment or amendment
and restatement of this Credit Agreement which is in all other respects approved
by the Lenders in accordance with this Section 11.2 shall require the consent of
any Lender (i) which, immediately after giving effect to such amendment or
amendment and restatement, shall have no Commitment and (ii) which,
substantially contemporaneously with the effectiveness of such amendment or
amendment and restatement, is paid in full all amounts owing to it hereunder.

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement, or
an amendment and restatement hereof (including, without limitation, amendments
to this Section 11.2) or any of the other Loan Documents or to enter into
additional Loan Documents as the Administrative Agent reasonably deems
appropriate in order to effectuate the terms of Section 4.14 (including, without
limitation, as applicable, (1) to permit the Incremental Loan Facilities to
share ratably in the benefits of this Agreement and the other Loan Documents and
(2) to include the Incremental Loan Facilities, or

 

108



--------------------------------------------------------------------------------

outstanding Incremental Term Loans or Incremental Revolving Credit Loans, in any
determination of (A) Required Lenders, as applicable or (B) similar required
lender terms applicable thereto, in each case as deemed appropriate by the
Administrative Agent); provided that no such amendment or modification shall
(x) result in any increase in the amount of any Lender’s Revolving Credit
Commitment or any increase in any Lender’s Revolving Credit Commitment
Percentage, in each case, without the written consent of such affected Lender or
(y) include the holders of Incremental Term Loans, in their capacity as such, in
the definition of “Required Lenders” for purposes of consenting to any waiver of
the conditions precedent to the extension of credit under the Revolving Credit
Facility.

SECTION 11.3 Expenses; Indemnity.

(a) Costs and Expenses. The U.S. Borrower shall pay (i) all reasonable out of
pocket expenses incurred by the Administrative Agent, the Joint Lead Arrangers
and their respective Affiliates (including the reasonable fees, charges and
disbursements of one primary counsel to the Administrative Agent and the Joint
Lead Arrangers (and of such special and local counsel as the Administrative
Agent may reasonably require and, in the case of an actual or perceived conflict
of interest, one additional counsel to the affected Person), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out of pocket
expenses incurred by any Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender or any Issuing Lender (including the reasonable
fees, charges and disbursements of any counsel for the Administrative Agent, any
Lender or any Issuing Lender), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such out of
pocket expenses incurred during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit.

(b) Indemnification by the U.S. Borrower. The U.S. Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Joint Lead Arrangers, each
Lender and each Issuing Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, and shall pay or reimburse any such Indemnitee for,
any and all losses, claims (including, without limitation, any Environmental
Claims or civil penalties or fines assessed by OFAC), damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the U.S. Borrower or any other Credit Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument executed or delivered pursuant hereto or thereto, the performance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby, (ii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such

 

109



--------------------------------------------------------------------------------

demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or Release of Hazardous Materials on or
from any property owned or operated by any Credit Party or any Subsidiary
thereof, or any Environmental Claim related in any way to any Credit Party or
any Subsidiary, (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Credit Party or
any Subsidiary thereof, and regardless of whether any Indemnitee is a party
thereto, or (v) any claim (including, without limitation, any Environmental
Claims or civil penalties or fines assessed by OFAC), investigation, litigation
or other proceeding (whether or not the Administrative Agent or any Lender is a
party thereto) and the prosecution and defense thereof, arising out of or in any
way connected with the Loans, this Agreement, any other Loan Document, or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including without limitation, reasonable
attorneys and consultant’s fees, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

(c) Reimbursement by Lenders. To the extent that the U.S. Borrower for any
reason fails to indefeasibly pay any amount required under clause (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any Issuing Lender, any Swingline Lender or any Related Party of any
of the foregoing (and without limiting the U.S. Borrower’s obligation to do so),
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such Issuing Lender, such Swingline Lender or such Related Party, as
the case may be, such Lender’s Revolving Credit Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), any Issuing Lender or any Swingline Lender in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), any Issuing Lender or any
Swingline Lender in connection with such capacity. The obligations of the
Lenders under this clause (c) are subject to the provisions of Section 4.7.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, each of the Borrowers and each other Credit Party shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
executed or delivered pursuant hereto or thereto, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in clause (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable promptly after
demand therefor.

 

110



--------------------------------------------------------------------------------

SECTION 11.4 Right of Set Off. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Lender, each Swingline Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, each Issuing Lender, each Swingline
Lender or any such Affiliate to or for the credit or the account of the U.S.
Borrower or any other Credit Party against any and all of the obligations of the
U.S. Borrower or such Credit Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender, such Issuing Lender or such
Swingline Lender, irrespective of whether or not such Lender, such Issuing
Lender or such Swingline Lender shall have made any demand under this Agreement
or any other Loan Document and although such obligations of the U.S. Borrower or
such Credit Party may be contingent or unmatured or are owed to a branch or
office of such Lender, such Issuing Lender or such Swingline Lender different
from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, each Issuing Lender, each Swingline
Lender and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such Issuing Lender, such Swingline Lender or their respective Affiliates may
have. Each Lender, each Issuing Lender and each Swingline Lender agrees to
notify the U.S. Borrower and the Administrative Agent promptly after any such
setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application.

SECTION 11.5 Governing Law; Jurisdiction, Etc.

(a) Governing Law. This Agreement and the other Loan Documents, unless expressly
set forth therein, shall be governed by, construed and enforced in accordance
with, the law of the State of New York (including Section 5-1401 and
Section 5-1402 of the General Obligations Law of the State of New York), without
reference to the conflicts or choice of law principles thereof.

(b) Submission to Jurisdiction. Each Borrower irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
courts of the Supreme Court of the State of New York sitting in New York County
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York state court
or, to the fullest extent permitted by Applicable Law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent, any Lender or any Issuing Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Borrower or any other Credit Party or its properties in the
courts of any jurisdiction.

 

111



--------------------------------------------------------------------------------

(c) Waiver of Venue. Each Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 11.1. Each Subsidiary
Borrower hereby appoints the U.S. Borrower as its agent for purposes of service
of process hereunder. Nothing in this Agreement will affect the right of any
party hereto to serve process in any other manner permitted by Applicable Law.

SECTION 11.6 Waiver of Jury Trial.

(a) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 11.7 Reversal of Payments. To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders which payments or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then, to the extent of such
payment repaid, the Obligations or part thereof intended to be satisfied shall
be revived and continued in full force and effect as if such payment had not
been received by the Administrative Agent.

SECTION 11.8 Injunctive Relief; Punitive Damages.

(a) Each Borrower recognizes that, in the event such Borrower fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement,
any remedy of law may prove to be inadequate relief to the Lenders. Therefore,
each Borrower agrees that the Lenders, at the Lenders’ option, shall be entitled
to temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages.

 

112



--------------------------------------------------------------------------------

(b) The Administrative Agent, the Lenders and each Borrower (on behalf of itself
and the other Credit Parties) hereby agree that no such Person shall have a
remedy of punitive or exemplary damages against any other party to a Loan
Document and each such Person hereby waives any right or claim to punitive or
exemplary damages that they may now have or may arise in the future in
connection with any Dispute, whether such Dispute is resolved through
arbitration or judicially.

SECTION 11.9 Successors and Assigns; Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower nor any other
Credit Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Credit Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Revolving Credit
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $5,000,000, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the U.S. Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed); provided that

 

113



--------------------------------------------------------------------------------

the U.S. Borrower shall be deemed to have given its consent five (5) Business
Days after the date written notice thereof has been delivered by the assigning
Lender (through the Administrative Agent) unless such consent is expressly
refused by the U.S. Borrower prior to such fifth (5th) Business Day;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Credit Commitment assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the U.S. Borrower (such consent not to be unreasonably
withheld) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that the U.S. Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 5 Business Days
after having received notice thereof; further provided that it shall be
reasonable for the U.S. Borrower to withhold its consent to a proposed
assignment in the event that (1) it has a good faith belief that the proposed
assignee is not a Non-Public Lender or (2) it has not been provided with such
information as it has reasonably requested to determine whether or not the
proposed assignee is a Non-Public Lender it being understood, for the avoidance
of doubt, that the U.S. Borrower shall have no obligation to make any such
determination; and further provided that notwithstanding the foregoing, the U.S.
Borrower shall not be deprived of its right to consent to an assignment pursuant
to clause (x) or (y) above if the circumstances in either of the preceding
clauses (1) or (2) exists;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of the
Facility if such assignment is to a Person that is not a Lender with a Revolving
Credit Commitment, an Affiliate of such Lender or an Approved Fund with respect
to such Lender; and

(C) the consents of each Issuing Lender and each Swingline Lender (such consents
not to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Letters of Credit (whether or not then outstanding) or for any
assignment in respect of the Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment (provided, that
only one such fee will be payable in connection with simultaneous assignments to
two or more Approved Funds by a Lender), and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

114



--------------------------------------------------------------------------------

(v) No Assignment to Certain Persons. No such assignment shall be made to the
U.S. Borrower or any of the U.S. Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the Closing Date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 4.8, 4.9, 4.10, 4.12 and 11.3 with respect to facts and
circumstances occurring prior to the Closing Date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at one of its offices in Charlotte, North
Carolina, a copy of each Assignment and Assumption and each agreement executed
pursuant to Section 4.14 delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Credit Commitment of,
and principal amounts of (and stated interest on) the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the U.S. Borrower
and any Lender (but only to the extent of entries in the Register that are
applicable to such Lender), at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the U.S. Borrower or the Administrative Agent, sell participations to
any Person (other than a natural person, the U.S. Borrower, any of the U.S.
Borrower’s Affiliates or Subsidiaries or those certain competitors of the U.S.
Borrower set forth in that certain letter agreement delivered to the
Administrative Agent by the U.S. Borrower on or prior to the Closing Date (which
letter agreement shall be made available to the Lenders upon request therefor)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Revolving
Credit Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent, Issuing
Lenders, Swingline Lenders and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

115



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 11.2 that directly affects such Participant and could not be affected by
a vote of the Required Lenders. Subject to paragraph (e) of this Section, the
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 4.8, 4.9, 4.10 and 4.12 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 11.3 as though it were a Lender, provided such
Participant agrees to be subject to Section 4.6 as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 4.10 and 4.12 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the U.S. Borrower’s prior written consent. No
Participant shall be entitled to the benefits of Section 4.12 unless the U.S.
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with
Section 4.12(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

(g) Participant Register. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

SECTION 11.10 Confidentiality. Each of the Administrative Agent, the Lenders and
the Issuing Lenders agree to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’

 

116



--------------------------------------------------------------------------------

respective partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by, or required to be disclosed to, any rating agency, or regulatory or similar
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by Applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with
(but only to the extent determined by the applicable party to be necessary or
desirable to permit or facilitate) the exercise of any remedies under this
Agreement or under any other Loan Document (or any Specified Hedge Agreement) or
any action or proceeding relating to this Agreement or any other Loan Document
(or any Hedge Agreement with a Lender or the Administrative Agent) or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement,
Participant or proposed Participant, or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers and their obligations, (g) with the consent of the U.S. Borrower,
(h) to Gold Sheets and other similar bank trade publications, such information
to consist of deal terms and other information set forth in the Loan Documents
and customarily found in such publications, (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender, any
Issuing Lender or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrowers or (j) to governmental regulatory
authorities in connection with any regulatory examination of the Administrative
Agent or any Lender or in accordance with the Administrative Agent’s or any
Lender’s regulatory compliance policy if the Administrative Agent or such Lender
deems necessary for the mitigation of claims by those authorities against the
Administrative Agent or such Lender or any of its subsidiaries or affiliates.
For purposes of this Section, “Information” means all information received from
any Credit Party or any Subsidiary thereof relating to any Credit Party or any
Subsidiary thereof or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Lender on a nonconfidential basis prior to disclosure by any Credit
Party or any Subsidiary thereof; provided that, in the case of information
received from a Credit Party or any Subsidiary thereof after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 11.11 Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.

SECTION 11.12 All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and

 

117



--------------------------------------------------------------------------------

shall be irrevocable so long as any of the Obligations remain unpaid or
unsatisfied, any of the Revolving Credit Commitments remain in effect or the
Credit Facility has not been terminated.

SECTION 11.13 Survival.

(a) All representations and warranties set forth in Article VI and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.

(b) Notwithstanding any termination of this Agreement, the indemnities to which
the Administrative Agent and the Lenders are entitled under the provisions of
this Article XI and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.

SECTION 11.14 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.

SECTION 11.15 Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

SECTION 11.16 Counterparts; Integration; Effectiveness; Electronic Execution.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed signature page of
this Agreement by facsimile transmission shall be effective as delivery of a
manually executed counterparty hereof. This Agreement and the other Loan
Documents, and any separate letter agreements with respect to fees payable to
the Administrative Agent or limitations on Participations, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. In the event of any conflict between the provisions
of this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof. Except as provided in

 

118



--------------------------------------------------------------------------------

Section 5.1, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

SECTION 11.17 Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations (other
than contingent indemnification obligations not then due) arising hereunder or
under any other Loan Document shall have been indefeasibly and irrevocably paid
and satisfied in full and the Revolving Credit Commitment has been terminated
(such date, the “Termination Date”); provided, that Article XII and each of the
defined terms set forth therein (collectively, the “Article XII Terms”) shall
remain in effect after the Termination Date until all Guaranteed Obligations (as
defined in the Subsidiary Guaranty Agreement) shall have been indefeasibly and
irrevocably paid and satisfied in full (except that the U.S. Borrower may, by
written notice given on the Termination Date to the holder of any Guaranteed
Obligations, elect to terminate the Article XII Terms as to such Guaranteed
Obligations effective upon having indefeasibly and irrevocably paid and
satisfied in full all such Guaranteed Obligations then due and payable together
with any such Guaranteed Obligations that become due and payable upon the
exercise by such holder of termination or similar rights under the applicable
Specified Hedge Agreement in connection with the termination of this Agreement
or the Article XII Terms). No termination of this Agreement shall affect the
rights and obligations of the parties hereto arising prior to such termination
or in respect of any provision of this Agreement which survives such
termination.

SECTION 11.18 USA Patriot Act. The Administrative Agent and each Lender hereby
notifies the Borrowers that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies the Borrowers
and Guarantors, which information includes the name and address of each Borrower
and Guarantor and other information that will allow such Lender to identify such
Borrower or Guarantor in accordance with the Act.

SECTION 11.19 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement

 

119



--------------------------------------------------------------------------------

Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from any Borrower in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or such Lender, as the case
may be, against such loss. If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent or any Lender
in such currency, the Administrative Agent or such Lender, as the case may be,
agrees to return the amount of any excess to such Borrower (or to any other
Person who may be entitled thereto under applicable law).

SECTION 11.20 Independent Effect. Each Borrower acknowledges and agrees that
each covenant contained in Articles VII, VIII, IX or X hereof shall be given
independent effect. Accordingly, the Borrowers shall not engage in any
transaction or other act otherwise permitted under any covenant contained in
Articles VII, VIII, IX or X, before or after giving effect to such transaction
or act, if the Borrowers shall or would be in breach of any other covenant
contained in Articles VII, VIII, IX or X.

SECTION 11.21 Special Provisions Regarding Dutch Act on the Financial
Supervision. Each Lender represents that as of the Closing Date it is a
Non-Public Lender and each Lender which becomes a Lender after the Closing Date
shall be deemed to have represented that as of the date it became a party
hereto, it is a Non-Public Lender.

SECTION 11.22 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the U.S. Borrower and each other Credit Party acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and the Lenders are arm’s-length commercial transactions
between the U.S. Borrower, each other Credit Party and their respective
Affiliates, on the one hand, and the Administrative Agent and the Lenders, on
the other hand, (B) each of the U.S. Borrower and the other Credit Parties has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the U.S. Borrower and each other Credit Party
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and the Lenders each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the U.S. Borrower, any other Credit Party or any
of their respective Affiliates, or any other Person and (B) neither the
Administrative Agent nor any Lender has any obligation to the U.S. Borrower, any
other Credit Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the U.S. Borrower,
the other Credit Parties and their respective Affiliates, and neither the
Administrative Agent nor any Lender has any obligation to

 

120



--------------------------------------------------------------------------------

disclose any of such interests to the U.S. Borrower, any other Credit Party or
any of their respective Affiliates.

ARTICLE XII

U.S. BORROWER’S GUARANTY

SECTION 12.1 The U.S. Borrower’s Guaranty. In order to induce the Lenders to
enter into this Agreement and to extend credit under this Agreement and to
induce the Lenders or any of their respective Affiliates to enter into Interest
Rate Protection Agreements or Other Hedging Agreements, and in recognition of
the direct benefits to be received by the U.S. Borrower from the proceeds of the
Loans and the issuance of the Letters of Credit, the U.S. Borrower hereby
unconditionally and irrevocably guarantees, as primary obligor and not merely as
surety the full and prompt payment when due, whether upon maturity, acceleration
or otherwise, of any and all of the U.S. Borrower Guaranteed Obligations to the
Guaranteed Creditors. If any or all of the U.S. Borrower Guaranteed Obligations
to the Guaranteed Creditors becomes due and payable hereunder, the U.S. Borrower
unconditionally promises to pay such indebtedness to the Guaranteed Creditors,
on demand, together with any and all expenses which may be incurred by the
Guaranteed Creditors in collecting any of the U.S. Borrower Guaranteed
Obligations. This U.S. Borrower’s Guaranty is a guaranty of payment and not of
collection. This U.S. Borrower’s Guaranty is a continuing one and all
liabilities to which it applies or may apply under the terms hereof shall be
conclusively presumed to have been created in reliance hereon. If any claim is
ever made upon any Guaranteed Creditor for repayment or recovery of any amount
or amounts received in payment or on account of any of the U.S. Borrower
Guaranteed Obligations and any of the aforesaid payees repays all or part of
said amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over such payee or any of its property
or (ii) any settlement or compromise of any such claim effected by such payee
with any such claimant (including the European Borrower, the Canadian Borrower
or any other U.S. Borrower Guaranteed Party), then and in such event the U.S.
Borrower agrees that any such judgment, decree, order, settlement or compromise
shall be binding upon the U.S. Borrower, notwithstanding any revocation of this
U.S. Borrower’s Guaranty or any other instrument evidencing any liability of the
European Borrower, the Canadian Borrower or any other U.S. Borrower Guaranteed
Party, and the U.S. Borrower shall be and remain liable to the aforesaid payees
hereunder for the amount so repaid or recovered to the same extent as if such
amount had never originally been received by any such payee. Each reference to
“hereunder” or “hereof” in this Article XII shall refer exclusively to this
Article XII.

SECTION 12.2 Bankruptcy. Additionally, the U.S. Borrower unconditionally and
irrevocably, guarantees the payment of any and all of the U.S. Borrower
Guaranteed Obligations to the Guaranteed Creditors whether or not due or payable
by the European Borrower, the Canadian Borrower or any other U.S. Borrower
Guaranteed Party upon the occurrence of any of the events specified in
Section 9.1(e) with respect to such Person, and unconditionally promises to pay,
upon such occurrence, such indebtedness to the Guaranteed Creditors, or order,
on demand.

SECTION 12.3 Nature of Liability. The liability of the U.S. Borrower hereunder
is exclusive and independent of any security for or other guaranty of the U.S.
Borrower Guaranteed

 

121



--------------------------------------------------------------------------------

Obligations whether executed by the U.S. Borrower, any other guarantor or by any
other party, and the liability of the U.S. Borrower hereunder is not affected or
impaired by (a) any direction as to application of payment by the European
Borrower, the Canadian Borrower or any other U.S. Borrower Guaranteed Party or
any other party (other than any direction from any Guaranteed Creditor pursuant
to the terms of this Agreement or any other applicable agreement), or (b) any
other continuing or other guaranty, undertaking or maximum liability of a
guarantor or of any other party as to the U.S. Borrower Guaranteed Obligations,
or (c) any payment on or in respect of any such other guaranty or undertaking
(except to the extent that the U.S. Borrower Guaranteed Obligations are
irrevocably reduced thereby), or (d) any dissolution, termination or increase,
decrease or change in personnel by the European Borrower, the Canadian Borrower
or any other U.S. Borrower Guaranteed Party or (e) any payment made to the
Guaranteed Creditors on the U.S. Borrower Guaranteed Obligations which any such
Guaranteed Creditor repays to the European Borrower, the Canadian Borrower or
any other U.S. Borrower Guaranteed Party pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and the U.S. Borrower waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding, or
(f) any action or inaction of the type described in Section 12.5, or (g) the
lack of validity or enforceability of any Loan Document or any other instrument
relating thereto.

SECTION 12.4 Independent Obligation. No invalidity, irregularity or
unenforceability of all or any part of the U.S. Borrower Guaranteed Obligations
or of any security therefor shall affect, impair or be a defense to this U.S.
Borrower’s Guaranty, and this U.S. Borrower’s Guaranty shall be primary,
absolute and unconditional notwithstanding the occurrence of any event or the
existence of any other circumstances which might constitute a legal or equitable
discharge of a surety or guarantor except payment in full in cash of the U.S.
Borrower Guaranteed Obligations. The obligations of the U.S. Borrower hereunder
are independent of the obligations of the European Borrower, the Canadian
Borrower, any other U.S. Borrower Guaranteed Party, any other guarantor or any
other party, and a separate action or actions may be brought and prosecuted
against the U.S. Borrower whether or not action is brought against the European
Borrower, the Canadian Borrower, any other U.S. Borrower Guaranteed Party, any
other guarantor or any other party and whether or not the European Borrower, the
Canadian Borrower, any other U.S. Borrower Guaranteed Party, any other guarantor
or any other party be joined in any such action or actions. The U.S. Borrower
waives, to the full extent permitted by law, the benefit of any statute of
limitations affecting its liability hereunder or the enforcement thereof. Any
payment by the European Borrower, the Canadian Borrower or any other U.S.
Borrower Guaranteed Party or other circumstance that operates to toll any
statute of limitations as to the European Borrower, the Canadian Borrower or any
other U.S. Borrower Guaranteed Party shall operate to toll the statute of
limitations as to the U.S. Borrower.

SECTION 12.5 Authorization. The U.S. Borrower, solely in its capacity as
guarantor under this U.S. Borrower’s Guaranty, authorizes the Guaranteed
Creditors without notice or demand (except as shall be required by applicable
statute and cannot be waived), and without affecting or impairing its liability
solely under this U.S. Borrower’s Guaranty, from time to time to:

 

122



--------------------------------------------------------------------------------

(a) change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the U.S.
Borrower Guaranteed Obligations (including any increase or decrease in the rate
of interest thereon), any security therefor, or any liability incurred directly
or indirectly in respect thereof, and this U.S. Borrower’s Guaranty made shall
apply to the U.S. Borrower Guaranteed Obligations as so changed, extended,
renewed, increased or altered;

(b) take and hold security for the payment of the U.S. Borrower Guaranteed
Obligations and sell, exchange, release, impair, surrender, realize upon or
otherwise deal with in any manner and in any order any property by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the U.S.
Borrower Guaranteed Obligations or any liabilities (including any of those
hereunder) incurred directly or indirectly in respect thereof or hereof, and/or
any offset there against;

(c) exercise or refrain from exercising any rights against the European
Borrower, the Canadian Borrower, any other U.S. Borrower Guaranteed Party or
others or otherwise act or refrain from acting;

(d) release or substitute any one or more endorsers, guarantors, the European
Borrower, the Canadian Borrower, any other U.S. Borrower Guaranteed Party or
other obligors;

(e) settle or compromise any of the U.S. Borrower Guaranteed Obligations, any
security therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and may subordinate the
payment of all or any part thereof to the payment of any liability (whether due
or not) of the European Borrower, the Canadian Borrower or any other U.S.
Borrower Guaranteed Party to their respective creditors other than the
Guaranteed Creditors;

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of the European Borrower, the Canadian Borrower or any other U.S.
Borrower Guaranteed Party to the Guaranteed Creditors regardless of what
liability or liabilities of the European Borrower, the Canadian Borrower or any
other U.S. Borrower Guaranteed Party remain unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
this Agreement, any other Loan Document, any Interest Rate Protection Agreement
or Other Hedging Agreement or any of the instruments or agreements referred to
herein or therein by any Credit Party or any other U.S. Borrower Guaranteed
Party, or otherwise amend, modify or supplement this Agreement, any other Loan
Document, any Interest Rate Protection Agreement or Other Hedging Agreement or
any of such other instruments or agreements with any Credit Party or any other
U.S. Borrower Guaranteed Party; and/or

(h) take any other action that would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of the U.S. Borrower
from its liabilities under this U.S. Borrower’s Guaranty.

SECTION 12.6 Reliance. It is not necessary for the Guaranteed Creditors to
inquire into the capacity or powers of the European Borrower, the Canadian
Borrower or any

 

123



--------------------------------------------------------------------------------

other U.S. Borrower Guaranteed Party or the officers, directors, partners or
agents acting or purporting to act on its or their behalf, and any U.S. Borrower
Guaranteed Obligations made or created in reliance upon the professed exercise
of such powers shall be guaranteed hereunder.

SECTION 12.7 Subordination. Any of the indebtedness of the European Borrower,
the Canadian Borrower or any other U.S. Borrower Guaranteed Party now or
hereafter owing to the U.S. Borrower is hereby subordinated to the U.S. Borrower
Guaranteed Obligations of the European Borrower, the Canadian Borrower or such
other U.S. Borrower Guaranteed Party owing to the Guaranteed Creditors; and if
the Administrative Agent so requests at a time when an Event of Default exists,
all such indebtedness of the European Borrower, the Canadian Borrower or such
other U.S. Borrower Guaranteed Party to the U.S. Borrower shall be collected,
enforced and received by the U.S. Borrower for the benefit of the Guaranteed
Creditors and be paid over to the Administrative Agent on behalf of the
Guaranteed Creditors on account of the U.S. Borrower Guaranteed Obligations of
the European Borrower, the Canadian Borrower or such other U.S. Borrower
Guaranteed Party to the Guaranteed Creditors, but without affecting or impairing
in any manner the liability of the U.S. Borrower under the other provisions of
this U.S. Borrower’s Guaranty. Prior to the transfer by the U.S. Borrower of any
note or negotiable instrument evidencing any of the indebtedness of the European
Borrower, the Canadian Borrower or any other U.S. Borrower Guaranteed Party to
the U.S. Borrower, the U.S. Borrower shall mark such note or negotiable
instrument with a legend that the same is subject to this subordination. Without
limiting the generality of the foregoing, the U.S. Borrower hereby agrees with
the Guaranteed Creditors that it will not exercise any right of subrogation
which it may at any time otherwise have as a result of this U.S. Borrower’s
Guaranty (whether contractual, under Section 509 of the Bankruptcy Code or
otherwise) until all U.S. Borrower Guaranteed Obligations have been irrevocably
paid in full in cash.

SECTION 12.8 Waiver. (a) The U.S. Borrower, solely in its capacity as guarantor
under this U.S. Borrower’s Guaranty, waives any right (except as shall be
required by applicable statute and cannot be waived) to require any Guaranteed
Creditor to (i) proceed against the European Borrower, the Canadian Borrower,
any other U.S. Borrower Guaranteed Party, any other guarantor or any other
party, (ii) proceed against or exhaust any security held from the European
Borrower, the Canadian Borrower, any other U.S. Borrower Guaranteed Party, any
other guarantor or any other party or (iii) pursue any other remedy in any
Guaranteed Party’s power whatsoever. The U.S. Borrower, solely in its capacity
as guarantor under this U.S. Borrower’s Guaranty, waives any defense to the U.S.
Borrower Guaranteed Obligations based on or arising out of any defense of the
European Borrower, the Canadian Borrower, any other U.S. Borrower Guaranteed
Party, any other guarantor or any other party, other than payment in full in
cash of the U.S. Borrower Guaranteed Obligations, based on or arising out of the
disability of the European Borrower, the Canadian Borrower, any other U.S.
Borrower Guaranteed Party, any other guarantor or any other party, or the
unenforceability of the U.S. Borrower Guaranteed Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of the European
Borrower, the Canadian Borrower or any other U.S. Borrower Guaranteed Party,
other than payment in full in cash of the U.S. Borrower Guaranteed Obligations.
The Guaranteed Creditors may, at their election, foreclose on any security held
by the Administrative Agent or any other Guaranteed Creditor by one or more
judicial or nonjudicial sales, whether or not every aspect of any such sale is
commercially reasonable (to the extent such sale is permitted by applicable
law), or exercise any other right or remedy the Guaranteed Creditors may have

 

124



--------------------------------------------------------------------------------

against the European Borrower, the Canadian Borrower, any other U.S. Borrower
Guaranteed Party or any other party, or any security, without affecting or
impairing in any way the liability of the U.S. Borrower hereunder except to the
extent the U.S. Borrower Guaranteed Obligations have been paid in full in cash.
The U.S. Borrower waives any defense to the U.S. Borrower Guaranteed Obligations
arising out of any such election by the Guaranteed Creditors, even though such
election operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of the U.S. Borrower against the European
Borrower, the Canadian Borrower, any other U.S. Borrower Guaranteed Party or any
other party or any security.

(b) The U.S. Borrower, solely in its capacity as guarantor under this U.S.
Borrower’s Guaranty, waives all presentments, demands for performance, protests
and notices, including, without limitation, notices of nonperformance, notices
of protest, notices of dishonor, notices of acceptance of this U.S. Borrower’s
Guaranty, and notices of the existence, creation or incurring of new or
additional U.S. Borrower Guaranteed Obligations. The U.S. Borrower, solely in
its capacity as guarantor under this U.S. Borrower’s Guaranty, assumes all
responsibility for being and keeping itself informed of the European Borrower’s,
the Canadian Borrower’s and each other U.S. Borrower Guaranteed Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the U.S. Borrower Guaranteed Obligations and the nature,
scope and extent of the risks which the U.S. Borrower, solely in its capacity as
guarantor under this U.S. Borrower’s Guaranty, assumes and incurs hereunder, and
agrees that the Guaranteed Creditors shall have no duty to advise the U.S.
Borrower, solely in its capacity as guarantor under this U.S. Borrower’s
Guaranty, of information known to them regarding such circumstances or risks.

(c) Until such time as the U.S. Borrower Guaranteed Obligations have been paid
in full in cash, the U.S. Borrower, solely in its capacity as guarantor under
this U.S. Borrower’s Guaranty, hereby waives all rights of subrogation which it
may at any time otherwise have as a result of this U.S. Borrower’s Guaranty
(whether contractual, under Section 509 of the Bankruptcy Code, or otherwise) to
the claims of the Guaranteed Creditors against the European Borrower, the
Canadian Borrower, any other U.S. Borrower Guaranteed Party or any other
guarantor of the U.S. Borrower Guaranteed Obligations and all contractual,
statutory or common law rights of reimbursement, contribution or indemnity from
the European Borrower, the Canadian Borrower, any other U.S. Borrower Guaranteed
Party or any other guarantor which it may at any time otherwise have as a result
of this U.S. Borrower’s Guaranty.

(d) The U.S. Borrower, solely in its capacity as guarantor under this U.S.
Borrower’s Guaranty, warrants and agrees that each of the waivers set forth
above is made with full knowledge of its significance and consequences and that
if any of such waivers are determined to be contrary to any applicable law of
public policy, such waivers shall be effective only to the maximum extent
permitted by law.

SECTION 12.9 Payments. All payments made by the U.S. Borrower in its capacity as
Guarantor pursuant to this Article XII shall be made in the respective Permitted
Currency in which the U.S. Borrower Guaranteed Obligations are then due and
payable. All payments made by the U.S. Borrower in its capacity as Guarantor
pursuant to this Article XII will be made without setoff, counterclaim or other
defense, and shall be subject to the provisions of Sections 4.4, 4.12, and
11.19.

 

125



--------------------------------------------------------------------------------

SECTION 12.10 Effect of Restatement. This Agreement amends, restates and
replaces in its entirety the Existing Credit Agreement. All rights, benefits,
indebtedness, interest, liabilities and obligations of the parties to the
Existing Credit Agreement are hereby amended, restated, replaced and superseded
in their entirety according to the terms and provisions set forth herein;
provided that all indemnification obligations of the Borrower pursuant to the
Existing Credit Agreement shall survive the amendment and restatement of the
Existing Credit Agreement pursuant to this Agreement.

[Signature pages to follow]

 

126



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

OWENS CORNING, as U.S. Borrower By:  

/s/ Raj B. Dave

Name:   Raj B. Dave Title:   Assistant Secretary By:  

/s/ Brad Lazorka

Name:   Brad Lazorka Title:   Treasurer



--------------------------------------------------------------------------------

DUTCH OC COOPERATIEF INVEST U.A., as European Borrower By:  

/s/ Brad Lazorka

Name:   Brad Lazorka Title:   Attorney



--------------------------------------------------------------------------------

OC CANADA FINANCE INC., as Canadian Borrower By:  

/s/ Raj B. Dave

Name:   Raj B. Dave Title:   Secretary



--------------------------------------------------------------------------------

AGENTS AND LENDERS:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, a Swingline Lender, an Issuing Lender and Lender

By:  

/s/ John D. Brady

Name:   John D. Brady Title:   Managing Director



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Swingline Lender, an Issuing Lender and Lender By:  

/s/ Michael Delaney

Name:   Michael Delaney Title:   Director



--------------------------------------------------------------------------------

CITIBANK, N.A., as an Issuing Lender and Lender By:  

/s/ Richard Rivera

Name:   Richard Rivera Title:   Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Peter S. Predun

Name:   Peter S. Predun Title:   Executive Director



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By:  

/s/ Pawel Zelezik

Name:   Pawel Zelezik Title:   Vice President By:  

/s/ Richard Pace

Name:   Richard Pace Title:   Managing Director



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:  

/s/ Brad Jarman

Name:   Brad Jarman Title:   Associate Director By:  

/s/ Kim Snyder

Name:   Kim Snyder Title:   Director



--------------------------------------------------------------------------------

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender By:  

/s/ Blake Wright

Name:   Blake Wright Title:   Managing Director By:  

/s/ Dan Fahey

Name:   Dan Fahey Title:   Vice President



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender By:  

/s/ Brett Miller

Name:   Brett Miller Title:   Senior Vice President



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Rebecca Krate

Name:   Rebecca Krate Title:   Authorized Signatory



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Gregory R. Duval

Name:   Gregory R. Duval Title:   Senior Vice President



--------------------------------------------------------------------------------

PNC BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Joshua A. Droppers

Name:   Joshua A. Droppers Title:   Assistant Vice President



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:  

/s/ Christopher C. Motley

Name:   Christopher C. Motley Title:   Senior Vice President



--------------------------------------------------------------------------------

FIFTH THIRD BANK, operating through its Canadian Branch as a Lender By:  

/s/ Ramin Ganjavi

Name:   Ramin Ganjavi Title:   Director



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION as a Lender By:  

/s/ Jeffrey S. Johnson

Name:   Jeffrey S. Johnson Title:   Senior Vice President



--------------------------------------------------------------------------------

BANK OF CHINA, NEW YORK BRANCH as a Lender By:  

/s/ Chen Xu

Name:   Chen Xu Title:   President & U.S.A. CEO



--------------------------------------------------------------------------------

ICICI BANK LIMITED NEW YORK BRANCH as a Lender By:  

/s/ Akashdeep Sarpai

Name:   Akashdeep Sarpai Title:   Country Head – USA ICIC Bank Limited



--------------------------------------------------------------------------------

EXHIBIT A-1

to

Amended and Restated Credit Agreement

dated as of November 13, 2015

by and among

Owens Corning and

certain of its Subsidiaries,

as Borrowers,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF REVOLVING CREDIT NOTE



--------------------------------------------------------------------------------

[AMENDED AND RESTATED]1 REVOLVING CREDIT NOTE

            , 20    

FOR VALUE RECEIVED, the undersigned, [INSERT NAME OF APPLICABLE BORROWER], a
                     (the “[U.S.][European][Canadian] Borrower”), promises to
pay to the order of                      (the “Lender”), at the place and times
provided in the Credit Agreement referred to below, the principal amount of each
Revolving Credit Loan made by the Lender from time to time pursuant to that
certain Amended and Restated Credit Agreement, dated as of November 13, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among [Owens Corning][the U.S. Borrower] and certain
of its Subsidiaries, the Lenders who are or may become a party thereto, as
Lenders, and Wells Fargo Bank, National Association, as Administrative Agent.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

The unpaid principal amount of this Revolving Credit Note from time to time
outstanding is subject to mandatory repayment from time to time as provided in
the Credit Agreement and shall bear interest as provided in Section 4.1 of the
Credit Agreement. All payments of principal and interest on this Revolving
Credit Note shall be payable in the applicable Permitted Currency in immediately
available funds to the account designated in the Credit Agreement.

This Revolving Credit Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made for
a statement of the terms and conditions on which the [U.S.][European][Canadian]
Borrower is permitted and required to make prepayments and repayments of
principal of the Obligations evidenced by this Revolving Credit Note and on
which such Obligations may be declared to be immediately due and payable.

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT
REFERENCE TO THE CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.

The [U.S.][European][Canadian] Borrower hereby waives all requirements as to
diligence, presentment, demand of payment, protest and (except as required by
the Credit Agreement) notice of any kind with respect to this Revolving Credit
Note.

[This Revolving Credit Note amends and restates that certain Revolving Credit
Note dated as of May 26, 2010 of the undersigned payable to the Lender (the
“Existing Note”) and

 

1 

Bracketed language to be removed for any new lenders.

 

2



--------------------------------------------------------------------------------

does not constitute a novation, payment and reborrowing, or termination of the
Obligations under the Existing Note. The Obligations under the Existing Note are
in all respects continuing (as amended and restated hereby).]2

 

2  Bracketed language to be removed for any new lenders.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Revolving Credit Note as
of the day and year first above written.

 

[INSERT NAME OF APPLICABLE BORROWER] By:  

 

  Name:  

 

  Title:  

 

 

4



--------------------------------------------------------------------------------

EXHIBIT A-2

to

Amended and Restated Credit Agreement

dated as of November 13, 2015

by and among

Owens Corning and

certain of its Subsidiaries,

as Borrowers,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF SWINGLINE NOTE



--------------------------------------------------------------------------------

SWINGLINE NOTE

 

$50,000,000    November 13, 2015

FOR VALUE RECEIVED, the undersigned, OWENS CORNING, a Delaware corporation (the
“U.S. Borrower”), promises to pay to the order of [WELLS FARGO BANK, NATIONAL
ASSOCIATION][BANK OF AMERICA, N.A.] (the “Lender”), at the place and times
provided in the Credit Agreement referred to below, the principal sum of FIFTY
MILLION AND NO/100 DOLLARS ($50,000,000) or, if less, the principal amount of
all Swingline Loans made by the Lender from time to time pursuant to that
certain Amended and Restated Credit Agreement, dated as of November 13, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among the U.S. Borrower and certain of its
Subsidiaries, the Lenders who are or may become a party thereto, as Lenders, and
Wells Fargo Bank, National Association, as Administrative Agent. Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Credit Agreement.

The unpaid principal amount of this Swingline Note from time to time outstanding
is subject to mandatory repayment from time to time as provided in the Credit
Agreement and shall bear interest as provided in Section 4.1 of the Credit
Agreement. Swingline Loans refunded by the Lenders in accordance with
Section 2.2(b) of the Credit Agreement shall be payable by the U.S. Borrower as
Revolving Credit Loans pursuant to the Revolving Credit Notes, and shall not be
payable under this Swingline Note as Swingline Loans. All payments of principal
and interest on this Swingline Note shall be payable in lawful currency of the
United States in immediately available funds to the account designated in the
Credit Agreement.

This Swingline Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a statement
of the terms and conditions on which the U.S. Borrower is permitted and required
to make prepayments and repayments of principal of the Obligations evidenced by
this Swingline Note and on which such Obligations may be declared to be
immediately due and payable.

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND SECTION
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT
REFERENCE TO THE CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.

The U.S. Borrower hereby waives all requirements as to diligence, presentment,
demand of payment, protest and (except as required by the Credit Agreement)
notice of any kind with respect to this Swingline Note.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Swingline Note as of the
day and year first above written.

 

OWENS CORNING By:  

 

  Name:  

 

  Title:  

 

 

3



--------------------------------------------------------------------------------

EXHIBIT B

to

Amended and Restated Credit Agreement

dated as of November 13, 2015

by and among

Owens Corning and

certain of its Subsidiaries,

as Borrowers,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF BORROWING



--------------------------------------------------------------------------------

NOTICE OF BORROWING

Dated as of:                     

Wells Fargo Bank, National Association,

as Administrative Agent

NC0680

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention of: Syndication Agency Services

Ladies and Gentlemen:

This irrevocable Notice of Borrowing is delivered to you pursuant to Section 2.3
of the Amended and Restated Credit Agreement dated as of November 13, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Owens Corning, a Delaware corporation (the
“U.S. Borrower”) and certain of its Subsidiaries, the lenders who are or may
become party thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent.

1. The U.S. Borrower hereby requests [on behalf of the [Canadian Borrower]
[European Borrower]] that the Lenders make a [Revolving Credit Loan] [Swingline
Loan] to the [Applicable Borrower] in the aggregate principal amount of
                     to be denominated in [Permitted Currency]. (Complete with
the applicable currency in which such Loan is denominated and the applicable
amount in accordance with Section 2.3 of the Credit Agreement.)

2. The U.S. Borrower hereby requests that such Loan be made on the following
Business Day:                     . (Complete with a Business Day in accordance
with Section 2.3 of the Credit Agreement).

3. The U.S. Borrower hereby requests that such Loan bear interest at the
following interest rate, plus the Applicable Margin, as set forth below:

 

Component of Loan

  

Interest Rate

   Interest Period
(LIBOR
Rate only)    Termination Date for
Interest Period
(if applicable)    [Base Rate or LIBOR Rate]3      

 

3  Complete with (i) the Base Rate or the LIBOR Rate for Revolving Credit Loans
denominated in Dollars, (ii) LIBOR Rate for Alternative Currency Revolving
Credit Loans or (iii) the [Base Rate] for Swingline Loans.

 

2



--------------------------------------------------------------------------------

4. The aggregate Dollar Amount of the principal amount of all Loans and L/C
Obligations outstanding as of the date hereof (including the Loan requested
herein) does not exceed the maximum amount permitted to be outstanding pursuant
to the terms of the Credit Agreement.

5. All of the conditions applicable to the Loan requested herein as set forth in
the Credit Agreement have been satisfied as of the date hereof and will remain
satisfied to the date of such Loan.

6. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the day and year first written above.

 

OWENS CORNING By:  

 

  Name:  

 

  Title:  

 

 

3



--------------------------------------------------------------------------------

EXHIBIT C

to

Amended and Restated Credit Agreement

dated as of November 13, 2015

by and among

Owens Corning and

certain of its Subsidiaries,

as Borrowers,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF ACCOUNT DESIGNATION



--------------------------------------------------------------------------------

NOTICE OF ACCOUNT DESIGNATION

Dated as of:                     

Wells Fargo Bank, National Association,

as Administrative Agent

NC0680

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention of: Syndication Agency Services

Ladies and Gentlemen:

This Notice of Account Designation is delivered to you pursuant to
Section 2.3(b) of the Amended and Restated Credit Agreement dated as of
November 13, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Owens Corning, a Delaware
corporation (the “U.S. Borrower”) and certain of its Subsidiaries, the lenders
who are or may become party thereto, as Lenders, and Wells Fargo Bank, National
Association, as Administrative Agent.

1. The Administrative Agent is hereby authorized to disburse Loan proceeds to
[the Applicable Borrower] into the applicable account set forth on the attached
Schedule 1.

2. This authorization shall remain in effect until revoked or until a subsequent
Notice of Account Designation is provided to the Administrative Agent.

3. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the day and year first written above.

 

OWENS CORNING By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

Schedule 1

to

Notice of Account Designation

 

I. For the U.S. Borrower

 

Currency

  

Bank Name

  

ABA

Routing

Number

  

Account

Number

  

Bank Location

Dollars

           

Canadian Dollars

           

Euro

           

 

II. For the Canadian Borrower

 

Currency

  

Bank Name

  

ABA

Routing

Number

  

Account

Number

  

Bank Location

Canadian Dollars

           

Dollars

           

 

III. For the European Borrower

 

Currency

  

Bank Name

  

ABA

Routing

Number

  

Account

Number

  

Bank Location

Euro

           

Dollars

           



--------------------------------------------------------------------------------

EXHIBIT D

to

Amended and Restated Credit Agreement

dated as of November 13, 2015

by and among

Owens Corning and

certain of its Subsidiaries,

as Borrowers,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF PREPAYMENT



--------------------------------------------------------------------------------

NOTICE OF PREPAYMENT

Dated as of:                     

Wells Fargo Bank, National Association,

as Administrative Agent

NC0680

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention of: Syndication Agency Services

Ladies and Gentlemen:

The undersigned, [Applicable Borrower], a              (the
“[U.S.][European][Canadian] Borrower”), provides an irrevocable Notice of
Prepayment delivered to you pursuant to Section 2.4(c) of the Amended and
Restated Credit Agreement dated as of November 13, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Owens Corning and certain of its Subsidiaries, the lenders who are
or may become party thereto, as Lenders, and Wells Fargo Bank, National
Association, as Administrative Agent.

1. The [U.S.][European][Canadian] Borrower hereby provides notice to the
Administrative Agent that it shall repay the following [Base Rate Loans] and/or
[LIBOR Rate Loans] denominated in:             . (Complete with the applicable
currency in which such Loan is denominated and the applicable amount in
accordance with Section 2.4(c) of the Credit Agreement.)

2. The Loan to be prepaid is a [check each applicable box]

 

  ¨ Swingline Loan (amount to be prepaid             )

 

  ¨ Revolving Credit Loan denominated in Dollars (amount to be prepaid
            )

 

  ¨ Alternative Currency Revolving Credit Loan (amount to be prepaid
            )

3. The [U.S.][European][Canadian] Borrower shall repay the above-referenced
Loans on the following Business Day:             . (Complete with a date no
earlier than (i) the same Business Day as of the date of this Notice of
Prepayment with respect to any Swingline Loan or Base Rate Loan, (ii) three
(3) Business Days subsequent to date of this Notice of Prepayment with respect
to any LIBOR Rate Loan denominated in Dollars and (iii) four (4) Business Days
subsequent to date of this Notice of Prepayment with respect to any Alternative
Currency Revolving Credit Loan.)

4. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.



--------------------------------------------------------------------------------

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the day and year first written above.

 

[INSERT NAME OF APPLICABLE BORROWER] By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

EXHIBIT E

to

Amended and Restated Credit Agreement

dated as of November 13, 2015

by and among

Owens Corning and

certain of its Subsidiaries,

as Borrowers,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF CONVERSION/CONTINUATION



--------------------------------------------------------------------------------

NOTICE OF CONVERSION/CONTINUATION

Dated as of:                     

Wells Fargo Bank, National Association,

as Administrative Agent

NC0680

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention of: Syndication Agency Services

Ladies and Gentlemen:

This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you pursuant to Section 4.2 of the Amended and Restated Credit Agreement
dated as of November 13, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Owens Corning,
a Delaware corporation (the “U.S. Borrower”) and certain of its Subsidiaries,
the lenders who are or may become party thereto, as Lenders, and Wells Fargo
Bank, National Association, as Administrative Agent.

1. The Loan to which this Notice relates is a Revolving Credit Loan.

2. This Notice is submitted for the purpose of: (Check one and complete
applicable information in accordance with the Credit Agreement.)

 

  ¨ Converting all or a portion of a Base Rate Loan into a LIBOR Rate Loan in
Dollars.

 

  (a) The aggregate outstanding principal balance of such Loan is $        .

 

  (b) The principal amount of such Loan to be converted is $        .

 

  (c) The requested effective date of the conversion of such Loan is
            . (Complete with a Business Day.)

 

  (d) The requested Interest Period applicable to the converted Loan is
            .

 

  ¨ Converting a portion of LIBOR Rate Loan denominated in Dollars into a Base
Rate Loan in Dollars.



--------------------------------------------------------------------------------

  (a) The aggregate outstanding principal balance of such Loan is $        .

 

  (b) The last day of the current Interest Period for such Loan is             .

 

  (c) The principal amount of such Loan to be converted is $        .

 

  (d) The requested effective date of the conversion of such Loan is
            . (Complete with a Business Day.)

 

  ¨ Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan in the
same Permitted Currency.

 

  (a) The aggregate outstanding principal balance of such Loan is             .
(Insert amount in the applicable Permitted Currency.)

 

  (b) The last day of the current Interest Period for such Loan is             .

 

  (c) The principal amount of such Loan to be continued is             . (Insert
amount in the applicable Permitted Currency.)

 

  (d) The requested effective date of the continuation of such Loan is
            . (Complete with a Business Day.)

 

  (e) The requested Interest Period applicable to the continued Loan is
            .

3. The aggregate Dollar Amount of the principal amount of all Loans and L/C
Obligations outstanding as of the date hereof does not exceed the maximum amount
permitted to be outstanding pursuant to the terms of the Credit Agreement.

4. All of the conditions applicable to the conversion or continuation of the
Loan requested herein as set forth in the Credit Agreement have been satisfied
or waived as of the date hereof and will remain satisfied or waived to the date
of such conversion or continuation.

5. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the day and year first written above.

 

OWENS CORNING By:  

 

  Name:  

 

  Title:  

 

 

3



--------------------------------------------------------------------------------

EXHIBIT F

to

Amended and Restated Credit Agreement

dated as of November 13, 2015

by and among

Owens Corning and

certain of its Subsidiaries,

as Borrowers,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF OFFICER’S COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------

OFFICER’S COMPLIANCE CERTIFICATE

The undersigned, on behalf of OWENS CORNING, a corporation organized under the
laws of Delaware (the “U.S. Borrower”), hereby certifies to the Administrative
Agent and the Lenders, each as defined in the Credit Agreement referred to
below, as follows:

1. This certificate is delivered to you pursuant to Section 7.1(d) of the
Amended and Restated Credit Agreement dated as of November 13, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the U.S. Borrower and certain of its Subsidiaries, the
lenders who are or may become party thereto, as Lenders, and Wells Fargo Bank,
National Association, as Administrative Agent. Capitalized terms used herein and
not defined herein shall have the meanings assigned thereto in the Credit
Agreement.

2. I have reviewed the financial statements of the U.S. Borrower and its
Subsidiaries dated as of                      and for the              period[s]
then ended and such statements fairly present in all material respects the
financial condition of the U.S. Borrower and its Subsidiaries as of the dates
indicated and the results of their operations and cash flows for the period[s]
indicated.

3. I have reviewed the terms of the Credit Agreement, and the related Loan
Documents and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and the condition of the U.S. Borrower and
its Subsidiaries during the accounting period covered by the financial
statements referred to in Paragraph 2 above. Such review has not disclosed the
existence during or at the end of such accounting period of any condition or
event that constitutes a Default or an Event of Default, nor do I have any
knowledge of the existence of any such condition or event as at the date of this
certificate [except, if such condition or event existed or exists, describe the
nature and period of existence thereof and what action the U.S. Borrower has
taken, is taking and proposes to take with respect thereto].

4. To the best of my knowledge, the U.S. Borrower and its Subsidiaries are in
compliance with the financial covenants contained in Sections 8.7 and 8.8 of the
Credit Agreement as shown on such Schedule 1 and the U.S. Borrower and its
Subsidiaries are in compliance with the other covenants and restrictions
contained in the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

WITNESS the following signature as of the day and year first written above.

 

OWENS CORNING By:  

 

  Name:  

 

  Title:   [Chief Financial Officer / Treasurer / other financial officer
(including Controller)]

 

2



--------------------------------------------------------------------------------

Schedule 1

to

Officer’s Compliance Certificate

This Schedule 1 is attached to and made a part of an Officer’s Compliance
Certificate dated as of             ,          (the “Computation Date”) and
pertains to the period from             ,          to             ,         
(the “Test Period”). Section references herein relate to sections of the Credit
Agreement.

Ratio of Consolidated EBITDA to Consolidated Interest Expense, Section 8.7

 

a.

  

Consolidated EBITDA for the Test Period1

     $           

b.

  

Consolidated Interest Expense for the Test Period2

     $           

c.

  

Ratio of Consolidated EBITDA to Consolidated Interest Expense (ratio of a to b)

             :1.00   

d.

  

Minimum permitted ratio

     2.25:1.00   

Ratio of Consolidated Total Indebtedness to Consolidated Total Capitalization,
Section 8.8

 

a.

  

Consolidated Total Indebtedness as at the Computation Date3

     $           

b.

  

Consolidated Total Capitalization as at the Computation Date4

     $           

c.

  

Ratio of Consolidated Total Indebtedness to Consolidated Total Capitalization
(ratio of a to b)

             :1.00   

d.

  

Maximum permitted ratio

     0.60:1.00   

 

1  Attach hereto in reasonable detail the calculations required to arrive at
Consolidated EBITDA for the Test Period.

2  Attach hereto in reasonable detail the calculations required to arrive at
Consolidated Interest Expense for the Test Period.

3  Attach hereto in reasonable detail the calculations required to arrive at
Consolidated Total Indebtedness on the Computation Date.

4  Attach hereto in reasonable detail the calculations required to arrive at
Consolidated Total Capitalization on the Computation Date; provided, that
Consolidated Net Worth used in calculating Consolidated Total Capitalization
shall be adjusted in accordance with Section 8.8.



--------------------------------------------------------------------------------

EXHIBIT G

to

Amended and Restated Credit Agreement

dated as of November 13, 2015

by and among

Owens Corning and

certain of its Subsidiaries,

as Borrowers,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF ASSIGNMENT AND ASSUMPTION



--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and the parties identified on the Schedules
hereto and [the] [each]1 Assignee identified on the Schedules hereto as
“Assignee” or as “Assignees” (collectively, the “Assignees” and each an
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignees]2 hereunder are several and not joint.]3 Capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by [the] [each] Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to [the Assignee] [the respective Assignees], and [the] [each] Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated
below, (i) all of the Assignor’s rights and obligations in its capacity as a
Lender under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the Assignor under the respective facilities identified below (including,
without limitation, any letters of credit, guarantees, and swingline loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned to [the] [any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as, [the] [an]
“Assigned Interest”). Each such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.    Assignor:    [INSERT NAME OF ASSIGNOR] 2.    Assignee(s):    [INSERT NAME
OF ASSIGNEE(S)]

 

1  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

2  Select as appropriate.

3  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

1



--------------------------------------------------------------------------------

3.    Borrowers:    Owens Corning and certain of its Subsidiaries 4.   
Administrative Agent:    Wells Fargo Bank, National Association, as the
Administrative Agent under the Credit Agreement

5.

   Credit Agreement:    The Amended and Restated Credit Agreement dated as of
November 13, 2015 among Owens Corning and certain of its Subsidiaries, as
Borrowers, the Lenders parties thereto, as Lenders, and Wells Fargo Bank,
National Association, as Administrative Agent (as amended, restated,
supplemented or otherwise modified)

6.

   Assigned Interest:    See Schedules attached hereto

[7.

   Trade Date:                        ]4

[Remainder of Page Intentionally Left Blank]

 

4  To be completed if the Assignor and the Assignees intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

2



--------------------------------------------------------------------------------

Effective Date:                  , 20     [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEES See Schedules attached hereto

 

3



--------------------------------------------------------------------------------

[Consented to and]5 Accepted:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, a Swingline
Lender and an Issuing Lender By  

 

  Title: [Consented to:]6 OWENS CORNING By  

 

  Title:

 

5  To be added only if the consent of the Administrative Agent and/or the
Swingline Lender and Current Issuing Lender is required by the terms of the
Credit Agreement.

6  To be added only if the consent of the U.S. Borrower is required by the terms
of the Credit Agreement.

 

4



--------------------------------------------------------------------------------

SCHEDULE 1

To Assignment and Assumption

By its execution of this Schedule, the Assignee agrees to the terms set forth in
the attached Assignment and Assumption.

Assigned Interests:

 

Facility Assigned

   Aggregate
Amount of
Commitment/
Loans for all
Lenders7      Amount of
Commitment/
Loans Assigned8      Percentage
Assigned of
Commitment/
Loans9     CUSIP Number

Revolving Credit Facility

   $         $              %   

 

[NAME OF ASSIGNEE]10 [and is an Affiliate/Approved Fund of [identify Lender]11]
By:  

 

  Title:

 

7  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

8  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

9  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

10  Add additional signature blocks, as needed.

11  Select as applicable.

 

5



--------------------------------------------------------------------------------

ANNEX 1

to Assignment and Assumption

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee[s]. [The] [Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.9(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 11.9(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the] [the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 7.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the] [such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent,
or any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the] [such] Assigned Interest,
(vii) if it is a Foreign Lender, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by the Assignee and (viii) it is a
Non-Public Lender; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, [the] [any] the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and



--------------------------------------------------------------------------------

(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to [the] [the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, construed and enforced in accordance with, the law of the State of New York
(including Section 5-1401 and Section 5-1402 of the General Obligations Law of
the State of New York).



--------------------------------------------------------------------------------

EXHIBIT H

to

Amended and Restated Credit Agreement

dated as of November 13, 2015

by and among

Owens Corning and

certain of its Subsidiaries,

as Borrowers,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF SUBSIDIARY GUARANTY AGREEMENT

AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT

AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT (as amended, modified,
restated and/or supplemented from time to time, this “Guaranty”), dated as of
November 13, 2015, made by and among each of the undersigned guarantors (each, a
“Guarantor” and, together with any other entity that becomes a guarantor
hereunder pursuant to Section 22 hereof, collectively, the “Guarantors”) in
favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
(together with any successor administrative agent, the “Administrative Agent”),
for the benefit of the Guaranteed Creditors (as defined below). Except as
otherwise defined herein, all capitalized terms used herein and defined in the
Credit Agreement (as defined below) shall be used herein as therein defined.

W I T N E S S E T H :

WHEREAS, Owens Corning (the “U.S. Borrower”), the lenders party thereto and the
Administrative Agent, entered into that certain Credit Agreement dated as of
May 26, 2010 (as amended up to but not including the date hereof, the “Existing
Credit Agreement”);

WHEREAS, the U.S. Borrower, the other Borrowers party thereto, the lenders from
time to time party thereto (the “Lenders”) and the Administrative Agent have
agreed to amend and restate the Existing Credit Agreement by entering into that
certain Amended and Restated Credit Agreement, dated as of November 13, 2015 (as
amended, modified, restated and/or supplemented from time to time, the “Credit
Agreement”), providing for the making of Loans to, and the issuance of, and
participation in, Letters of Credit for the account of the U.S. Borrower, all as
contemplated therein (the Lenders, each Issuing Lender, the Administrative Agent
and the Joint Lead Arrangers are herein called the “Lender Creditors”);

 

8



--------------------------------------------------------------------------------

WHEREAS, each Guarantor agreed under the Existing Credit Agreement to guaranty
all Guaranteed Obligations pursuant to that certain Subsidiary Guaranty
Agreement dated as of May 26, 2010 (as amended up to but not including the date
hereof, the “Existing Guaranty Agreement”);

WHEREAS, any Borrower and/or any Guarantor may at any time and from time to time
enter into one or more Interest Rate Protection Agreements and/or Other Hedging
Agreements with one or more Lenders or any affiliate thereof (each such Lender
or affiliate, even if the respective Lender subsequently ceases to be a Lender
under the Credit Agreement for any reason, together with such Lender’s or
affiliate’s successors and assigns, if any, collectively, the “Other Creditors”
and, together with the Lender Creditors, the “Guaranteed Creditors”, with each
such Interest Rate Protection Agreement and/or Other Hedging Agreement with an
Other Creditor being herein called a “Guaranteed Hedging Agreement”);

WHEREAS, each Guarantor is a direct or indirect Subsidiary of the U.S. Borrower;

WHEREAS, it is a condition precedent to the making of Loans to the Borrowers and
the issuance of, and participation in, Letters of Credit for the account of the
U.S. Borrower under the Credit Agreement and to the Other Creditors entering
into Guaranteed Hedging Agreements that each Guarantor shall have executed and
delivered to the Administrative Agent this Guaranty; and

WHEREAS, each Guarantor will obtain benefits from the incurrence of Loans by the
Borrowers and the issuance of, and participation in, Letters of Credit for the
account of the U.S. Borrower under the Credit Agreement and the entering into by
any Borrower and/or any Guarantor of Guaranteed Hedging Agreements and,
accordingly, desires to execute this Guaranty in order to satisfy the condition
described in the preceding paragraph and to induce the Lenders to make Loans to
the Borrowers and issue, and/or participate in, Letters of Credit for the
account of the U.S. Borrower and the Other Creditors to enter into Guaranteed
Hedging Agreements with any Borrower and/or any Guarantor;

NOW THEREFORE, for the reasons set forth above, for and in consideration of the
premises and mutual covenants herein contained, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, each
Guarantor, intending to be legally bound, does hereby covenant and agree that
the Existing Guaranty Agreement is hereby amended and restated in its entirety
as follows:

GUARANTY. IV. Each Guarantor, jointly and severally, irrevocably, absolutely and
unconditionally guarantees as a primary obligor and not merely as surety:

to the Lender Creditors the full and prompt payment when due (whether at the
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise) of (x) the principal of, premium, if any, and interest on the Notes
issued by, and the Loans made to, each Borrower under the Credit Agreement, and
all L/C Obligations with respect to Letters of Credit and (y) all other
obligations (including, without limitation, obligations which, but for the
automatic stay under Section 362(a) of the Bankruptcy

 

9



--------------------------------------------------------------------------------

Code, would become due), liabilities and indebtedness owing by each Borrower to
the Lender Creditors under each Loan Document to which such Borrower is a party
(including, without limitation, indemnities, fees and interest thereon
(including, without limitation, any interest accruing after the commencement of
any bankruptcy, insolvency, receivership or similar proceeding at the rate
provided for in the Credit Agreement, whether or not such interest is an allowed
claim in any such proceeding)), whether now existing or hereafter incurred
under, arising out of or in connection with each such Loan Document and the due
performance and compliance by each Borrower with all of the terms, conditions,
covenants and agreements contained in all such Loan Documents (all such
principal, premium, interest, liabilities, indebtedness and obligations under
this clause (i), except to the extent consisting of obligations or liabilities
with respect to Guaranteed Hedging Agreements, being herein collectively called
the “Loan Document Obligations”); and

to each Other Creditor the full and prompt payment when due (whether at the
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise) of all obligations (including, without limitation, obligations which,
but for the automatic stay under Section 362(a) of the Bankruptcy Code, would
become due), liabilities and indebtedness (including, without limitation, any
interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for in the respective
Guaranteed Hedging Agreements, whether or not such interest is an allowed claim
in any such proceeding) owing by each Borrower and each other Guaranteed Party
under each Guaranteed Hedging Agreement to which it is a party, whether now in
existence or hereafter arising, and the due performance and compliance by each
Borrower and each such other Guaranteed Party with all of the terms, conditions,
covenants and agreements contained therein (all such obligations, liabilities
and indebtedness being herein collectively called the “Other Obligations”, and
together with the Loan Document Obligations are herein collectively called the
“Guaranteed Obligations”).

As used herein, the term “Guaranteed Party” shall mean each Borrower and each
Guarantor party to any Guaranteed Hedging Agreement. Each Guarantor understands,
agrees and confirms that the Guaranteed Creditors may enforce this Guaranty up
to the full amount of the Guaranteed Obligations against such Guarantor without
proceeding against any other Guarantor, any Borrower or any other Guaranteed
Party, or against any security for the Guaranteed Obligations, or under any
other guaranty covering all or a portion of the Guaranteed Obligations. This
Guaranty is a guaranty of prompt payment and performance and not of collection.

Additionally, each Guarantor, jointly and severally, unconditionally, absolutely
and irrevocably, guarantees the payment of any and all Guaranteed Obligations
whether or not due or payable by each Borrower or any other Guaranteed Party
upon the occurrence in respect of such Borrower or any other Guaranteed Party of
any Event of Default specified in Section 9.1(e) of the Credit Agreement, and
unconditionally, absolutely and irrevocably, jointly and severally, promises to
pay such Guaranteed Obligations to the Guaranteed Creditors, or order, on
demand.

 

10



--------------------------------------------------------------------------------

LIABILITY OF GUARANTORS ABSOLUTE. The liability of each Guarantor hereunder is
primary, absolute, joint and several, and unconditional and is exclusive and
independent of any security for or other guaranty of the indebtedness of any
Borrower or any other Guaranteed Party whether executed by such Guarantor, any
other Guarantor, any other guarantor or by any other party, and the liability of
each Guarantor hereunder shall not be affected or impaired by any circumstance
or occurrence whatsoever, including, without limitation: (a) any direction as to
application of payment by any Borrower, any other Guaranteed Party or any other
party, (b) any other continuing or other guaranty, undertaking or maximum
liability of a Guarantor or of any other party as to the Guaranteed Obligations,
(c) any payment on or in reduction of any such other guaranty or undertaking,
(d) any dissolution, termination or increase, decrease or change in personnel by
any Borrower or any other Guaranteed Party, (e) the failure of the Guarantor to
receive any benefit from or as a result of its execution, delivery and
performance of this Guaranty, (f) any payment made to any Guaranteed Creditor on
the indebtedness which any Guaranteed Creditor repays any Borrower or any other
Guaranteed Party pursuant to court order in any bankruptcy, reorganization,
arrangement, moratorium or other debtor relief proceeding, and each Guarantor
waives any right to the deferral or modification of its obligations hereunder by
reason of any such proceeding, (g) any action or inaction by the Guaranteed
Creditors as contemplated in Section 5 hereof or (h) any invalidity, rescission,
irregularity or unenforceability of all or any part of the Guaranteed
Obligations or of any security therefor.

OBLIGATIONS OF GUARANTORS INDEPENDENT. The obligations of each Guarantor
hereunder are independent of the obligations of any other Guarantor, any other
guarantor, any Borrower or any other Guaranteed Party, and a separate action or
actions may be brought and prosecuted against each Guarantor whether or not
action is brought against any other Guarantor, any other guarantor, any Borrower
or any other Guaranteed Party and whether or not any other Guarantor, any other
guarantor, any Borrower or any other Guaranteed Party be joined in any such
action or actions. Each Guarantor waives (to the fullest extent permitted by
applicable law) the benefits of any statute of limitations affecting its
liability hereunder or the enforcement thereof. Any payment by any Borrower or
any other Guaranteed Party or other circumstance which operates to toll any
statute of limitations as to any Borrower or such other Guaranteed Party shall
operate to toll the statute of limitations as to each Guarantor.

WAIVERS BY GUARANTORS. V. Each Guarantor hereby waives (to the fullest extent
permitted by applicable law) notice of acceptance of this Guaranty and notice of
the existence, creation or incurrence of any new or additional liability to
which it may apply, and waives promptness, diligence, presentment, demand of
payment, demand for performance, protest, notice of dishonor or nonpayment of
any such liabilities, suit or taking of other action by the Administrative Agent
or any other Guaranteed Creditor against, and any other notice to, any party
liable thereon (including such Guarantor, any other Guarantor, any other
guarantor, any Borrower or any other Guaranteed Party) and each Guarantor
further hereby waives any and all notice of the creation, renewal, extension or
accrual of any of the Guaranteed Obligations and notice or proof of reliance by
any Guaranteed Creditor upon this Guaranty, and the Guaranteed Obligations shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended, modified, supplemented or waived, in reliance upon this
Guaranty.

Each Guarantor waives any right to require the Guaranteed Creditors to:

 

11



--------------------------------------------------------------------------------

proceed against any Borrower, any other Guaranteed Party, any other Guarantor,
any other guarantor of the Guaranteed Obligations or any other party;
(ii) proceed against or exhaust any security held from any Borrower, any other
Guaranteed Party, any other Guarantor, any other guarantor of the Guaranteed
Obligations or any other party; or (iii) pursue any other remedy in the
Guaranteed Creditors’ power whatsoever. To the fullest extent permitted by
applicable law, each Guarantor waives any defense based on or arising out of any
defense of any Borrower, any other Guaranteed Party, any other Guarantor, any
other guarantor of the Guaranteed Obligations or any other party other than
payment in full in cash of the Guaranteed Obligations, including, without
limitation, any defense based on or arising out of the disability of any
Borrower, any other Guaranteed Party, any other Guarantor, any other guarantor
of the Guaranteed Obligations or any other party, or the unenforceability of the
Guaranteed Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of any Borrower or any other Guaranteed Party other
than payment in full in cash of the Guaranteed Obligations.

Each Guarantor has knowledge and assumes all responsibility for being and
keeping itself informed of each Borrower’s, each other Guaranteed Party’s and
each other Guarantor’s financial condition, affairs and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations
and the nature, scope and extent of the risks which such Guarantor assumes and
incurs hereunder, and has adequate means to obtain from each Borrower, each
other Guaranteed Party and each other Guarantor on an ongoing basis information
relating thereto and each Borrower’s, each other Guaranteed Party’s and each
other Guarantor’s ability to pay and perform its respective Guaranteed
Obligations, and agrees to assume the responsibility for keeping, and to keep,
so informed for so long as this Guaranty is in effect. Each Guarantor
acknowledges and agrees that (x) the Guaranteed Creditors shall have no
obligation to investigate the financial condition or affairs of any Borrower,
any other Guaranteed Party or any other Guarantor for the benefit of such
Guarantor nor to advise such Guarantor of any fact respecting, or any change in,
the financial condition, assets or affairs of any Borrower, any other Guaranteed
Party or any other Guarantor that might become known to any Guaranteed Creditor
at any time, whether or not such Guaranteed Creditor knows or believes or has
reason to know or believe that any such fact or change is unknown to such
Guarantor, or might (or does) increase the risk of such Guarantor as guarantor
hereunder, or might (or would) affect the willingness of such Guarantor to
continue as a guarantor of the Guaranteed Obligations hereunder and (y) the
Guaranteed Creditors shall have no duty to advise any Guarantor of information
known to them regarding any of the aforementioned circumstances or risks.

Each Guarantor hereby acknowledges and agrees that no Guaranteed Creditor nor
any other Person shall be under any obligation (a) to marshal any assets in
favor of such Guarantor or in payment of any or all of the liabilities of any
Guaranteed Party under the Loan Documents or the obligation of such Guarantor
hereunder or (b) to pursue any other remedy that such Guarantor may or may not
be able to pursue itself any right to which such Guarantor hereby waives.

Each Guarantor warrants and agrees that each of the waivers set forth in
Section 3 and in this Section 4 is made with full knowledge of its significance
and consequences and that if

 

12



--------------------------------------------------------------------------------

any of such waivers are determined to be contrary to any applicable law or
public policy, such waivers shall be effective only to the maximum extent
permitted by applicable law.

RIGHTS OF GUARANTEED CREDITORS. Subject to Section 4, any Guaranteed Creditor
may (except as shall be required by applicable statute and cannot be waived) at
any time and from time to time without the consent of, or notice to, any
Guarantor, without incurring responsibility to such Guarantor, without impairing
or releasing the obligations or liabilities of such Guarantor hereunder, upon or
without any terms or conditions and in whole or in part:

change the manner, place or terms of payment of, and/or change, increase or
extend the time of payment of, renew, increase, accelerate or alter, any of the
Guaranteed Obligations (including, without limitation, any increase or decrease
in the rate of interest thereon or the principal amount thereof), any security
therefor, or any liability incurred directly or indirectly in respect thereof,
and the guaranty herein made shall apply to the Guaranteed Obligations as so
changed, extended, increased, accelerated, renewed or altered;

take and hold security for the payment of the Guaranteed Obligations and sell,
exchange, release, surrender, impair, realize upon or otherwise deal with in any
manner and in any order any property or other collateral by whomsoever at any
time pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset
thereagainst;

exercise or refrain from exercising any rights against any Borrower, any other
Guaranteed Party, any other Credit Party, any Subsidiary thereof, any other
guarantor of any Borrower or others or otherwise act or refrain from acting;

release or substitute any one or more endorsers, Guarantors, other guarantors,
any Borrower, any other Guaranteed Party or other obligors;

settle or compromise any of the Guaranteed Obligations, any security therefor or
any liability (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and may subordinate the payment of all or any part
thereof to the payment of any liability (whether due or not) of any Borrower or
any other Guaranteed Party to creditors of such Borrower or such other
Guaranteed Party other than the Guaranteed Creditors;

apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of any Borrower or any other Guaranteed Party to the Guaranteed
Creditors regardless of what liabilities of such Borrower or such other
Guaranteed Party remain unpaid;

consent to or waive any breach of, or any act, omission or default under, any of
the Guaranteed Hedging Agreements, the Loan Documents or any of the instruments
or agreements referred to therein, or otherwise amend, modify or supplement, to
the fullest extent permitted under applicable law, any of the Guaranteed Hedging
Agreements, the Loan Documents or any of such other instruments or agreements;

 

13



--------------------------------------------------------------------------------

act or fail to act in any manner which may deprive such Guarantor of its right
to subrogation against any Borrower or any other Guaranteed Party to recover
full indemnity for any payments made pursuant to this Guaranty; and/or

take any other action or omit to take any other action which would, under
otherwise applicable principles of common law, give rise to a legal or equitable
discharge of such Guarantor from its liabilities under this Guaranty (including,
without limitation, any action or omission whatsoever that might otherwise vary
the risk of such Guarantor or constitute a legal or equitable defense to or
discharge of the liabilities of a guarantor or surety or that might otherwise
limit recourse against such Guarantor).

To the fullest extent permitted under applicable law, no invalidity, illegality,
irregularity or unenforceability of all or any part of the Guaranteed
Obligations, the Loan Documents or any other agreement or instrument relating to
the Guaranteed Obligations or of any security or guarantee therefor shall
affect, impair or be a defense to this Guaranty, and this Guaranty shall be
primary, absolute and unconditional notwithstanding the occurrence of any event
or the existence of any other circumstances which might constitute a legal or
equitable discharge of a surety or guarantor except payment in full in cash of
the Guaranteed Obligations.

CONTINUING GUARANTY. This Guaranty is a continuing one and all liabilities to
which it applies or may apply under the terms hereof shall be conclusively
presumed to have been created in reliance hereon. No failure or delay on the
part of any Guaranteed Creditor in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein expressly specified are cumulative and not
exclusive of any rights or remedies which any Guaranteed Creditor would
otherwise have. No notice to or demand on any Guarantor in any case shall
entitle such Guarantor to any other further notice or demand in similar or other
circumstances or constitute a waiver of the rights of any Guaranteed Creditor to
any other or further action in any circumstances without notice or demand. It is
not necessary for any Guaranteed Creditor to inquire into the capacity or powers
of any Borrower or any other Guaranteed Party or the officers, directors,
partners or agents acting or purporting to act on its or their behalf, and any
indebtedness made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.

SUBROGATION. Each Guarantor hereby agrees with the Guaranteed Creditors that it
will not exercise any right of subrogation which it may at any time otherwise
have as a result of this Guaranty (whether contractual, under Section 509 of the
Bankruptcy Code or otherwise) until all Guaranteed Obligations have been
irrevocably paid in full in cash; provided, that if any amount shall be paid to
such Guarantor on account of such subrogation rights at any time prior to the
irrevocable payment in full in cash of all the Guaranteed Obligations, such
amount shall be held in trust for the benefit of the Guaranteed Creditors and
shall forthwith be paid to the Guaranteed Creditors to be credited and applied
upon the Guaranteed Obligations, whether matured or unmatured, in accordance
with the terms of the Loan Documents.

GUARANTY ENFORCEABLE BY ADMINISTRATIVE AGENT. Notwithstanding anything to the
contrary contained elsewhere in this Guaranty, the Guaranteed

 

14



--------------------------------------------------------------------------------

Creditors agree (by their acceptance of the benefits of this Guaranty) that this
Guaranty may be enforced only by the action of the Administrative Agent acting
upon the instructions of the Required Lenders (or, after the date on which all
Loan Document Obligations have been paid in full, the holders of at least a
majority of the outstanding Other Obligations) and that no other Guaranteed
Creditor shall have any right individually to seek to enforce or to enforce this
Guaranty, it being understood and agreed that such rights and remedies may be
exercised by the Administrative Agent or, after all the Loan Document
Obligations have been paid in full, by the holders of at least a majority of the
outstanding Other Obligations, as the case may be, for the benefit of the
Guaranteed Creditors upon the terms of this Guaranty. The Guaranteed Creditors
further agree that this Guaranty may not be enforced against any director,
officer, employee, partner, member or stockholder of any Guarantor (except to
the extent such partner, member or stockholder is also a Guarantor hereunder).
It is understood and agreed that the agreement in this Section 8 is among and
solely for the benefit of the Guaranteed Creditors and that, if the Required
Lenders (or, after the date on which all Loan Document Obligations have been
paid in full, the holders of at least a majority of the outstanding Other
Obligations) so agree (without requiring the consent of any Guarantor), this
Guaranty may be directly enforced by any Guaranteed Creditor.

REPRESENTATIONS, WARRANTIES AND COVENANTS OF GUARANTORS. In order to induce the
Lenders to make Loans to the Borrowers, and issue Letters of Credit for the
account of the U.S. Borrower, in each case, pursuant to the Credit Agreement,
and in order to induce the Other Creditors to execute, deliver and perform the
Guaranteed Hedging Agreements to which they are a party, each Guarantor
represents and warrants as to itself (and the Loan Documents to which it is a
party), that all (i) representations and warranties relating to it (and the Loan
Documents to which it is a party) in the Credit Agreement are true and correct
and (ii) each of the Subsidiaries of the U.S. Borrower listed on Annex I hereto
is a Subsidiary which, on the Closing Date (as determined by the U.S. Borrower
in good faith on such date on a pro forma basis), is an Immaterial Subsidiary.

EXPENSES. The Guarantors hereby jointly and severally agree to pay all
reasonable out-of-pocket costs and expenses of the Administrative Agent and each
other Guaranteed Creditor in connection with the enforcement of this Guaranty
and the protection of the Guaranteed Creditors’ rights hereunder and any
amendment, waiver or consent relating hereto (including, in each case, without
limitation, the reasonable fees and disbursements of counsel (including in-house
counsel) employed by the Administrative Agent and each other Guaranteed
Creditor).

BENEFIT AND BINDING EFFECT. This Guaranty shall be binding upon each Guarantor
and its successors and assigns and shall inure to the benefit of the Guaranteed
Creditors and their successors and permitted assigns.

AMENDMENTS; WAIVERS. Neither this Guaranty nor any provision hereof may be
changed, waived, discharged or terminated except with the written consent of
each Guarantor directly affected thereby (it being understood that the addition,
termination or release of any Guarantor hereunder shall not constitute a change,
waiver, discharge or termination affecting any Guarantor other than the
Guarantor so added, terminated or released) and with the written consent of
either (x) unless released with respect to one or more Guarantors pursuant to

 

15



--------------------------------------------------------------------------------

Section 17, the Required Lenders (or, to the extent required by Section 11.2 of
the Credit Agreement, with the written consent of each Lender) at all times
prior to the time at which all Loan Document Obligations have been paid in full
or (y) unless the applicable Guarantor has elected in writing to terminate its
obligations hereunder on the Termination Date in the manner and subject to the
satisfaction of the conditions prescribed by Section 11.17 of the Credit
Agreement (which terms are incorporated herein mutatis mutandis), the holders of
at least a majority of the outstanding Other Obligations as to which this
Guaranty remains in effect at all times after the time at which all Loan
Document Obligations have been paid in full; provided, that any change, waiver,
modification or variance affecting the rights and benefits of a single Class (as
defined below) of Guaranteed Creditors (and not all Guaranteed Creditors in a
like or similar manner) shall also require the written consent of the Requisite
Creditors (as defined below) of such Class of Guaranteed Creditors. For the
purpose of this Guaranty, the term “Class” shall mean each class of Guaranteed
Creditors, i.e., whether (x) the Lender Creditors as holders of the Loan
Document Obligations or (y) the Other Creditors as the holders of the Other
Obligations. For the purpose of this Guaranty, the term “Requisite Creditors” of
any Class shall mean (x) with respect to the Loan Document Obligations, the
Required Lenders (or, to the extent required by Section 11.2 of the Credit
Agreement, each Lender) and (y) with respect to the Other Obligations, the
holders of at least a majority of all Other Obligations outstanding from time to
time under the Guaranteed Hedging Agreements.

SET OFF. In addition to any rights now or hereafter granted under applicable law
(including, without limitation, Section 151 of the New York Debtor and Creditor
Law) and not by way of limitation of any such rights, upon the occurrence and
during the continuance of an Event of Default (such term to mean and include any
“Event of Default” as defined in the Credit Agreement and any payment default
under any Guaranteed Hedging Agreement continuing after any applicable grace
period), each Guaranteed Creditor is hereby authorized, at any time or from time
to time, without notice to any Guarantor or to any other Person, any such notice
being expressly waived, to set off and to appropriate and apply any and all
deposits (general or special) and any other indebtedness at any time held or
owing by such Guaranteed Creditor to or for the credit or the account of such
Guarantor, against and on account of the obligations and liabilities of such
Guarantor to such Guaranteed Creditor under this Guaranty, irrespective of
whether or not such Guaranteed Creditor shall have made any demand hereunder and
although said obligations, liabilities, deposits or claims, or any of them,
shall be contingent or unmatured. Each Guaranteed Creditor (by its acceptance of
the benefits hereof) acknowledges and agrees that the provisions of this
Section 13 are subject to the sharing provisions set forth in Section 4.6 of the
Credit Agreement.

NOTICE. Except as otherwise specified herein, all notices, requests, demands or
other communications to or upon the respective parties hereto shall be sent or
delivered by mail, telegraph, telex, telecopy, cable or courier service and all
such notices and communications shall, when mailed, telegraphed, telexed,
telecopied, or cabled or sent by courier, be effective when deposited in the
mails, delivered to the telegraph company, cable company or overnight courier,
as the case may be, or sent by telex or telecopier, except that notices and
communications to the Administrative Agent or any Guarantor shall not be
effective until received by the Administrative Agent or such Guarantor, as the
case may be. All notices and other communications shall be in writing and
addressed to such party at (i) in the case of any Lender

 

16



--------------------------------------------------------------------------------

Creditor, as provided in the Credit Agreement, (ii) in the case of any
Guarantor, at its address set forth opposite its signature page below, and
(iii) in the case of any Other Creditor, at such address as such Other Creditor
shall have specified in writing to the Guarantors; or in any case at such other
address as any of the Persons listed above may hereafter notify the others in
writing.

REINSTATEMENT. If any claim is ever made upon any Guaranteed Creditor for
repayment or recovery of any amount or amounts received in payment or on account
of any of the Guaranteed Obligations and any of the aforesaid payees repays all
or part of said amount by reason of (i) any judgment, decree or order of any
court or administrative body having jurisdiction over such payee or any of its
property or (ii) any settlement or compromise of any such claim effected by such
payee with any such claimant (including, without limitation, each Borrower or
any other Guaranteed Party), then and in such event each Guarantor agrees that
any such judgment, decree, order, settlement or compromise shall be binding upon
such Guarantor, notwithstanding any revocation hereof or the cancellation of any
Note, any Guaranteed Hedging Agreement or any other instrument evidencing any
liability of any Borrower or any other Guaranteed Party, and such Guarantor
shall be and remain liable to the aforesaid payees hereunder for the amount so
repaid or recovered to the same extent as if such amount had never originally
been received by any such payee.

GOVERNING LAW; JURISDICTION, WAIVER OF JURY TRIAL, ETC.

(a) Governing Law. This Guaranty, unless expressly set forth therein, shall be
governed by, construed and enforced in accordance with, the law of the State of
New York (including Section 5-1401 and Section 5-1402 of the General Obligations
Law of the State of New York), without reference to the conflicts or choice of
law principles thereof.

(b) Submission to Jurisdiction. Each Guarantor irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
courts of the Supreme Court of the State of New York sitting in New York County
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Guaranty or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York state court
or, to the fullest extent permitted by Applicable Law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Guaranty or in any other Loan Document shall affect any right that the
Administrative Agent, any Lender or the Issuing Lender may otherwise have to
bring any action or proceeding relating to this Guaranty or any other Loan
Document against any Guarantor or its properties in the courts of any
jurisdiction.

(c) Waiver of Venue. Each Guarantor irrevocably and unconditionally waives, to
the fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or

 

17



--------------------------------------------------------------------------------

relating to this Guaranty or any other Loan Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by Applicable Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 11.1 of the Credit
Agreement. Nothing in this Agreement will affect the right of any party hereto
to serve process in any other manner permitted by Applicable Law.

(e) Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

RELEASE OF LIABILITY OF GUARANTOR UPON SALE OR DISSOLUTION. In the event that
all (or, with the consent of the Administrative Agent and solely with respect to
an Insignificant Guarantor (as defined below), a portion) of the capital stock
or other equity interests of one or more Guarantors is sold or otherwise
disposed of (in each case to a Person or Persons other than the U.S. Borrower
and/or one or more Subsidiaries thereof) or liquidated in compliance with the
requirements of Section 8.2 of the Credit Agreement (or such sale, other
disposition or liquidation has been approved in writing by the Required Lenders
(or all the Lenders if required by Section 11.2 of the Credit Agreement)) and
the proceeds of such sale, disposition or liquidation are applied in accordance
with the provisions of the Credit Agreement, to the extent applicable, then in
any such case, such Guarantor shall, upon consummation of such sale or other
disposition (except to the extent that such sale or disposition is to the U.S.
Borrower and/or one or more Subsidiaries thereof) or liquidation (except to the
extent that the U.S. Borrower shall determine in good faith that the release of
such Guarantor from this Guaranty would result in one or more Wholly-Owned
Domestic Subsidiaries of the U.S. Borrower which are not then Guarantors and
which previously constituted Immaterial Subsidiaries no longer constituting same
(with the “Immaterial Subsidiaries” tests being calculated on a pro forma basis
at the time of such release)), and upon the written request of the U.S. Borrower
to the Administrative Agent (which written request shall certify in reasonable
detail the name of the respective Guarantor or Guarantors to be released and the
facts permitting such release), be released from this Guaranty and this Guaranty
shall, as to each such Guarantor or Guarantors, terminate, and have no further
force or effect (it being understood and agreed that the sale of one or more
Persons that own, directly or indirectly, all of the capital stock or other

 

18



--------------------------------------------------------------------------------

equity interests of any Guarantor shall be deemed to be a sale of such Guarantor
for the purposes of this Section 17). In connection with such release, upon
receipt by the Administrative Agent of a certificate executed by an Authorized
Officer of the U.S. Borrower certifying that the release of the such Guarantor
has occurred in compliance with the requirements of this Section 17, then the
Administrative Agent shall execute and deliver to such Guarantor or such
Guarantor’s designee, at the U.S. Borrower’s and such Guarantor’s sole cost and
expense, any document or instrument which such Guarantor shall reasonably
request to evidence such release. For purposes of this Section 17, an
“Insignificant Guarantor” means a Guarantor that, as of the date of such
proposed sale, owns assets having a Fair Market Value of not more than
$1,000,000.

CONTRIBUTION. At any time a payment in respect of the Guaranteed Obligations is
made under this Guaranty, the right of contribution of each Guarantor against
each other Guarantor shall be determined as provided in the immediately
following sentence, with the right of contribution of each Guarantor to be
revised and restated as of each date on which a payment (a “Relevant Payment”)
is made on the Guaranteed Obligations under this Guaranty. At any time that a
Relevant Payment is made by a Guarantor that results in the aggregate payments
made by such Guarantor in respect of the Guaranteed Obligations to and including
the date of the Relevant Payment exceeding such Guarantor’s Contribution
Percentage (as defined below) of the aggregate payments made by all Guarantors
in respect of the Guaranteed Obligations to and including the date of the
Relevant Payment (such excess, the “Aggregate Excess Amount”), each such
Guarantor shall have a right of contribution against each other Guarantor who
has made payments in respect of the Guaranteed Obligations to and including the
date of the Relevant Payment in an aggregate amount less than such other
Guarantor’s Contribution Percentage of the aggregate payments made to and
including the date of the Relevant Payment by all Guarantors in respect of the
Guaranteed Obligations (the aggregate amount of such deficit, the “Aggregate
Deficit Amount”) in an amount equal to (x) a fraction the numerator of which is
the Aggregate Excess Amount of such Guarantor and the denominator of which is
the Aggregate Excess Amount of all Guarantors multiplied by (y) the Aggregate
Deficit Amount of such other Guarantor. A Guarantor’s right of contribution
pursuant to the preceding sentences shall arise at the time of each computation,
subject to adjustment to the time of each computation; provided that no
Guarantor may take any action to enforce such right until the Guaranteed
Obligations have been irrevocably paid in full in cash and the Revolving Credit
Commitment and all Letters of Credit have been terminated, it being expressly
recognized and agreed by all parties hereto that any Guarantor’s right of
contribution arising pursuant to this Section 18 against any other Guarantor
shall be expressly junior and subordinate to such other Guarantor’s obligations
and liabilities in respect of the Guaranteed Obligations and any other
obligations owing under this Guaranty. As used in this Section 18: (i) each
Guarantor’s “Contribution Percentage” shall mean the percentage obtained by
dividing (x) the Adjusted Net Worth (as defined below) of such Guarantor by
(y) the aggregate Adjusted Net Worth of all Guarantors; (ii) the “Adjusted Net
Worth” of each Guarantor shall mean the greater of (x) the Net Worth (as defined
below) of such Guarantor and (y) zero; and (iii) the “Net Worth” of each
Guarantor shall mean the amount by which the fair saleable value of such
Guarantor’s assets on the date of any Relevant Payment exceeds its existing
debts and other liabilities (including contingent liabilities, but without
giving effect to any Guaranteed Obligations arising under this Guaranty on such
date). Notwithstanding anything to the contrary contained above, any Guarantor
that is released from this Guaranty pursuant to Section 17 hereof shall
thereafter have no contribution obligations, or rights, pursuant to this
Section 18, and at the time of any such

 

19



--------------------------------------------------------------------------------

release, if the released Guarantor had an Aggregate Excess Amount or an
Aggregate Deficit Amount, same shall be deemed reduced to $0, and the
contribution rights and obligations of the remaining Guarantors shall be
recalculated on the respective date of release (as otherwise provided above)
based on the payments made hereunder by the remaining Guarantors. All parties
hereto recognize and agree that, except for any right of contribution arising
pursuant to this Section 18, each Guarantor who makes any payment in respect of
the Guaranteed Obligations shall have no right of contribution or subrogation
against any other Guarantor in respect of such payment until all of the
Guaranteed Obligations have been irrevocably paid in full in cash. Each of the
Guarantors recognizes and acknowledges that the rights to contribution arising
hereunder shall constitute an asset in favor of the party entitled to such
contribution. In this connection, each Guarantor has the right to waive its
contribution right against any Guarantor to the extent that after giving effect
to such waiver such Guarantor would remain solvent, in the determination of the
Required Lenders.

LIMITATION ON GUARANTEED OBLIGATIONS. Each Guarantor and each Guaranteed
Creditor (by its acceptance of the benefits of this Guaranty) hereby confirms
that it is its intention that this Guaranty not constitute a fraudulent transfer
or conveyance for purposes of the Bankruptcy Code, the Uniform Fraudulent
Conveyance Act of any similar Federal or state law. To effectuate the foregoing
intention, each Guarantor and each Guaranteed Creditor (by its acceptance of the
benefits of this Guaranty) hereby irrevocably agrees that the Guaranteed
Obligations guaranteed by such Guarantor shall be limited to such amount as
will, after giving effect to such maximum amount and all other (contingent or
otherwise) liabilities of such Guarantor that are relevant under such laws and
after giving effect to any rights to contribution pursuant to any agreement
providing for an equitable contribution among such Guarantor and the other
Guarantors, result in the Guaranteed Obligations of such Guarantor in respect of
such maximum amount not constituting a fraudulent transfer or conveyance.

COUNTERPARTS. This Guaranty may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed signature page of this Guaranty by facsimile
transmission shall be effective as delivery of a manually executed counterparty
hereof.

PAYMENTS; JUDGMENT CURRENCY.

(a) Payments. All payments made by any Guarantor hereunder will be made without
setoff, counterclaim or other defense and on the same basis as payments are made
by the Borrower under Sections 4.4 of the Credit Agreement.

(b) Judgment Currency. If, for the purposes of obtaining judgment in any court,
it is necessary to convert a sum due hereunder or any other Loan Document in one
currency into another currency, the rate of exchange used shall be that at which
in accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each
Guarantor in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”)

 

20



--------------------------------------------------------------------------------

other than that in which such sum is denominated in accordance with the
applicable provisions of this Guaranty (the “Agreement Currency”), be discharged
only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from any Guarantor in the Agreement Currency, such Guarantor
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or such Lender, as the case may be, against
such loss. If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent or any Lender in such
currency, the Administrative Agent or such Lender, as the case may be, agrees to
return the amount of any excess to such Guarantor (or to any other Person who
may be entitled thereto under applicable law).

ADDITIONAL GUARANTORS. It is understood and agreed that any Subsidiary of the
U.S. Borrower that is required to execute a counterpart of this Guaranty after
the date hereof pursuant to the Credit Agreement shall become a Guarantor
hereunder by (x) executing and delivering a counterpart hereof to the
Administrative Agent or executing a joinder agreement and delivering same to the
Administrative Agent, in each case as may be requested by (and in form and
substance satisfactory to) the Administrative Agent and (y) taking all actions
as specified in this Guaranty as would have been taken by such Guarantor had it
been an original party to this Guaranty, in each case with all documents
required above to be delivered to the Administrative Agent with all documents
and actions required to be taken above to be taken to the reasonable
satisfaction of the Administrative Agent.

HEADINGS DESCRIPTIVE. The headings of the several Sections of this Guaranty are
inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Guaranty.

EXCLUDED SWAP OBLIGATIONS, ETC.

(a) Notwithstanding anything herein to the contrary (including the definition of
“Loan Document Obligations”), (i) the definition of “Loan Document Obligations”
shall not create any guarantee by any Guarantor of (or grant of security
interest by any Guarantor to support, as applicable) any Swap Obligations which
are, with respect to such Guarantor, Excluded Swap Obligations (as defined
below), and (ii) any such Excluded Swap Obligations shall not constitute Loan
Document Obligations relative to such Guarantor. For purposes hereof, “Excluded
Swap Obligation” means, with respect to any Guarantor, any Swap Obligation (as
defined below) if, and to the extent that, all or a portion of the guarantee of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as amended from time to
time, and any successor statute (the “Commodity Exchange Act”) or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason

 

21



--------------------------------------------------------------------------------

to constitute an “eligible contract participant” as defined in the Commodity
Exchange Act and the regulations thereunder at the time the guarantee of such
Guarantor or the grant of such security interest becomes or would become
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such guarantee or security interest is or becomes illegal. For
purposes hereof, “Swap Obligation” means, with respect to any Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

(b) Notwithstanding anything to the contrary herein or in Section 9.4 of the
Credit Agreement, amounts received from any Guarantor that is not a Qualified
ECP Guarantor (as defined below) shall not be applied to any Excluded Swap
Obligation of such Guarantor. For purposes hereof, “Qualified ECP Guarantor”
means, in respect of any Swap Obligation, each Guarantor that has total assets
exceeding $10,000,000 at the time the relevant guarantee or grant of the
relevant security interest becomes or would become effective with respect to
such Swap Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

(c) Without limiting the provisions of Section 18 hereof, each Qualified ECP
Guarantor hereby jointly and severally absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Guarantor to honor all of its obligations under
this Guaranty in respect of Swap Obligations (provided, however, that each
Qualified ECP Guarantor shall only be liable under this paragraph for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this paragraph or otherwise under this Guaranty voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount). The obligations of each Qualified ECP Guarantor
under this paragraph shall remain in full force and effect until payment in full
of all Loan Document Obligations and other amounts payable under this Guaranty
and until the Credit Agreement is no longer in effect. Each Qualified ECP
Guarantor intends that this paragraph constitute, and this paragraph shall be
deemed to constitute, a “keepwell, support, or other agreement” for the benefit
of each other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

25. AMENDMENT AND RESTATEMENT. This Guaranty amends and restates the Existing
Guaranty Agreement in its entirety and, upon effectiveness of this Guaranty, the
terms and provisions of the Existing Guaranty Agreement shall, subject to the
following sentence, be superseded hereby and the rights and obligations of the
parties hereto shall be governed by this Guaranty rather than the Existing
Guaranty Agreement. This Guaranty is given in substitution for the Existing
Guaranty Agreement, is in no way intended to constitute a novation of the
Existing Guaranty Agreement and the guarantees in the Existing Guaranty
Agreement hereby are renewed and extended and shall be continuing. The parties
hereto acknowledge and agree that any waivers, express or implied by course of
conduct or otherwise, amendments or other actions

 

22



--------------------------------------------------------------------------------

(or failures to act) under the Existing Guaranty Agreement shall be of no use in
interpreting the rights and duties of the parties under this Guaranty.

* * *

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has cause this Guaranty to be executed and
delivered as of the date first above written.

 

Address for each Guarantor:     GUARANTORS:        

 

    CDC CORPORATION     ENGINEERED PIPE SYSTEMS, INC.     ERIC COMPANY     IPM
INC.     OCCV1, INC.     OCCV2, LLC     OCV INTELLECTUAL CAPITAL, LLC     OWENS
CORNING COMPOSITE MATERIALS, LLC     OWENS CORNING CONSTRUCTION SERVICES, LLC  
  OWENS CORNING FOAM INSULATION, LLC     OWENS CORNING FRANCHISING, LLC    
OWENS CORNING HOMEXPERTS, INC.     OWENS CORNING HT, INC.     OWENS CORNING
INSULATING SYSTEMS, LLC     OWENS CORNING INTELLECTUAL CAPITAL, LLC     OWENS
CORNING ROOFING AND ASPHALT, LLC     OWENS CORNING SALES, LLC     OWENS CORNING
SCIENCE AND TECHNOLOGY, LLC     OWENS CORNING U.S. HOLDINGS, LLC    
OWENS-CORNING FUNDING CORPORATION     SOLTECH, INC.     By:  

 

    Name:         Title:   Authorized Officer for each of the above Guarantors  
  OC CANADA HOLDINGS GENERAL PARTNERSHIP     By OC Canada Holdings Company      
By  

 

      Name:         Title:  



--------------------------------------------------------------------------------

Accepted and Agreed to:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

ANNEX I

Names Of Subsidiaries Of The U.S. Borrower Which, On The Closing Date,

Constitute Immaterial Subsidiaries

 

Northern Elastomeric, Inc. OCV Finance, LLC Owens Corning Automotive, LLC Owens
Corning Elaminator Insulation Systems, LLC Owens Corning Fabwel, LLC Owens
Corning Mineral Wool, LLC Owens Corning Non-Woven Technology, LLC Owens Corning
Receivables LLC Owens Corning Remodeling Systems, LLC Owens Corning Sunrooms
Franchising, LLC Owens Corning Technical Fabrics, LLC TF Holding Corp.
Thermafiber, Inc.

 

26



--------------------------------------------------------------------------------

EXHIBIT I

to

Amended and Restated Credit Agreement

dated as of November 13, 2015

by and among

Owens Corning and

certain of its Subsidiaries,

as Borrowers,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF AMENDED AND RESTATED INTERCOMPANY SUBORDINATION AGREEMENT

AMENDED AND RESTATED INTERCOMPANY SUBORDINATION AGREEMENT

THIS AMENDED AND RESTATED INTERCOMPANY SUBORDINATION AGREEMENT (as amended,
restated, modified and/or supplemented from time to time, this “Agreement”),
dated as of November 13, 2015, made by each of the undersigned (each, a “Party”
and, together with any entity that becomes a party to this Agreement pursuant to
Section 7 hereof, the “Parties”) and Wells Fargo Bank, National Association, as
Administrative Agent (in such capacity, together with any successor
administrative agent, the “Administrative Agent”), for the benefit of the Senior
Creditors (as defined below). Unless otherwise defined herein, all capitalized
terms used herein shall have the meanings ascribed to them in the Credit
Agreement referred to below.

W I T N E S S E T H:

WHEREAS, Owens Corning (the “U.S. Borrower”), OC Canada Finance Inc. (the
“Canadian Borrower”), Dutch OC Coöperatief Invest U.A. (the “European Borrower”
and, together with the U.S. Borrower and the Canadian Borrower, the
“Borrowers”), the lenders from time to time party thereto and the Administrative
Agent, entered into that certain Credit Agreement dated as of May 26, 2010 (as
amended up to but not including the date hereof, the “Existing Credit
Agreement”);

WHEREAS, the Borrowers, the lenders from time to time party thereto (the
“Lenders”) and the Administrative Agent have agreed to amend and restate the
Existing Credit Agreement by entering into that certain Amended and Restated
Credit Agreement, dated as of



--------------------------------------------------------------------------------

Page 2

 

November 13, 2015 (as amended, modified, restated and/or supplemented from time
to time, the “Credit Agreement”), providing for the making of Loans to, and the
issuance of, and participation in, Letters of Credit for the account of the U.S.
Borrower, all as contemplated therein (the Lenders, each Issuing Lender, the
Administrative Agent and the Joint Lead Arrangers are herein called the “Lender
Creditors”);

WHEREAS, each Party thereto agreed under the Existing Credit Agreement to
subordinate all Subordinated Indebtedness pursuant to that certain Intercompany
Subordination Agreement dated as of May 26, 2010 (as amended up to but not
including the date hereof, the “Existing Subordination Agreement”);

WHEREAS, any Borrower or any Guarantor may at any time and from time to time
enter into one or more Interest Rate Protection Agreements or Other Hedging
Agreements with one or more Lenders or any affiliate thereof (each such Lender
or affiliate, even if the respective Lender subsequently ceases to be a Lender
under the Credit Agreement for any reason, together with such Lender’s or
affiliate’s successors and assigns, if any, collectively, the “Other Creditors”,
with each such Interest Rate Protection Agreement and/or Other Hedging Agreement
with an Other Creditor being herein called a “Guaranteed Hedging Agreement”);

WHEREAS, pursuant to the Subsidiary Guaranty Agreement, each Subsidiary
Guarantor has jointly and severally guaranteed to the Senior Creditors the
payment when due of all Guaranteed Obligations (as defined in the Subsidiary
Guaranty Agreement);

WHEREAS, it is a condition precedent to the extensions of credit under the
Credit Agreement that this Agreement be executed and delivered by the original
Parties hereto;

WHEREAS, additional Parties may from time to time become parties hereto in order
to allow for certain extensions of credit in accordance with the requirements of
the Credit Agreement; and

WHEREAS, each of the Parties desires to execute this Agreement to satisfy the
conditions described in the immediately preceding paragraphs.

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged by the parties hereto, the Parties and the Administrative
Agent (for the benefit of the Senior Creditors) hereby agree as follows:

1. The Subordinated Indebtedness (as defined in Section 5 hereof) and all
payments of principal, interest and all other amounts thereunder are hereby, and
shall continue to be, subject and subordinate in right of payment to the prior
payment in full, in cash, of all Senior Indebtedness to the extent, and in the
manner, set forth herein. The foregoing shall apply notwithstanding the
availability of collateral to the Senior Creditors or the holders of
Subordinated Indebtedness or the actual date and time of execution, delivery,
recordation, filing or perfection of any security interests granted with respect
to the Senior Indebtedness or the Subordinated Indebtedness, or the lien or
priority of payment thereof, and in any instance wherein the Senior Indebtedness
or any claim for the Senior Indebtedness is subordinated,

 

2



--------------------------------------------------------------------------------

Page 3

 

avoided or disallowed, in whole or in part, under the Bankruptcy Code or other
applicable federal, foreign, state or local law. In the event of a proceeding,
whether voluntary or involuntary, for insolvency, liquidation, reorganization,
dissolution, bankruptcy or other similar proceeding pursuant to the Bankruptcy
Code or other applicable federal, foreign, state or local law (each, a
“Bankruptcy Proceeding”), the Senior Indebtedness shall include all interest
accrued on the Senior Indebtedness, in accordance with and at the rates
specified in the Senior Indebtedness, both for periods before and for periods
after the commencement of any of such proceedings, even if the claim for such
interest is not allowed pursuant to the Bankruptcy Code or other applicable law.

2. Each Party (as a lender of any Subordinated Indebtedness) hereby agrees that
until all Senior Indebtedness has been repaid in full in cash and all
commitments in respect thereof have been terminated:

(a) Such Party shall not, without the prior written consent of the Required
Senior Creditors (as defined in Section 5 hereof), which consent may be withheld
or conditioned in the Required Senior Creditors’ sole discretion, commence, or
join or participate in, any Enforcement Action (as defined in Section 5 hereof).

(b) In the event that (i) all or any portion of any Senior Indebtedness becomes
due (whether at stated maturity, by acceleration or otherwise), (ii) any Event
of Default under the Credit Agreement or any event of default under, and as
defined in, any other Senior Indebtedness (or the documentation governing the
same), then exists or would result from such payment on the Subordinated
Indebtedness, (iii) such Party receives any payment or prepayment of principal,
interest or any other amount, in whole or in part, of (or with respect to) the
Subordinated Indebtedness in violation of the terms of this Agreement or
(iv) any distribution, division or application, partial or complete, voluntary
or involuntary, by operation of law or otherwise, is made of all or any part of
the property, assets or business of the U.S. Borrower or any of its Subsidiaries
or the proceeds thereof, in whatever form, to any creditor or creditors of the
U.S. Borrower or any of its Subsidiaries or to any holder of indebtedness of the
U.S. Borrower or any of its Subsidiaries or by reason of any liquidation,
dissolution or other winding up of the U.S. Borrower, any of its Subsidiaries or
their respective businesses, or of any receivership or custodianship for the
U.S. Borrower or any of its Subsidiaries or of all or substantially all of their
respective property, or of any insolvency or bankruptcy proceedings or
assignment for the benefit of creditors or any proceeding by or against the U.S.
Borrower or any of its Subsidiaries for any relief under any bankruptcy,
reorganization or insolvency law or laws, federal, foreign, state or local, or
any law, federal, foreign, state or local relating to the relief of debtors,
readjustment of indebtedness, reorganization, composition or extension, then,
and in any such event, any payment or distribution of any kind or character,
whether in cash, property or securities, which shall be payable or deliverable
with respect to any or all of the Subordinated Indebtedness or which has been
received by any Party shall be held in trust by such Party for the benefit of
the Senior Creditors and shall forthwith be paid or delivered directly to the
Senior Creditors for application to the payment of the Senior Indebtedness
(after giving effect to the relative priorities of such Senior Indebtedness) to
the extent necessary to make payment in full in cash of all sums due under the
Senior Indebtedness remaining unpaid after giving effect

 

3



--------------------------------------------------------------------------------

Page 4

 

to any concurrent payment or distribution to the Senior Creditors. In any such
event, the Senior Creditors may, but shall not be obligated to, demand, claim
and collect any such payment or distribution that would, but for these
subordination provisions, be payable or deliverable with respect to the
Subordinated Indebtedness. In the event of the occurrence of any event referred
to in subclauses (i), (ii), (iii) or (iv) of this clause (b) and until the
Senior Indebtedness shall have been fully paid in cash and satisfied and all of
the obligations of the U.S. Borrower or any of its Subsidiaries to the Senior
Creditors have been performed in full, no payment of any kind or character
(whether in cash, property, securities or otherwise) shall be made to or
accepted by any Party in respect of the Subordinated Indebtedness.
Notwithstanding anything to the contrary contained above, if one or more of the
events referred to in subclauses (i) through (iv) of this clause (b) is in
existence, the Required Senior Creditors may agree in writing that payments may
be made with respect to the Subordinated Indebtedness which would otherwise be
prohibited pursuant to the provisions contained above, provided that any such
waiver shall be specifically limited to the respective payment or payments which
the Required Senior Creditors agree may be so paid to any Party in respect of
the Subordinated Indebtedness.

(c) If such Party shall acquire by indemnification, subrogation or otherwise,
any lien, estate, right or other interest in any of the assets or properties of
the U.S. Borrower or any of its Subsidiaries, that lien, estate, right or other
interest shall be subordinate in right of payment to the Senior Indebtedness, as
provided herein, and such Party hereby waives any and all rights it may acquire
by subrogation or otherwise to any lien of the Senior Indebtedness or any
portion thereof until such time as all Senior Indebtedness has been repaid in
full in cash and all commitments in respect thereof have been terminated.

(d) Such Party shall not pledge, assign, hypothecate, transfer, convey or sell
any Subordinated Indebtedness or any interest in any Subordinated Indebtedness
to any entity (other than a Party hereto) without the prior written consent of
the Administrative Agent (with the prior written consent of the Required Senior
Creditors).

(e) After request by the Administrative Agent, such Party shall within ten
(10) days furnish the Senior Creditors with a statement, duly acknowledged and
certified setting forth the original principal amount of the notes evidencing
the indebtedness of the Subordinated Indebtedness, the unpaid principal balance,
all accrued interest but unpaid interest and any other sums due and owing
thereunder, the rate of interest, the monthly payments and that, to the best
knowledge of such Party, there exists no defaults under the Subordinated
Indebtedness, or if any such defaults exist, specifying the defaults and the
nature thereof.

(f) In any case commenced by or against the U.S. Borrower or any of its
Subsidiaries under the Bankruptcy Code or any similar federal, foreign, state or
local statute (a “Reorganization Proceeding”), to the extent permitted by
applicable law, the Required Senior Creditors shall have the exclusive right to
exercise any voting rights in respect of the claims of such Party against the
U.S. Borrower or any of its Subsidiaries.

 

4



--------------------------------------------------------------------------------

Page 5

 

(g) If, at any time, all or part of any payment with respect to Senior
Indebtedness theretofore made (whether by the U.S. Borrower, any other Credit
Party or any other Person or enforcement of any right of setoff or otherwise) is
rescinded or must otherwise be returned by the holders of Senior Indebtedness
for any reason whatsoever (including, without limitation, the insolvency,
bankruptcy or reorganization of the U.S. Borrower, any other Credit Party or
such other Persons), the subordination provisions set forth herein shall
continue to be effective or be reinstated, as the case may be, all as though
such payment had not been made.

(h) Such Party shall not object to the entry of any order or orders approving
any cash collateral stipulations, adequate protection stipulations or similar
stipulations executed by the Senior Creditors in any Reorganization Proceeding
or any other proceeding under the Bankruptcy Code.

(i) Such Party waives any marshalling rights with respect to the Senior
Creditors in any Reorganization Proceeding or any other proceeding under the
Bankruptcy Code.

3. Any payments made to, or received by, any Party in respect of any guaranty or
security in support of the Subordinated Indebtedness shall be subject to the
terms of this Agreement and applied on the same basis as payments made directly
by the obligor under such Subordinated Indebtedness. To the extent that the U.S.
Borrower or any of its Subsidiaries (other than the respective obligor or
obligors which are already Parties hereto) provides a guaranty or any security
in support of any Subordinated Indebtedness, the Party which is the lender of
the respective Subordinated Indebtedness will cause each such Person to become a
Party hereto (if such Person is not already a Party hereto) not later than the
date of the execution and delivery of the respective guarantee or security
documentation, provided that any failure to comply with the foregoing
requirements of this Section 3 will have no effect whatsoever on the
subordination provisions contained herein (which shall apply to all payments
received with respect to any guarantee or security for any Subordinated
Indebtedness, whether or not the Person furnishing such guarantee or security is
a Party hereto).

4. Each Party hereby acknowledges and agrees that no payments will be accepted
by it in respect of the Subordinated Indebtedness (unless promptly turned over
to the holders of Senior Indebtedness as contemplated by Section 2 above) to the
extent such payments would be prohibited under any Senior Indebtedness (or the
documentation governing the same).

5. Definitions. As and in this Agreement, the terms set forth below shall have
the respective meanings provided below:

“Enforcement Action” shall mean any acceleration of all or any part of the
Subordinated Indebtedness, any foreclosure proceeding, the exercise of any power
of sale, the obtaining of a receiver, the seeking of default interest, the suing
on, or otherwise taking action to enforce the obligation of the U.S. Borrower or
any of its Subsidiaries to pay any amounts relating to any Subordinated
Indebtedness, the exercising of any banker’s lien or rights of set-off or
recoupment, the institution of a Bankruptcy

 

5



--------------------------------------------------------------------------------

Page 6

 

Proceeding against the U.S. Borrower or any of its Subsidiaries, or the taking
of any other enforcement action against any asset or Property of the U.S.
Borrower or its Subsidiaries.

“Guaranteed Hedging Agreements” shall have the meaning provided in the recitals
to this Agreement.

“Loan Document Obligations Termination Date” shall mean the first date after the
Closing Date upon which all Commitments and Letters of Credit under the Credit
Agreement have terminated and all Loan Document Obligations have been paid in
full in cash.

“Obligation” shall mean any principal, interest, premium, penalties, fees,
indemnities and other liabilities and obligations payable under the
documentation governing any indebtedness (including, without limitation, all
interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided in the governing
documentation, whether or not such interest is an allowed claim in such
proceeding).

“Required Senior Creditors” shall mean (i) the Required Lenders (or, to the
extent required by Section 11.2 of the Credit Agreement, each of the Lenders) at
all times prior to the Loan Document Obligations Termination Date, and (ii) the
holders of at least a majority of the outstanding Senior Indebtedness at all
times after the Loan Document Obligations Termination Date.

“Senior Creditors” shall mean all holders from time to time of any Senior
Indebtedness and shall include, without limitation, the Lender Creditors and the
Other Creditors.

“Senior Indebtedness” shall mean:

(i) all Obligations (including, without limitation, (x) all interest accruing
after the filing of a petition in bankruptcy or any other act which constitutes
a Default or Event of Default pursuant to Section 9.1(e) of the Credit Agreement
at the stated contract rate, regardless of whether allowed or allowable in the
respective bankruptcy or other preceding, and (y) Obligations which, but for the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due)
and liabilities (including, without limitation, indemnities, fees and interest
thereon) of each Credit Party (whether as obligor, guarantor or otherwise) to
the Lender Creditors, whether now existing or hereafter incurred under, arising
out of or in connection with each Loan Document to which it is at any time a
party (including, without limitation, all such obligations and liabilities of
each Credit Party under the Credit Agreement (if a party thereto) and under the
Subsidiary Guaranty Agreement (if a party thereto) or under any other guarantee
by it of obligations pursuant to the Credit Agreement) and the due performance
and compliance by each Credit Party with the terms of each such Loan Document
(all such obligations and liabilities under this clause (i), except to the
extent consisting of obligations or indebtedness with respect to Guaranteed
Hedging

 

6



--------------------------------------------------------------------------------

Page 7

 

Agreements, being herein collectively called the “Loan Document Obligations”);
and

(ii) all Obligations (including, without limitation, (x) all interest accruing
after the filing of a petition in bankruptcy or any other act which constitutes
a Default or Event of Default pursuant to Section 9.1(e) of the Credit Agreement
at the stated contract rate, regardless of whether allowed or allowable in the
respective bankruptcy or other preceding, and (y) Obligations which, but for the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due)
and liabilities of each Credit Party to the Other Creditors, whether now
existing or hereafter incurred under, arising out of or in connection with any
Guaranteed Hedging Agreement (including, without limitation, all such
obligations and liabilities of such Credit Party under the Subsidiary Guaranty
Agreement or the U.S. Borrower’s Guaranty (if a party thereto) with respect
thereto or under any other guarantee by it of obligations pursuant to any
Guaranteed Hedging Agreement) and the due performance and compliance by each
Credit Party with the terms of each such Guaranteed Hedging Agreement (all such
obligations and liabilities under this clause (ii) being herein collectively
called the “Other Obligations”).

“Subordinated Indebtedness” shall mean the principal of, interest on, and all
other amounts owing from time to time in respect of any Intercompany Loan made
to (i) any Borrower by any other Borrower or Subsidiary of the U.S. Borrower or
(ii) any Credit Party by any Subsidiary of the U.S. Borrower that is not a
Credit Party (except to the extent prohibited by applicable law solely in the
case of any such Intercompany Loans made by a Foreign Subsidiary).

6. Each Party agrees to be fully bound by all terms and provisions contained in
this Agreement, both with respect to any Subordinated Indebtedness (including
any guarantees thereof and security therefor) owed to it, and with respect to
all Subordinated Indebtedness (including all guarantees thereof and security
therefor) owing by it.

7. It is understood and agreed that any Subsidiary of the U.S. Borrower that is
required to execute a counterpart of this Agreement after the date hereof
pursuant to the requirements of the Credit Agreement or any other Senior
Indebtedness shall become a Party hereunder by executing a counterpart hereof
(or a joinder agreement in form and substance satisfactory to the Administrative
Agent) and delivering same to the Administrative Agent.

8. No failure or delay on the part of any party hereto or any holder of Senior
Indebtedness in exercising any right, power or remedy hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder.

9. Each Party hereto acknowledges that to the extent that no adequate remedy at
law exists for breach of its obligations under this Agreement, in the event any
Party fails to comply with its obligations hereunder, the Administrative Agent
or the holders of Senior

 

7



--------------------------------------------------------------------------------

Page 8

 

Indebtedness shall have the right to obtain specific performance of the
obligations of such defaulting Party, injunctive relief or such other equitable
relief as may be available.

10. Any notice to be given under this Agreement shall be in writing and shall be
sent in accordance with the provisions of the Credit Agreement.

11. In the event of any conflict between the provisions of this Agreement and
the provisions of the Subordinated Indebtedness, the provisions of this
Agreement shall prevail.

12. No person other than the parties hereto, the Senior Creditors from time to
time and their successors and assigns as holders of the Senior Indebtedness and
the Subordinated Indebtedness shall have any rights under this Agreement.

13. This Agreement may be executed in any number of counterparts each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

14. No amendment, supplement, modification, waiver or termination of this
Agreement shall be effective against a party against whom the enforcement of
such amendment, supplement, modification, waiver or termination would be
asserted, unless such amendment, supplement, modification, waiver or termination
was made in a writing signed by such party, provided that amendments hereto
shall be effective as against the Senior Creditors only if executed and
delivered by the Administrative Agent (with the written consent of the Required
Senior Creditors at such time); provided, further, that an amendment pursuant to
Section 18 shall be enforceable against each Party hereto.

15. In case any one or more of the provisions confined in this Agreement, or any
application thereof, shall be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein, and any other application thereof, shall not in any way be affected or
impaired thereby.

16. (a) This Agreement, unless expressly set forth therein, shall be governed
by, construed and enforced in accordance with, the law of the State of New York
(including Section 5-1401 and Section 5-1402 of the General Obligations Law of
the State of New York), without reference to the conflicts or choice of law
principles thereof.

(b) Each party hereto irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the courts of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Loan Document, or for recognition or enforcement
of any judgment, and each of the parties hereto irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York state court or, to the fullest extent permitted
by Applicable Law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

8



--------------------------------------------------------------------------------

Page 9

 

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by Applicable Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 11.1 of the Credit Agreement. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

(e) Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

17. This Agreement shall bind and inure to the benefit of the Administrative
Agent, the other Senior Creditors and each Party and their respective
successors, permitted transferees and assigns.

18. The parties hereto agree that this Agreement shall terminate when all Senior
Indebtedness has been indefeasibly and irrevocably repaid in full in cash and
all commitments in respect thereof have been terminated; provided, that, upon
such termination, the U.S. Borrower may designate any replacement facility in
place of the “Credit Agreement” hereunder and may enter into an amendment to
this Agreement to substitute such replacement facility for all purposes and
conform all terms, which amendment shall be given full force and effect with
respect to each Party. For the avoidance of doubt, (a) the Administrative Agent
shall not be deemed a “Party” hereto and (b) the Administrative Agent shall not
be bound by, or obligated in respect of, any such amendment to this Agreement
contemplated by this Section 18.

19. This Agreement amends and restates the Existing Subordination Agreement in
its entirety, and upon effectiveness of this Agreement, the terms and provisions
of the Existing Subordination Agreement shall be superseded hereby and the
rights and obligations of the parties hereto shall be governed by this Agreement
rather than the Existing Subordination Agreement.

*            *             *

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

OWENS CORNING, as U.S. Borrower By:  

 

Name:  

 

Title:  

 

By:  

 

Name:  

 

Title:  

 

DUTCH OC COOPERATIEF INVEST U.A. By:  

 

Name:   Mr. Hubert Pierre Joseph Francois Fraiture Title:   Managing Director
DUTCH OC COOPERATIEF INVEST U.A. By:  

 

Name:   Mr. Petrus Gerardus Jacobus Adriaansen Title:   Managing Director OC
CANADA FINANCE INC. By:  

 

Name:  

 

Title:  

 

[Signature Pages Continue]

 

[Signature Page to Amended and Restated Intercompany Subordination Agreement]



--------------------------------------------------------------------------------

CDC CORPORATION ENGINEERED PIPE SYSTEMS, INC. ERIC COMPANY IPM INC. OCCV1, INC.
OCCV2, LLC OCV INTELLECTUAL CAPITAL, LLC OWENS CORNING COMPOSITE MATERIALS, LLC
OWENS CORNING CONSTRUCTION SERVICES, LLC OWENS CORNING FOAM INSULATION, LLC
OWENS CORNING FRANCHISING, LLC OWENS CORNING HOMEXPERTS, INC. OWENS CORNING HT,
INC. OWENS CORNING INSULATING SYSTEMS, LLC OWENS CORNING INTELLECTUAL CAPITAL,
LLC OWENS CORNING ROOFING AND ASPHALT, LLC OWENS CORNING SALES, LLC OWENS
CORNING SCIENCE AND TECHNOLOGY, LLC OWENS CORNING U.S. HOLDINGS, LLC
OWENS-CORNING FUNDING CORPORATION SOLTECH, INC. By:  

 

Name:   Title:   Authorized Officer for each of the above Guarantors OC CANADA
HOLDINGS GENERAL PARTNERSHIP By OC Canada Holdings Company   By  

 

  Name:     Title:  

 

[Signature Page to Amended and Restated Intercompany Subordination Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent By:  

 

Name:   Title:  

 

[Signature Page to Amended and Restated Intercompany Subordination Agreement]



--------------------------------------------------------------------------------

EXHIBIT J

to

Amended and Restated Credit Agreement

dated as of November 13, 2015

by and among

Owens Corning and

certain of its Subsidiaries,

as Borrowers,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF U.S. TAX COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------

EXHIBIT J-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of November 13, 2015 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Owens Corning (the “Borrower”), each
lender from time to time party thereto and Wells Fargo Bank, National
Association, as Administrative Agent.

Pursuant to the provisions of Section 4.12(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                  , 201    



--------------------------------------------------------------------------------

EXHIBIT J-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships

For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of November 13, 2015 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Owens Corning (the “Borrower”), each
lender from time to time party thereto and Wells Fargo Bank, National
Association, as Administrative Agent.

Pursuant to the provisions of Section 4.12(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                  , 201    



--------------------------------------------------------------------------------

EXHIBIT J-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of November 13, 2015 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Owens Corning (the “Borrower”), each
lender from time to time party thereto and Wells Fargo Bank, National
Association, as Administrative Agent.

Pursuant to the provisions of Section 4.12(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or an IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or an
IRS Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                  , 201    



--------------------------------------------------------------------------------

EXHIBIT J-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of November 13, 2015 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Owens Corning (the “Borrower”), each
lender from time to time party thereto and Wells Fargo Bank, National
Association, as Administrative Agent.

Pursuant to the provisions of Section 4.12(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 881(c)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or an IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or an IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                  , 201    



--------------------------------------------------------------------------------

Schedule 1.1(a)

Revolving Credit Commitments

 

Lender

   Revolving
Loan Commitment  

Wells Fargo Bank, National Association

   $ 80,000,000   

Bank of America, N.A.

   $ 80,000,000   

Citibank N.A.

   $ 80,000,000   

BNP Paribas

   $ 60,000,000   

JPMorgan Chase Bank, N.A.

   $ 60,000,000   

The Bank of Nova Scotia

   $ 60,000,000   

Branch Banking and Trust Company

   $ 45,000,000   

Credit Agricole Corporate and Investment Bank

   $ 45,000,000   

Goldman Sachs Bank USA

   $ 45,000,000   

HSBC Bank USA, National Association

   $ 45,000,000   

PNC Bank, National Association

   $ 45,000,000   

SunTrust Bank

   $ 45,000,000   

Fifth Third Bank

   $ 30,000,000   

U.S. Bank National Association

   $ 30,000,000   

Bank of China, New York Branch

   $ 25,000,000   

ICICI Bank Limited New York Branch

   $ 25,000,000      

 

 

 

TOTAL

   $ 800,000,000      

 

 

 



--------------------------------------------------------------------------------

Owens Corning Credit Agreement

Schedule 1.2

Existing Letters of Credit

 

Issuing Bank   Beneficiary Name   Issuing OC legal Entity   Currency   Amount  
  Expiration Date   Instrument Type (Standby L/C, Trade L/C
or Bank Guarantee)

Wells Fargo

  State of South Carolina Workers’ Compensation Commission   Owens Corning   USD
    2,900,000      8/1/2016   Letter of credit

Wells Fargo

  Georgia Self-Insurers Guaranty Trust Fund   Owens Corning   USD     1,340,000
     8/1/2016   Letter of credit

Wells Fargo

  Ohio EPA   Owens Corning   USD     4,400,130      12/17/2015   Letter of
credit



--------------------------------------------------------------------------------

OWENS CORNING CREDIT AGREEMENT

SCHEDULE 6.9

Tax Waivers

 

Entity & State

  

Tax Year(s)

  

Date Extension signed

  

Expiration date

Owens Corning Sales Inc – New York

   1/1/2004-12/31/2006    9/17/2015    11/20/2016

Exterior Systems Inc – New York

   01/01/2005-8/31/2007    9/17/2015    11/20/2016

Norandex – New York

   10/16/2006-8/31/2007    9/17/2015    11/20/2016

Owens Corning & Subs – New York

   01/01/2006-12/31/2012    9/17/2015    11/20/2016

Owens Corning & Subs – Illinois

   01/01/2010-12/31/2011    9/25/2014    10/15/2016

Owens Coming & Subs – North Carolina

   01/01/2008-12/31/2010    8/17/2015    3/15/2016



--------------------------------------------------------------------------------

Owens Corning Credit Agreement

Schedule 6.12

Subsidiaries

 

DOMESTIC SUBSIDIARIES

  

Guarantor

  

Immaterial

CDC Corporation    X    Engineered Pipe Systems, Inc.    X    Eric Company    X
   IPM Inc.    X    Northern Elastomeric, Inc.       X OC Canada Holdings
General Partnership    X    OCCV1, Inc.    X    OCCV2, LLC    X    OCV Finance,
LLC       X OCV Intellectual Capital, LLC    X    Owens Corning Automotive, LLC
      X Owens Corning Composite Materials, LLC    X    Owens Corning
Construction Services, LLC    X    Owens Corning Elaminator Insulation Systems,
LLC       X Owens Corning Fabwel, LLC       X Owens Corning Foam Insulation, LLC
   X    Owens Corning Franchising, LLC    X    Owens Corning HOMExperts, Inc.   
X    Owens Corning HT, Inc.    X    Owens Corning Insulating Systems, LLC    X
   Owens Corning Intellectual Capital, LLC    X    Owens Corning Mineral Wool,
LLC       X Owens Corning Non-Woven Technology, LLC       X Owens Corning
Receivables LLC       X Owens Corning Remodeling Systems, LLC       X Owens
Corning Roofing and Asphalt, LLC    X    Owens Corning Sales, LLC    X    Owens
Corning Science and Technology, LLC    X    Owens Corning Sunrooms Franchising,
LLC       X Owens Corning Technical Fabrics, LLC       X Owens Corning U.S.
Holdings, LLC    X    Owens-Corning Funding Corporation    X    Soltech, Inc.   
X    TF Holding Corp.       X Thermafiber, Inc.       X

 

1 OF 4



--------------------------------------------------------------------------------

Owens Corning Credit Agreement

Schedule 6.12

Subsidiaries

 

FOREIGN SUBSIDIARIES

Crown Mfg. Inc. Dutch OC Cooperatief Invest U.A. EPS Holding AS European Owens
Corning Fiberglas SPRL Finefiber (Shanghai) Building Material Co. Ltd. Finefiber
Insulation Co. Pte. Ltd. Instalaciones Especializadas en Confort Termoacustico y
Ampliacion, S. de R.L. de C.V. Inversiones Owens Corning Chile Holdings Company
IP Owens Corning I, S. de R.L. de C.V. Norske EPS BOT AS OC Canada Finance Inc.
OC Canada Holdings Company OC Celfortec Company OC Fabrics (Changzhou) Co., Ltd.
OC Latin American Holdings GmbH OC NL Invest Cooperatief U.A. OC PRO CV OCV
(Thailand) Co. Ltd. OCV Chambéry France OCV Chambéry International OCV Fabrics
UK Ltd. OCV Italia Srl OCV Mexico S. de R.L. de C.V. OCV Reinforcements
(Hangzhou) Co., Ltd. OCV Reinforcements Alcala Spain S.L. OCV Servicios Mexico,
S.A. de C.V. OCV Steklovolokno OAO Owens Corning (Australia) Pty Limited Owens
Corning (China) Investment Company Limited Owens Corning (Guangzhou) Fiberglas
Co., Ltd. Owens Corning (Nanjing) Building Materials Co., Ltd. Owens Corning
(Shanghai) Fiberglas Co. Ltd. Owens Corning (Singapore) Pte Ltd Owens Corning
(Tianjin) Building Materials Co. Ltd. Owens Corning (Xi’an) Building Materials
Co., Ltd. Owens Corning Alloy Canada GP Inc. Owens Corning Alloy Canada LP

 

2 OF 4



--------------------------------------------------------------------------------

Owens Corning Credit Agreement

Schedule 6.12

Subsidiaries

 

Owens Corning Argentina Sociedad de Responsabilidad Limitada Owens Corning
Automotive (UK) Ltd. Owens Corning BM (Korea), Ltd Owens Corning Canada GP Inc.
Owens Corning Canada Holdings B.V. Owens Corning Canada LP Owens Corning Cayman
(China) Holdings Owens Corning Celfortec Canada GP Inc. Owens Corning Celfortec
LP Owens Corning Composites (China) Co., Ltd. Owens Corning Composite Materials
Canada GP Inc. Owens Corning Composite Materials Canada LP Owens Corning
Composites (Beijing) Co., Ltd. Owens Corning DC Pension Plan Limited Owens
Corning Enterprise (India) Pvt. Ltd. Owens Corning Fiberglas A.S. Limitada Owens
Corning Fiberglas Espana SL Owens Corning Fiberglas France Owens Corning
Fiberglas S.R.L. Owens Corning Financial Services ULC Owens Corning GlassMetal
Services (Suzhou) Co., Ltd. Owens Corning Holdings 1 CV Owens Corning Holdings 3
CV Owens Corning Holdings 4 CV Owens Corning Holdings 5 CV Owens Corning
Holdings Holland B.V. Owens Corning Hong Kong Limited Owens Corning Industries
(India) Private Limited Owens Corning Insulating Systems Canada GP Inc. Owens
Corning Insulating Systems Canada LP Owens Corning International Holdings CV
Owens Corning Japan LLC Owens Corning Kohold B.V. Owens Corning Korea Owens
Corning Mexico, S. de R.L. de C.V. Owens Corning Remodeling Canada GP Inc. Owens
Corning Remodeling Canada LP Owens Corning Supplementary Pension Plan Limited
Owens-Corning (India) Private Limited

 

3 OF 4



--------------------------------------------------------------------------------

Owens Corning Credit Agreement

Schedule 6.12

Subsidiaries

 

Owens-Corning Britinvest Limited Owens-Corning Cayman Limited Owens-Corning
Fiberglas (UK) Pension Plan Ltd. Owens-Corning Fiberglas Deutschland GmbH
Owens-Corning Sweden AB Owens-Corning Veil Netherlands B.V. Owens-Corning Veil
U.K. Ltd. Tecnologia Owens Corning I, S. de R.L. de C.V. Transandina de Comerico
S.A

 

4 OF 4



--------------------------------------------------------------------------------

OWENS CORNING CREDIT AGREEMENT

SCHEDULE 6.18

EXISTING INDEBTEDNESS

EXISTING INDEBTEDNESS (Senior Notes)

 

Description    Holder    Cur    Amount  

6.5% Senior Notes (2016)

   U.S. Borrower    USD      158,000,000   

9.0% Senior Notes (2019)

   U.S. Borrower    USD      144,000,000   

4.2% Senior Notes (2022)

   U.S. Borrower    USD      600,000,000   

4.2% Senior Notes (2024)

   U.S. Borrower    USD      400,000,000   

7.0% Senior Notes (2036)

   U.S. Borrower    USD      550,000,000   

EXISTING INDEBTEDNESS (Letters of Credit)

 

Issuing Bank    Issuing OC Legal Entity    Currency    Amount  

The Bank of Nova Scotia

   Owens Corning Sales LLC    USD      16,019,296   



--------------------------------------------------------------------------------

OWENS CORNING CREDIT AGREEMENT

SCHEDULE 8.1

Existing Liens

None



--------------------------------------------------------------------------------

OWENS CORNING CREDIT AGREEMENT

SCHEDULE 8.5

JOINT VENTURES

DIRECT AND INDIRECT INVESTMENTS IN AFFILIATES AND JOINT VENTURES

 

Description    Ownership %  

Fiberteq, LLC (United States)

     50 % 

Arabian Fiberglass Insulation Company Ltd. (Saudi Arabia)

     49 % 